Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 1 of 158 PageID:
                                 104437

                                                                                 277

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                            CIVIL ACTION NO 16-MD-2738(FLW)(LHG)


             __________________________          :
             IN RE JOHNSON & JOHNSON             : DAUBERT HEARING
             POWDER PRODUCTS MARKETING,          : JULY 23, 2019
             SALES PRACTICES.                    : VOLUME 2
             --------------------------          :


           CLARKSON S. FISHER UNITED STATES COURTHOUSE
           402 EAST STATE STREET, TRENTON, NJ 08608


           B E F O R E:      THE HONORABLE FREDA L. WOLFSON, USDJ


           A P P E A R A N C E S:

           BEASLEY ALLEN, ESQUIRES
           BY: P. LEIGH O'DELL, ESQUIRE (ALABAMA)
                MARGARET M. THOMPSON, ESQUIRE (ALABAMA)
                JENNIFER K. EMMEL, ESQUIRE (ALABAMA)
                   -and-
           MOTLEY RICE, ESQUIRES
           BY: DANIEL R. LAPINSKI, ESQUIRE (NEW JERSEY)
                         -and-
           DALIMONTE RUEB STOLLER, ESQUIRES
           BY: JOHN M. RESTAINO, JR., ESQUIRE (CALIFORNIA)
           On behalf of Plaintiffs Steering Committee


           DRINKER, BIDDLE & REATH, ESQUIRES
           BY: SUSAN M. SHARKO, ESQUIRE (NEW JERSEY)
                JULIE L. TERSIGNI, ESQUIRE (NEW JERSEY)
                   -and-
           SKADDEN, ARPS, SLATE, MEAGHER & FLOM, ESQUIRES
           BY: JOHN H. BEISNER, ESQUIRE (WASHINGTON, D.C.)
                   -and-
           PROSKAUER ROSE, ESQUIRES
           BY: BART H. WILLIAMS, ESQUIRE (CALIFORNIA)

                                                        (Continued.)

                                 * * * * *
                      VINCENT RUSSONIELLO, RPR, CRR, CCR
                        OFFICIAL U.S. COURT REPORTER
                             (609) 588-9516
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 2 of 158 PageID:
                                 104438

                                                                                 278




           A P P E A R A N C E S         C O N T I N U E D



           WEIL GOTSHAL & MANGES, ESQUIRES
           BY: ALLISON M. BROWN, ESQUIRE
           On behalf of Defendant Johnson & Johnson


           SEYFARRTH & SHAW, ESQUIRES
           BY: THOMAS L. LOCKE, ESQUIRE (WASHINGTON D.C.)
           On Behalf of Defendant Personal Care Products Council
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 3 of 158 PageID:
                                 104439
                                 Neel - Direct/Ms. Sharko

                                                                                 279

       1                   M O R N I N G         S E S S I O N

       2

       3              (In open court.)

       4              THE DEPUTY CLERK:       All rise.

       5              THE COURT:     Thank you.

       6              Everyone may be seated.

       7              Ready to start?

       8              MS. SHARKO:     Yes.    Thank you, Judge.

       9              Defendant Johnson & Johnson calls Dr. Benjamin

      10   G. Neel.

      11

      12   BENJAMIN G. NEEL, called as a witness on behalf of

      13   the Defendant, having been first duly sworn, testified

      14   as follows:

      15

      16   DIRECT EXAMINATION

      17   BY MS. SHARKO:

      18   Q.      Dr. Neel, welcome back to New Jersey.

      19   A.      Thank you.

      20   Q.      Where did you grow up?

      21   A.      I grew up in the Philadelphia area.            When I was

      22   in eighth grade we moved to Cherry Hill.              South

      23   Jersey.

      24   Q.      What is your job generally?

      25   A.      I am the director of the Laura and Isaac
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 4 of 158 PageID:
                                 104440
                                 Neel - Direct/Ms. Sharko

                                                                                 280

       1   Perlmutter Cancer Center at NYU Langone Health, and I

       2   run a 13-person research laboratory at NYU School of

       3   Medicine as a Professor of Medicine.

       4   Q.      To what has your life been dedicated, Dr. Neel,

       5   your professional life?

       6   A.      My professional life has been dedicated to the

       7   study of cancer, biology, and, more specifically, to

       8   understanding cell signalling, which is the mechanism

       9   by which cells receive signals from the outside world

      10   and how that is abnormal in cancer cell, and more

      11   recently, on mechanisms of ovarian cancer

      12   pathogenesis.

      13   Q.      Now, the Judge has your CV, and it is in

      14   evidence, but let's just go through a couple of

      15   highlights.      I have it on the slides to make it go

      16   quicker.

      17              You talked about your current position.             Some

      18   of the past positions you've had include having a

      19   Chair and being a Full Professor of Medicine at

      20   Harvard Medical School and being the director of

      21   Princess Margaret Hospital Center in Toronto, which is

      22   the major cancer center up there.            Correct?

      23   A.      It's the largest cancer center in Canada.

      24   Q.      Does the slide summarize some of your major

      25   research interests?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 5 of 158 PageID:
                                 104441
                                 Neel - Direct/Ms. Sharko

                                                                                 281

       1   A.      Yes.

       2   Q.      Now, you have over 200 peer reviewed

       3   publications?

       4   A.      Yes.

       5   Q.      You have been cited more than 45,000 times by

       6   the scientific community?

       7   A.      Yes.

       8   Q.      Does this slide list some of the editorial

       9   boards of major journals that you have been involved

      10   with?

      11   A.      Yes.    Including the two most prominent cancer

      12   journals currently.

      13   Q.      What are those?

      14   A.      Cancer Cell and Cancer Discovery.

      15   Q.      Does this slide list a few of the honors and

      16   awards you've earned as a faculty member?

      17   A.      Yes.

      18   Q.      Does it include some of your key speaking

      19   engagements and meetings that you organized?

      20   A.      Yes.

      21   Q.      You have done more speeches than the two or

      22   three listed on here?

      23   A.      Yes.    Ms. Sharko, actually, last week I was the

      24   keynote speaker at the FASEB Kinase Meeting in Palm

      25   Springs; and tomorrow I will be leaving for a major
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 6 of 158 PageID:
                                 104442
                                 Neel - Direct/Ms. Sharko

                                                                                 282

       1   meeting in Tokyo.

       2   Q.      What are the areas of focus for you and your

       3   team in the research lab?

       4   A.      So about half of my lab works on cell signalling

       5   in normal cells and how that is regulated in cancer

       6   with a particular focus on tyrosine phosphatase, and

       7   the other half works on generating new models of

       8   ovarian cancer and the cell of origin of ovarian

       9   cancer.

      10   Q.      Are you doing anything with the mouse and

      11   ovarian cancer currently?

      12   A.      Yes.    The new models.      I should have been more

      13   specific, our new mouse models of ovarian cancer.                So

      14   we basically introduce the same genetic changes that

      15   are found in human ovarian cancer.            We model them in

      16   mouse fallopian tube organoids, and we can study their

      17   properties in cell culture and we can take the same

      18   cells and inject them in the ovarian bursa and test

      19   whether they generate ovarian cancer.

      20   Q.      Dr. Neel, has the scientific community's

      21   knowledge and understanding of ovarian cancer changed

      22   since the time you earned your degrees in the 1980s?

      23   A.      Yes.    Actually, I tell my students and post docs

      24   nothing is the same today as it was when I was their

      25   age, and we have actually learned more about cancer
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 7 of 158 PageID:
                                 104443
                                 Neel - Direct/Ms. Sharko

                                                                                 283

       1   biology in the last 15 years than in all of recorded

       2   history before that.        We've also learned more I think

       3   about the pathogenesis, the molecular pathogenesis of

       4   ovarian cancer during that time in the last 15 years

       5   than we knew before.

       6   Q.      Have you written a report in connection with

       7   this litigation?

       8   A.      I have.

       9   Q.      And the Judge has a copy of your report.              It is

      10   in evidence.      It is also in the binder in front of

      11   you.

      12              Are the opinions in your report and your prior

      13   testimony and your testimony here today, has all that

      14   been expressed or will be expressed to a reasonable

      15   degree of scientific and medical probability?

      16   A.      Yes.

      17   Q.      And are the opinions that you are going to give

      18   here today your own?

      19   A.      Yes.

      20   Q.      What are they derived from?

      21   A.      They are derived from my 40 years of experience

      22   in the field of cancer biology including 30 years as a

      23   faculty member at the institutions that you had on the

      24   slide and that are in my CV, and also a review of the

      25   relevant literature concerning the topic and a review
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 8 of 158 PageID:
                                 104444
                                 Neel - Direct/Ms. Sharko

                                                                                 284

       1   of the expert reports of some of our experts and some

       2   of the plaintiffs experts and the depositions of some

       3   of them.

       4              MS. SHARKO:      We'll move on to substantive

       5   areas, unless, Judge -- do you have any questions?

       6              THE COURT:      No.

       7   BY MS. SHARKO:

       8   Q.      Okay.    Cancer.     Topic One.

       9              Dr. Neel, what is cancer?

      10   A.      Cancer is a disease of what we have called the

      11   genome, and that's the collection of genes that we

      12   have in our body, and it consists of different types

      13   of mutations affecting usually six to eight different

      14   types of genes that take a normal cell and change it

      15   into a cancer cell.

      16   Q.      Are there different types of mutations that can

      17   occur in a cell to cause cancer?

      18   A.      Yes.

      19   Q.      What are they and what do they do?

      20   A.      As shown on this slide, there are three general

      21   categories of mutations that are found in cancer cells

      22   and they contribute to cancer: point mutations -- so

      23   DNA is like an alphabet, and it's like reading a book.

      24   There are different letters, and the precise order of

      25   the letters determines the genetic code and also
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 9 of 158 PageID:
                                 104445
                                 Neel - Direct/Ms. Sharko

                                                                                 285

       1   determines the regulation of the genes that are

       2   encoding the genetic code.          If you change the letter

       3   in a single position -- for example, if you change an

       4   A to a T or G to a C, that's a point mutation.

       5              These point mutations can have two different

       6   types of consequence.         They can cause a gain of

       7   function in a protein.         They can increase the function

       8   of an enzyme, for example, or if they occur in a

       9   regulatory sequence, they can increase the expression

      10   of a gene of interest.

      11              Alternatively, if they occur in a structural

      12   part of a protein, they can cause a loss of function

      13   or a decrease in that particular cell activity.

      14              The second general type of mutation is what we

      15   call a structural variant, and that involves a change

      16   in the structure of chromosomes.            That can be, for

      17   example, a translocation, and a translocation occurs

      18   when chromosomes break and they rejoin

      19   inappropriately.        For example, the classic example of

      20   a translocation is the breakage of chromosomes 9 and

      21   22; and the rejoining of chromosome 9 to 22 to form

      22   the Philadelphia chromosome, which causes chronic

      23   myelogenous leukemia or CML.

      24              THE COURT:     Ms. Sharko, do you have a copy of

      25   the PowerPoint?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 10 of 158 PageID:
                                 104446
                                 Neel  - Direct/Ms. Sharko

                                                                                  286

       1              MS. SHARKO:      Yes.

       2              (Pause.)

       3    A.      So when the Philadelphia chromosome, for

       4    example, is created, that result is in a fusion

       5    protein, and in that case a piece of one protein is

       6    joined inappropriately to the piece of another

       7    protein, and it makes that protein stay on all the

       8    time; its activity stays on all the time.

       9              You can also have an inversion which alters

      10    the structure of a chromosome.           Both translocations

      11    and inversions can lead to insertional activation or

      12    inactivation of genes.

      13              The third kind of cancer associated

      14    abnormality is called a copy number abnormality.                A

      15    copy number abnormality means an increase or a

      16    decrease in the number of copies of a gene or genetic

      17    region.       Amplification means too many copies, more

      18    than the usual number of copies, more than two copies.

      19    Deletion means a loss of one or more copies of a gene.

      20              Those are the three major categories of

      21    mutations that are associated with cancer.

      22    Q.      Now, if a person develops a mutation, does that

      23    mean that the person is certain to go on to develop

      24    cancer?

      25    A.      No.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 11 of 158 PageID:
                                 104447
                                 Neel  - Direct/Ms. Sharko

                                                                                  287

       1    Q.      So in your report at the Bates stamp number

       2    pages 9 and 10, you discuss the process of how cancer

       3    in general disrupts normal cell regulation.              Is this

       4    slide and what will follow a fair and accurate

       5    representation or summary of how some of the ways in

       6    which cancer disrupts normal cell regulation?

       7    A.      Yes.

       8    Q.      Could you explain that a little please?

       9    A.      Sure.

      10               As you can see, on the left-hand part of the

      11    slide normal cells have a variety of characteristics.

      12    They typically don't grow without growth factor

      13    signals.       They need certain signals to grow.          They

      14    also are able to respond to other signals that are

      15    called growth inhibitory signals.            They self-destruct

      16    or undergo, a term you heard yesterday, apoptosis,

      17    when they suffer DNA damage that is unrepairable or

      18    other types of cellular insults that are unrepairable.

      19               They also divide typically only a limited

      20    number of times.       They replicate or reproduce their

      21    genomes, their genes, with high fidelity.              They do not

      22    send signals to surrounding blood vessel cells to make

      23    new blood vessels, a process known as angiogenesis.

      24    They typically are located within a defined region of

      25    your body, so a cell in your colon doesn't end up in
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 12 of 158 PageID:
                                 104448
                                 Neel  - Direct/Ms. Sharko

                                                                                  288

       1    your liver.

       2              When normal cells express abnormal proteins,

       3    they can display pieces of these abnormal proteins to

       4    the immune system and your immune system can eliminate

       5    the cells.

       6              Finally, they typically have defining

       7    characteristics that make them look unique.              A breast

       8    cell looks different than a stomach cell, for example.

       9    We call this the differentiated state of the cell.

      10    Q.      So, now, bring on the mutations, and there are

      11    numerous ways that mutations can change cells.               Fair

      12    to say?

      13    A.      Right.    The combination of mutations that occur

      14    in cancer result in the disruption of all of the

      15    processes that I listed on the left-hand part of the

      16    slide and just discussed and results in transformation

      17    to a cancer cell.

      18    Q.      Now, reactive oxygen species commonly known as

      19    ROS, what are they?

      20    A.      Cells have processes that are normal that

      21    generate oxygen or nitrogen radicals.             For example,

      22    cells, when they respond to certain growth factors,

      23    generate hydrogen peroxide, which is one example of a

      24    reactive oxygen species.         Your mitochondria, which are

      25    part of your cells that carry out respiration and
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 13 of 158 PageID:
                                 104449
                                 Neel  - Direct/Ms. Sharko

                                                                                  289

       1    generate energy, they also generate reactive oxygen

       2    species as part of normal metabolism.             So ROS are

       3    produced normally in cells.          Also, under certain

       4    disease conditions or stress conditions, there can be

       5    excess ROS produced.        So you can have both normal ROS

       6    production and abnormal ROS production in cells.

       7    That's what reactive species are.

       8    Q.      Is the generation of reactive oxygen species

       9    necessarily or always a bad development for the human

      10    body?

      11    A.      No.    As I just tried to explain, part of normal

      12    cellular physiology is the production of reactive

      13    oxygen species.       Cell signalling is impaired in

      14    certain cases if you block the production of reactive

      15    oxygen.

      16    Q.      We have been using the term "cancer" a lot this

      17    morning.      Is cancer one single disease?

      18    A.      No.    Actually, one of the major advances in the

      19    last 20 years has been the sequencing of, first, the

      20    normal human genome, and multiple different types of

      21    cancer cells, and that's told us cancer is actually

      22    many different types of diseases caused by many

      23    different types of mutations such as I've already

      24    discussed occurring in different cells of origin.                So

      25    cancer has many diseases.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 14 of 158 PageID:
                                 104450
                                 Neel  - Direct/Ms. Sharko

                                                                                  290

       1    Q.      Let's now switch topics and go to ovarian

       2    cancer.       Is ovarian cancer a single disease?

       3    A.      No.

       4    Q.      What are the different types of ovarian cancer?

       5    A.      So, again, this is also information that has

       6    become available over the last -- more available over

       7    the last 15 to 20 years.         And there is nonepithelial

       8    ovarian cancer, and epithelial ovarian cancer.               As I

       9    understand it, the subject of this litigation is

      10    epithelial ovarian cancer.          So I won't discuss the

      11    non-epithelial forms, and these forms account for

      12    90 percent of ovarian cancer anyway.

      13              THE COURT:     Which accounts for 90 percent?

      14              THE WITNESS:      Epithelial ovarian cancers.          So

      15    the epithelial ovarian cancers have been subdivided

      16    into two large subcategories:          Type I tumors, as you

      17    can see on the slide, and these are low grade serous

      18    ovarian cancer, mucinous carcinoma, endometrioid, and

      19    clear cell carcinoma.

      20    Q.      So do these two types of tumors have different

      21    cells of origin and different genetic mutations that

      22    lead to them?

      23    A.      Yes.     You can see on the slide the cell of

      24    origin of Type I tumors are often from endometriosis

      25    or endometriotic lesions that come from the
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 15 of 158 PageID:
                                 104451
                                 Neel  - Direct/Ms. Sharko

                                                                                  291

       1    endometrium in the uterus and are transplanted to the

       2    peritoneum, and the mutations that cause Type I

       3    tumors, as you can see from the slide, are generally

       4    point mutations in genes that are involved in cellular

       5    signalling or epigenetic regulation.

       6    Q.      Let's go to Type II cancers or Type II tumors.

       7    A.      The Type II tumors are mainly serous high grade,

       8    serous ovarian carcinoma, and its relatives.               These

       9    are all very similar types of tumors, and one of the

      10    major discoveries in the last 15 years has been that

      11    at least 60 percent of high grade serous ovarian

      12    cancers originate in the fimbriae of the fallopian

      13    tube.    And unlike the Type I tumors high grade serous

      14    ovarian cancer or Type II tumors is a copy number and

      15    structural variant disease.          Its hallmark is genetic

      16    or genomic instability.

      17              So if I can summarize, the Type I and Type II

      18    tumors originate in different cells of origin, and

      19    they are caused by different mutations, and they are

      20    caused by different mutagenic or mutational processes.

      21    Q.      I see on the slide under Type II tumors TP53 in

      22    several boxes, but I don't see that for Type I tumors.

      23              First of all, what is TP53 or a p53 mutation?

      24    A.      Scientists have a nomenclature.           So TP53 is the

      25    official human gene name for the gene that encodes a
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 16 of 158 PageID:
                                 104452
                                 Neel  - Direct/Ms. Sharko

                                                                                  292

       1    protein called p53.        Most of us refer to it as p53,

       2    but the official gene name is TP53, and p53 is a

       3    particularly important gene in cancer.

       4    Q.      Why?

       5    A.      P53 is a hallmark tumor suppressor gene.             As I

       6    said earlier, there are a gain of function mutations

       7    and loss of function mutations in different cancers.

       8    Gain of function mutations occur in genes that we call

       9    oncogenes.     And the loss of function mutations occur

      10    in the other kind of cancer-associated gene tumor

      11    suppressor genes.       P53 is the hallmark tumor

      12    suppressor gene and at this time has many important

      13    functions in maintaining cell integrity.

      14    Q.      What is the p53 relationship to the causation of

      15    ovarian cancer?

      16    A.      The Type II tumors essentially all have either a

      17    point mutation followed by a deletion in p53 or they

      18    have loss of both copies of p53.           So p53 mutation or

      19    deletion or both is sort of the sine qua non of Type

      20    II tumors, and it's also the earliest event in the

      21    Type II tumors.

      22    Q.      Dr. Neel, do you have an opinion to a reasonable

      23    degree of scientific and medical probability as to

      24    whether talc exposure causes p53 or any other gene

      25    mutation?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 17 of 158 PageID:
                                 104453
                                 Neel  - Direct/Ms. Sharko

                                                                                  293

       1    A.      Yes.

       2    Q.      What is your opinion?

       3    A.      There is no evidence to support that claim.

       4    Q.      Now, in your expert opinion as a cancer

       5    biologist, what is the significance of epidemiologic

       6    studies that lump together all the ovarian cancer

       7    subtypes?

       8    A.      I would view them with some skepticism.

       9    Q.      Why?

      10    A.      Because as the slide indicates, these tumors are

      11    caused in different cells of origin by different types

      12    of mutations, and, generally, mutagenic agents cause

      13    different types of mutational processes.             They don't

      14    cause multiple types of mutational processes such as

      15    the case for the Type I tumors versus the Type II

      16    tumors.

      17    Q.      Now, let's turn to another one of the

      18    plaintiffs' hypotheses.

      19              What are MUC-1 antibodies?

      20    A.      MUC-1 is a mucus glycoprotein that is expressed

      21    on fallopian tube cells and other cells, and

      22    antibodies against MUC-1 would be antibodies directed

      23    against that glycoprotein, directed against MUC-1.

      24    Q.      Dr. Neel, do you have an opinion to a reasonable

      25    degree of medical and scientific probability as to
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 18 of 158 PageID:
                                 104454
                                 Neel  - Direct/Ms. Sharko

                                                                                  294

       1    whether the use of talcum powder products increases

       2    the risk of ovarian cancer or causes ovarian cancer by

       3    prohibiting MUC-1 antibodies as hypothesized by the

       4    plaintiffs' experts?

       5    A.      Yes.

       6    Q.      What is your opinion?

       7    A.      There is no evidence to support that claim.

       8    Q.      Okay.   Let's turn to biologic plausibility.

       9              MS. SHARKO:      Judge, there are more details in

      10    his report on some of his opinions, but to save time,

      11    we're just covering the highlights.

      12              THE COURT:     I understand.

      13    Q.      Biologic plausibility, what is it?

      14    A.      Biologic plausibility means to me that there is

      15    some experimental evidence to support a hypothesis

      16    about a potential cause of a cancer.

      17    Q.      Why is that important particularly in a case

      18    like this?

      19    A.      It's particularly important when the other

      20    evidence is relatively inconsistent or weak.               For

      21    example, when the epidemiological evidence is in

      22    conflict and/or the purported effect size of a

      23    particular agent is small or relatively small, it's

      24    particularly important to have some sort of scientific

      25    evidence as to the mechanism by which a particular
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 19 of 158 PageID:
                                 104455
                                 Neel  - Direct/Ms. Sharko

                                                                                  295

       1    agent would be proposed to cause the cancer.

       2    Q.      When you are reviewing papers for scientific

       3    journals, is biologic plausibility something you look

       4    for?

       5    A.      Actually, it's everything I look for along with

       6    technical credibility.         In fact, every paper that I

       7    publish is designed to test the biological

       8    plausibility of a hypothesis.

       9    Q.      Is biologic plausibility also one of the several

      10    Bradford Hill criteria?

      11    A.      Yes, it is.

      12    Q.      Do you need absolute proof of mechanism to have

      13    biologic plausibility?

      14    A.      No, but you need to have some credible

      15    scientific evidence supporting the hypothesis.

      16    Q.      Why do you need more than just a hypothesis to

      17    show biologic plausibility?

      18    A.      A hypothesis without evidence is basically an

      19    opinion or speculation.

      20    Q.      In your opinion, to a reasonable degree of

      21    medical and scientific probability, is it biologically

      22    plausible that the perineal application of talcum

      23    powder products causes ovarian cancer?

      24    A.      No, not with the present evidence.

      25    Q.      Now, what does our current understanding of Type
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 20 of 158 PageID:
                                 104456
                                 Neel  - Direct/Ms. Sharko

                                                                                  296

       1    I and Type II tumors tell us about whether the

       2    plaintiffs' theory here is biologically plausible?

       3    A.      It's unlikely a single agent would cause both

       4    types of tumors because, as I said earlier, both types

       5    of tumors initiate in different cells of origin and

       6    have different mutagenic processes underlying them.

       7    It's also unlikely an agent that has never been shown

       8    to be mutagenic would cause these mutations.

       9    Q.      We talked about biologic plausibility.             Let's go

      10    to causation.

      11              Do you have an opinion to a reasonable degree

      12    of scientific and medical probability as to whether

      13    the perineal use of talcum powder products cause

      14    ovarian cancer?

      15    A.      Yes.

      16    Q.      And what is your opinion?

      17    A.      There is no evidence to support that claim.

      18    Q.      Now, moving along.       Next would be migration.

      19    We'll skip over that in deference to other experts so

      20    we don't have repetition, and let's go to

      21    inflammation.

      22              Do ovarian tumors have inflammation associated

      23    with them in general?

      24    A.      Fully blown ovarian cancers -- so if a woman has

      25    a fully blown ovarian cancer, those tumors are
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 21 of 158 PageID:
                                 104457
                                 Neel  - Direct/Ms. Sharko

                                                                                  297

       1    associated with inflammation.          Interestingly, those

       2    tumors are associated with different types of

       3    inflammation.      For example, one woman's tumor could be

       4    associated with different types of inflammation than

       5    another woman's tumor.         This is tumor-associated

       6    information.      So ovarian tumors are associated with

       7    inflammation.

       8    Q.      Does that mean the inflammation caused the

       9    ovarian cancer?

      10    A.      No.    In order to understand or to study whether

      11    inflammation causes ovarian cancer, you have to look

      12    at the early events in ovarian cancer and ask whether

      13    there is any evidence that the early events are

      14    associated with inflammation.

      15    Q.      So what are precursor lesions?          Is that the

      16    earlier events you are talking about?

      17    A.      Yes.    So precursor lesions are lesions you can

      18    see under a microscope either with standard stains or

      19    sometimes with specialized immunohistochemical stains.

      20    These lesions have been shown by molecular approaches

      21    to be the cells that give rise to the eventual fully

      22    blown ovarian cancer.        So that's what a precursor

      23    lesion is.

      24    Q.      What are STICs?

      25    A.      STICs stands for serous tubal intraepithelial
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 22 of 158 PageID:
                                 104458
                                 Neel  - Direct/Ms. Sharko

                                                                                  298

       1    carcinoma, and STICs are the hallmark of preneoplastic

       2    or precursor lesion of high grade serous ovarian

       3    cancer.    They are an example of a precursor lesion for

       4    high grade serous ovarian cancer.

       5    Q.      What is a p53 signature?

       6    A.      So p53 signature is thought to be potentially an

       7    earlier precursor lesion.         So p53 signature means a

       8    cluster of cells that stains with an antibody directed

       9    against p53, and many times the p53 mutations result

      10    in an abnormally stable form of the protein, and that

      11    means that it can be detected by an antibody.

      12    Typically p53 is very unstable and it doesn't stain

      13    well with antibodies.

      14              So a p53 lesion can indicate an even earlier

      15    tumor but it is not as strongly associated as a STIC.

      16    Q.      Are precursor lesions, STICs, and p53 signatures

      17    associated with chronic inflammation?

      18    A.      Not as far as I'm aware, no.

      19    Q.      Why is that important?

      20    A.      Well, because, as I just said, if you want to

      21    adduce a particular -- an agent as causing a

      22    particular condition, you should be able to see that

      23    that process or agent is present in the precursor

      24    lesion because that's where the tumor is being formed.

      25    Q.      Have people actually looked at STICs under the
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 23 of 158 PageID:
                                 104459
                                 Neel  - Direct/Ms. Sharko

                                                                                  299

       1    microscope to see if they are associated with chronic

       2    inflammation?

       3    A.      Yes.

       4    Q.      Who has done that, which scientists?

       5    A.      A study by Malmberg looked at STICs from normal

       6    patients and patients undergoing risk reduction

       7    surgery for BRCA1 and BRCA2 lesions and found no

       8    evidence of increased inflammation.

       9              A second study by Dr. Shih, which is

      10    unpublished but I reviewed, showed similar findings.

      11              THE COURT:     When was the other study done, by

      12    Malberg, the earlier one you mentioned, when was that?

      13              THE WITNESS:      The date, I can look that up.

      14    It is cited in my report.         2016.

      15              MS. SHARKO:      Malmberg is Exhibit A 91 to the

      16    Tersigni certification, and it was published in 2016.

      17              THE COURT:     Thank you.

      18    Q.      Dr. Shih's paper is in the notebook of exhibits

      19    and it starts in his expert report around page 25.

      20              Who is Dr. Shih?

      21    A.      He is one of the world's prominent and respected

      22    gynecological pathologists, and he is a professor at

      23    Johns Hopkins Medical School.

      24    Q.      Would it be accurate to classify Dr. Shih's work

      25    as a mere hypothesis?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 24 of 158 PageID:
                                 104460
                                 Neel  - Direct/Ms. Sharko

                                                                                  300

       1    A.      No.

       2    Q.      Why not?

       3    A.      He actually posed a hypothesis as part of his

       4    report and he tested that hypothesis by examining a

       5    number of specimens, and that would be an experiment.

       6    So it is not a hypothesis.

       7    Q.      Now, after you wrote and submitted your expert

       8    report, did you have access to Dr. Shih's study?

       9    A.      Yes.

      10    Q.      Did you review it as critically as you would if

      11    you were peer reviewing a paper for one of your

      12    journals?

      13    A.      Yes.

      14    Q.      What conclusions did Dr. Shih reach regarding

      15    STICs and chronic inflammation?

      16    A.      He found no evidence for an antecedent

      17    inflammation in these lesions.

      18    Q.      What does all of this evidence tell us about

      19    chronic inflammation and ovarian cancer pathogenesis?

      20    A.      It means that although several authors have

      21    suggested chronic inflammation might play a role in

      22    ovarian cancer, that remains a hypothesis and

      23    basically speculation at this point.

      24    Q.      Switching topics.

      25              Asbestos.     Plaintiffs claim that the products
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 25 of 158 PageID:
                                 104461
                                 Neel  - Direct/Ms. Sharko

                                                                                  301

       1    are contaminated with some amount of asbestos which we

       2    deny.    But if the defendants' talcum powder products

       3    are shown to contain asbestos, would that matter to

       4    your analysis, findings, and conclusions?

       5    A.      No.

       6    Q.      Why not?

       7              MR. RESTAINO:      Your Honor, I object.         Dr. Neel

       8    did not go into asbestos in his expert report.               When

       9    he was asked during his deposition about his opinions

      10    regarding asbestos and ovarian cancer, he said, I have

      11    no opinion in this regard, and we didn't go any

      12    further into that based upon his opinions.

      13              MS. SHARKO:      It is not a problem because I

      14    only have one final question in this area, and it is

      15    exactly what he was asked and testified in his

      16    deposition.

      17              THE COURT:     Let me hear the question.

      18              Don't answer.

      19    BY MS. SHARKO:

      20    Q.      I think the question was -- he said that it

      21    wouldn't matter, and I asked, why not?

      22              THE COURT:     I guess the question is:          Was that

      23    asked in the deposition and explored?

      24              MS. SHARKO:      What I expect Dr. Neel is going

      25    to say is exactly what he said at his deposition at
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 26 of 158 PageID:
                                 104462
                                 Neel  - Direct/Ms. Sharko

                                                                                  302

       1    page 49:19 --

       2               THE COURT:     The issue was whether it was

       3    explored in his deposition?

       4               MS. SHARKO:     Yes, it was.

       5               THE COURT:     Okay.    Proceed.

       6               Do you have the question?

       7               THE WITNESS:     Yes.

       8               I was asked my understanding of my role in

       9    this litigation, was to offer comments as to the

      10    biological plausibility of talc products or talc in

      11    ovarian cancer, and, therefore, I reviewed the

      12    literature concerning that topic, and whatever was

      13    used in that literature is what the plaintiffs are

      14    alleging is the evidence in favor of biological

      15    plausibility.      So, no, it wouldn't matter what was in

      16    them because I found no evidence supporting that

      17    claim.

      18    BY MS. SHARKO:

      19    Q.       Now, last big topic.

      20               Dr. Saed, have you reviewed the expert report,

      21    depositions, lab notebooks, peer reviews, drafts and

      22    manuscripts of Dr. Saed?

      23    A.       Yes.

      24    Q.       Do you have an opinion to a reasonable degree of

      25    medical and scientific probability on the methodology
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 27 of 158 PageID:
                                 104463
                                 Neel  - Direct/Ms. Sharko

                                                                                  303

       1    that Dr. Saed used in coming to his opinions?

       2    A.      Yes.

       3    Q.      And what is your opinion?

       4    A.      It's seriously flawed on multiple levels.

       5    Q.      Does the data that Dr. Saed reports from his

       6    experiment support the conclusion that exposure to

       7    Johnson & Johnson's talcum powder products can cause

       8    ovarian cancer?

       9    A.      No.    And in my opinion they don't even address

      10    that question.

      11    Q.      Now, your report, the reports of Dr. Boyd,

      12    Dr. Shih, and Dr. Mossman, all critique Dr. Saed's

      13    experiment at length, and the Judge has those.                So I'm

      14    going to cover a couple of the specific methodological

      15    criticisms outlined in your report, but we're not

      16    going to do everything.

      17              What are SNPs?

      18    A.      SNPs are single nucleotide polymorphisms.              So

      19    SNPs are actually normal variants that are present in

      20    all of us.      If we compare my DNA to your DNA, or to

      21    the Judge's DNA, we will have a variation on average

      22    every 300 bases, and those variants are called SNPs.

      23    Most SNPs have no biological consequence.              They

      24    represent the normal variation we have between all of

      25    us in our courtroom.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 28 of 158 PageID:
                                 104464
                                 Neel  - Direct/Ms. Sharko

                                                                                  304

       1               SNPs are useful in science because they can be

       2    used to map genes, and some SNPs are actually

       3    deleterious and associated with disease.

       4    Q.      What do we know about these risk conferring

       5    SNPs?

       6    A.      We know that large-scaled genetic association

       7    studies called GWAS or genome-wide association

       8    studies.     So we know that large scale genetic

       9    association studies or GWAS have mapped a number of

      10    SNPs that are associated with risk of ovarian cancer.

      11    Q.      Where do I find this GWAS thing?

      12    A.      You can go to any browser and type in GWAS

      13    catalog, and it will take you to the website; and when

      14    you get to that website, you can put in any SNP or you

      15    could put in any gene that has SNPs in it which all

      16    genes do, or you can put in a disease like ovarian

      17    cancer and it will list all the SNPs associated with

      18    the disease to statistical significance.

      19    Q.      About how many SNPs are associated with an

      20    increased risk of ovarian cancer?

      21    A.      The last time I did the analysis was around the

      22    time of my deposition, and I went to GWAS catalog and

      23    there are about 100 SNPs that have been associated to

      24    varying degrees of statistical relevance with ovarian

      25    cancer.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 29 of 158 PageID:
                                 104465
                                 Neel  - Direct/Ms. Sharko

                                                                                  305

       1              Another important point about SNPs is because

       2    when you look at SNPs, the way these studies work,

       3    they look at all of the SNPs at once.             So there is a

       4    statistical problem of multiple comparisons.               So in

       5    order to associate a given SNP with a disease, you

       6    have to have a high statistical relevance.              So only

       7    ones that are statistically significant to a P value

       8    of 10 to the minus 8 or less are statistically

       9    significant.      That's how you interpret the data on

      10    GWAS.

      11    Q.      Doctor, did Dr. Saed study in his experiments

      12    any of those SNPs that are associated with ovarian

      13    cancer according to the GWAS compendium?

      14    A.      As far as I'm aware at the time I last checked

      15    none of the SNPs that Dr. Saed studied in any of his

      16    publications or for his deposition or expert report

      17    have been linked conclusively to ovarian cancer

      18    generation while many others have been.

      19    Q.      Now, do you have an opinion to a reasonable

      20    degree of medical and scientific probability as to

      21    whether talc can cause the specific changes in

      22    specific SNPs that Dr. Saed believes it can?

      23    A.      Yes.

      24    Q.      And what is that opinion?

      25    A.      It is completely inconsonant with everything we
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 30 of 158 PageID:
                                 104466
                                 Neel  - Direct/Ms. Sharko

                                                                                  306

       1    know about modern molecular biology.

       2    Q.      Why?

       3    A.      Well, I think it is easier to understand if I

       4    explain how true mutagens work.           A typical real

       5    carcinogen or mutagen like benzopyrene or X-rays or UV

       6    randomly introduce DNA damage into cells.              So if you

       7    have a plate of cells and you expose the cells to a

       8    mutagen, there will be DNA damage, and some of that

       9    DNA damage won't be repaired if you have enough

      10    mutagen and you will get mutations, but those

      11    mutations will be random.         Then when you mutate a

      12    gene, that provides a selective advantage to the cell

      13    over time but not 48 or 72 hours, that clone of cells

      14    will grow out, and you will see the mutation.               But it

      15    is impossible, as far as we know, for any substance to

      16    quantitatively convert a particular locus to another

      17    code within 48 to 72 hours, as Dr. Saed alleges, and

      18    even more incredible to allege that multiple SNPs are

      19    changed during that time period.           It simply is not

      20    credible.

      21    Q.      Can any substance do that that you are aware of?

      22    A.      Not that I'm aware of.        In fact, even our most

      23    modern engineering technologies like CRISPR /CAS

      24    technology would not be able to do that.             It would be

      25    difficult to do with that technology.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 31 of 158 PageID:
                                 104467
                                 Neel  - Direct/Ms. Sharko

                                                                                  307

       1    Q.      Let's go to animal studies.          Is Dr. Saed's

       2    experiment validated by animal studies?

       3    A.      No.   As far as I know, he didn't do any animal

       4    studies.

       5    Q.      Why is animal testing important when you go from

       6    in vitro or the lab to in vivo or humans?

       7    A.      Well, the standard in the field to assess

       8    whether a cell is a cancer cell is to see whether it

       9    can form a tumor.       There are examples of cells that

      10    behave in a semi-transformed way in cellular assays

      11    but do not form tumors, and they are not fully

      12    developed cancer cells or can't be shown to be fully

      13    developed cancer cells.         So it is essential -- if you

      14    are going to assert something is a cancer cell you

      15    have to test it as its tumor-forming capability.

      16    Q.      What do the animal studies show with regard to

      17    talc and ovarian cancer, limiting your answer to the

      18    studies you discussed in your report.

      19    A.      There is no evidence there is any neoplastic or

      20    preneoplastic changes caused by introduction of talc

      21    either directly into the ovarian bursa or on the

      22    perineum.

      23    Q.      Let's go now to lab notebooks.          Did you review

      24    Dr. Saed's lab notebooks?

      25    A.      I did.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 32 of 158 PageID:
                                 104468
                                 Neel  - Direct/Ms. Sharko

                                                                                  308

       1    Q.      Why are lab notebooks created?

       2    A.      Because it is essential to create a

       3    contemporaneous record of the hypothesis that's being

       4    tested, the procedures that are being carried out to

       5    test that hypothesis, the results that are obtained

       6    and usually the provisional interpretation of those

       7    results.

       8    Q.      Why is that important?

       9    A.      Because in order for science to be replicated.

      10    You have to know what the experimentalist did.

      11    Q.      What did you tell your grad students about this?

      12    A.      Well, it's a little flippant.          What I usually

      13    tell them is that it is critical to keep good

      14    laboratory notebooks because if they go outside and

      15    get hit by a truck, after we're finished mourning

      16    them, we want to be able to get on with their work.

      17    Q.      Now, what did your review of Dr. Saed's lab

      18    notebooks and other materials tell you about his

      19    laboratory practices?

      20    A.      They are irregular at best and sloppy at worst.

      21    Q.      Is it acceptable to use white-out in a lab

      22    notebook?

      23    A.      No.   I've never seen anyone use white-out in my

      24    30 years as a faculty member.

      25    Q.      Dr. Neel, what does it mean to do an experiment
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 33 of 158 PageID:
                                 104469
                                 Neel  - Direct/Ms. Sharko

                                                                                  309

       1    in triplicate?

       2    A.      This is complicated.        In general science

       3    requires replicates or replications, and there are two

       4    different types of replicate -- biological replicates

       5    and technical replicates.         Biological replicates means

       6    you take the same cells, you plate them on day one and

       7    you expose them to some sort of a stimulus or agent;

       8    and you read out a result, and you do the same thing

       9    on days two and three.

      10              Biological replicates are important to rule

      11    out the typical biological variability that occurs

      12    between cells.

      13              Technical replicates means you do the same

      14    assay in multiple times, and that has to do with the

      15    precision of the assay measurement.

      16              So, typically, experiments are done with both

      17    biological and technical replicates.

      18    Q.      Let's go to cell lines.        Did Dr. Saed test the

      19    correct cell lines in his experiment in your opinion?

      20    A.      In almost all cases, no.

      21    Q.      For example, SKOV-3 what is the significance of

      22    testing that to you?

      23    A.      I think the choice of SKOV-3, for example, is

      24    inapt in two different ways.          The first way is

      25    Dr. Saed was investigating whether talc had effects on
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 34 of 158 PageID:
                                 104470
                                 Neel  - Direct/Ms. Sharko

                                                                                  310

       1    the initiation or the causation of ovarian cancer.

       2    SKOV-3 is already an ovarian cancer cell.              So you

       3    really can't learn much about whether something is

       4    causing a cancer by testing something that is already

       5    a cancer.

       6               Secondly, SKOV-3 is not a high grade serous

       7    ovarian cancer cell line.         As I understand the

       8    contention of the plaintiffs, there are major claims

       9    on serous ovarian cancer.

      10    Q.       Let's go to oxidative stress and transformation.

      11    Plaintiffs claim the papers by Buz'Zard and Shukla are

      12    supportive of Dr. Saed's data and conclusions.               Are

      13    they consistent with Dr. Saed's data and conclusions?

      14    A.       No.

      15    Q.       Let's start with the Buz'Zard paper.           What is

      16    not consistent there?

      17    A.       If you actually look -- so one of Dr. Saed's

      18    claims is that you could measure oxidative stress

      19    simply by measuring the levels of the RNA or protein

      20    for pro and/or antioxidant enzymes.            I contend in my

      21    report and testify now that it is essential to

      22    actually measure reactive oxygen species in the same

      23    cells.

      24               In the Buz'Zard paper they used the same dose

      25    of talc as Dr. Saed did and actually found ROS levels
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 35 of 158 PageID:
                                 104471
                                 Neel  - Direct/Ms. Sharko

                                                                                  311

       1    were actually lower in the treated cells than in the

       2    controlled cells, and Dr. Saed claims that ROS would

       3    be higher.     So I think that is definitely

       4    inconsistent.

       5               The second inconsistency is that the effects

       6    of proliferation which Dr. Saed claims were also not

       7    seen by Buz'Zard at the same dose of talc.

       8    Q.      What is gene expression?

       9    A.      As you know, we have multiple genes, and at any

      10    given time, many of them are making RNA and that's

      11    called gene expression.         They are making messenger

      12    RNA, and that's called gene expression.             You can

      13    measure that by doing today something called RNA

      14    sequencing, or RNA-seq for short, and previously you

      15    could do that by using Affymetrix arrays.              That's what

      16    gene expression is.

      17    Q.      Dr. Shukla's experiment as reported in her paper

      18    found no changes in gene expression in cells exposed

      19    to talc.     Correct?

      20    A.      That's correct.

      21    Q.      Why is that significant?

      22    A.      Because if you don't significantly affect gene

      23    express, that essentially means a substance is

      24    biologically inert in that cell type.

      25    Q.      Plaintiffs and Dr. Saed claim talc is
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 36 of 158 PageID:
                                 104472
                                 Neel  - Direct/Ms. Sharko

                                                                                  312

       1    pro-oxidative and that ovarian cancer is associated

       2    with oxidative stress.         What is oxidative stress?

       3    A.      Oxidative stress is when reactive levels of

       4    reactive oxygen species exceed the level of

       5    antioxidants in cells.         So there is an excess of ROS.

       6    Q.      Dr. Neel, is it generally accepted in the

       7    scientific and medical community that oxidative stress

       8    causes ovarian cancer?

       9    A.      No.   That's one of the hypotheses that exists,

      10    but it is not in any way accepted.

      11    Q.      Is it generally accepted in the scientific and

      12    medical community that oxidative stress plays a role

      13    in the pathogenesis of ovarian cancer?

      14    A.      No.

      15    Q.      Do Dr. Saed's data even establish that talc

      16    increases oxidative stress?

      17    A.      No.

      18    Q.      Do the data that Dr. Saed reports from his

      19    experiment support the conclusion that inflammation or

      20    oxidative stress are relevant to ovarian

      21    carcinogenesis?

      22    A.      No.   In fact, in my opinion, the experiments he

      23    did can't even address that question.

      24    Q.      Let's go to CA-125, which Dr. Saed said was a

      25    hallmark of ovarian cancer.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 37 of 158 PageID:
                                 104473
                                 Neel  - Direct/Ms. Sharko

                                                                                  313

       1              First of all, what is CA-125?

       2    A.      CA-125 is what we call a biomarker of ovarian

       3    cancer.       It's basically used by physicians to monitor

       4    the level of ovarian cancer cells in a woman's body

       5    who has ovarian cancer.

       6    Q.      Is it a hallmark of ovarian cancer?

       7    A.      Not insofar as hallmark means that it is

       8    involved in the causation of the ovarian cancer.

       9    There is no evidence to support that.

      10    Q.      Let's go to peer review.         Did you review the

      11    Gynecologic Oncology peer review comments on

      12    Dr. Saed's manuscript?

      13    A.      Yes.

      14    Q.      What are your opinions as to those comments?

      15    A.      I agree with those criticisms.

      16    Q.      Are all peer review processes created equal?

      17    A.      No.

      18    Q.      What kind of peer reviews are given for an

      19    abstract or a poster in your experience?

      20    A.      Having led many meetings, both national and

      21    international, I'm very familiar with what happens

      22    with poster reviews.        What happens is the authors or

      23    the applicants to the meeting submit an abstract.

      24    That's all they submit.         They don't submit any data.

      25    They just submit the abstract.           And then a decision is
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 38 of 158 PageID:
                                 104474
                                 Neel  - Direct/Ms. Sharko

                                                                                  314

       1    made as to whether to give a poster presentation or a

       2    talk.

       3               The most interesting and most provocative

       4    papers or abstracts, sorry, are given public oral

       5    publications and the less interesting ones are given

       6    posters.

       7    Q.      When it was asserted yesterday that 20 to 25

       8    people peer reviewed Dr. Saed's paper before it was

       9    published, what does that mean to you as a scientist

      10    with over 200 peer reviewed publications and the

      11    editor of six journals?

      12    A.      I think that's a highly misleading assertion.

      13    Q.      Okay.   In summary, last topic, let's turn to the

      14    relevance of what Dr. Saed did.

      15               Do you have an opinion to a reasonable degree

      16    of medical and scientific probability as to Dr. Saed's

      17    study, including the conclusions that he draws, has

      18    any relevance to the cause of human ovarian cancer?

      19    A.      Not in my opinion, no.

      20    Q.      Is it justifiable in your opinion from a

      21    scientific point of view to extrapolate from

      22    Dr. Saed's work to the cause of ovarian cancer in

      23    humans?

      24    A.      No.

      25    Q.      Dr. Neel, are there good grounds for Dr. Saed's
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 39 of 158 PageID:
                                 104475
                                 Neel  - Direct/Ms. Sharko

                                                                                  315

       1    opinions?

       2    A.       Not in my opinion, no.

       3    Q.       Do Dr. Saed's conclusions flow from facts known

       4    to scientists or the methodology that Dr. Saed

       5    employed?

       6    A.       No.   As I've indicated, some of his conclusions

       7    are completely inconsistent with modern molecular

       8    biology.

       9    Q.       Does Dr. Saed's experiment tell us anything at

      10    all about how talc behaves in the real world of the

      11    female reproductive system?

      12    A.       No.

      13               MS. SHARKO:     Thank you very much.

      14               Judge, I'm finished unless you have any

      15    questions.

      16               THE COURT:    No.    Thank you.

      17               Plaintiffs want a few moments before you

      18    start?

      19               MS. O'DELL:     Yes, please.

      20               THE DEPUTY CLERK:      All rise.

      21               (Recess.)

      22               (Continued on the next page.)

      23    ///

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 40 of 158 PageID:
                                  104476
                                 Neel - Cross/Mr. Restaino

                                                                                  316

       1              THE DEPUTY CLERK:       All rise.

       2              THE COURT:     Thank you.

       3

       4    BENJAMIN G. NEEL, resumed.

       5

       6    CROSS-EXAMINATION

       7    BY MR. RESTAINO:

       8    Q.      Good morning, Dr. Neel.        My name is John

       9    Restaino.      We had the brief privilege of meeting each

      10    other during your deposition in New York.              I have some

      11    questions that I prepared and some questions based

      12    upon your testimony this morning.

      13              No. 1, first, it would be helpful for us to

      14    establish the standard by which you wrote your expert

      15    report and you based the opinions therein, because I

      16    heard multiple times today your opinion was based on a

      17    reasonable basis of scientific probability.              Does that

      18    sound familiar?

      19    A.      I don't recall exactly.        I don't recall saying

      20    that.

      21    Q.      Well, you were asked if your opinions were held

      22    to a reasonable degree of medical certainty or medical

      23    probability.      Do you remember that?

      24    A.      Yes.

      25    Q.      That's not what you testified in your
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 41 of 158 PageID:
                                  104477
                                 Neel - Cross/Mr. Restaino

                                                                                  317

       1    deposition, did you, sir?

       2    A.      I probably testified to what I was asked.

       3    Q.      Let's look at what you testified as to the

       4    standard you employed in developing your opinions and

       5    writing your expert report.

       6              For example, on the Bradford Hill viewpoints,

       7    you are familiar with them?

       8    A.      Yes.

       9    Q.      You reviewed the Bradford Hill viewpoints in

      10    preparation for writing your expert report.               Right?

      11    A.      Yes.

      12    Q.      It was reference 5 in your expert report.             And

      13    you were asked at your deposition on page 153, 23 --

      14    A.      I don't have that deposition.          Do I?     Do I have

      15    it?

      16              THE COURT:     Is it in the binder you gave to

      17    me?

      18              MR. RESTAINO:      Page 153, 23, to page 154, 1.

      19              MS. SHARKO:      I object.     I don't see how this

      20    goes to the questions he was asked.

      21              THE COURT:     I think we're looking at different

      22    things.    You are asking him generally what is the

      23    standard, and we know what the standard is under

      24    Daubert and how opinions should be held.               Now, you are

      25    asking specifically about Bradford Hill.               I think it's
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 42 of 158 PageID:
                                  104478
                                 Neel - Cross/Mr. Restaino

                                                                                  318

       1    a bit of a disconnect, but feel free to ask him about

       2    Bradford Hill.

       3    BY MR. RESTAINO:

       4    Q.      In fact, throughout your deposition it was your

       5    opinion the evidence must be compelling.             Correct?

       6    A.      Yes.

       7    Q.      Definitive?

       8    A.      Well, I think it probably would depend on the

       9    context of the exact question when I said

      10    "definitive."

      11              THE COURT:     There is a difference between his

      12    opinions, and we're looking at something different

      13    here.    Keep going.

      14    Q.      In order to have an argument in favor of

      15    biological plausibility, do you have an opinion

      16    whether or not the evidence must be compelling and

      17    definitive?

      18    A.      I understand where the concern is.           The evidence

      19    itself has to be compelling and definitive, but it

      20    doesn't mean the evidence covers everything.               The

      21    evidence produced has to be compelling and definitive.

      22    Is that helpful?

      23    Q.      Doctor, you are a cancer biologist.            Correct?

      24    A.      Yes.

      25    Q.      An MD and Ph.D.?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 43 of 158 PageID:
                                  104479
                                 Neel - Cross/Mr. Restaino

                                                                                  319

       1    A.      Yes.

       2    Q.      When is the last time you actually examined a

       3    patient?

       4    A.      1988.

       5    Q.      Would that be the last time you examined the

       6    genitals of a female?

       7    A.      Yes.

       8    Q.      You are not an oncologist actively treating

       9    patients with cancer.         Correct?

      10    A.      Correct.

      11    Q.      Doctor, you are a cancer biologist that works in

      12    a laboratory.      Correct?

      13    A.      I work in a laboratory for part of my time, and

      14    the rest of my time I run the Perlmutter Cancer Center

      15    at NYU Langone, and in that capacity I'm responsible

      16    for the entire cancer service line and all cancer

      17    research at NYU Langone Health.

      18    Q.      That's more of a role as an administrator.

      19    Correct?

      20    A.      Yes.

      21    Q.      But in the laboratory you conduct research

      22    involving cancer biology?

      23    A.      I oversee the research.          I don't do many

      24    experiments anymore.        My post docs would think that is

      25    a bad thing.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 44 of 158 PageID:
                                  104480
                                 Neel - Cross/Mr. Restaino

                                                                                  320

       1    Q.      Have you or the individuals you oversee ever

       2    conducted a study looking at the molecular effects of

       3    talc?

       4    A.      No.

       5    Q.      Now, in preparing your opinions for this case

       6    and your expert report, it is true one of the

       7    methodologies you employed was an online search using

       8    search engines such as Google and PubMed?

       9    A.      Yes.

      10    Q.      And you developed keywords to conduct that

      11    search .       Correct?

      12    A.      Yes.

      13    Q.      Two of the key words you utilized were

      14    "ovarian" and "cancer."         Correct?

      15    A.      Yes.

      16    Q.      And another one was "inflammation."            Correct?

      17    A.      Yes.

      18    Q.      On PubMed, if one types in "ovarian cancer,"

      19    then a list of a lot of articles are going to come up

      20    that either have "ovarian cancer" in their title or

      21    "ovarian cancer" in the corpus of the article.

      22    Correct?

      23    A.      Yes.     I didn't just do "ovarian cancer."          I did

      24    "ovarian cancer" and various questions because,

      25    obviously, "ovarian cancer" would be very large, just
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 45 of 158 PageID:
                                  104481
                                 Neel - Cross/Mr. Restaino

                                                                                  321

       1    to clarify.

       2    Q.      And you also searched for "inflammation"?

       3    A.      In the context of "ovarian cancer."            So it would

       4    be "ovarian cancer" and "inflammation."             It's been a

       5    long time, so I don't remember exactly everything I

       6    searched, to be honest.

       7    Q.      Once the list of articles came up on the screen

       8    in PubMed -- last night, when I ran a search using

       9    "ovarian cancer," "talc" and "inflammation," there

      10    were 1,122 articles that came up.            Then you scanned

      11    those articles that were germane to your opinions.

      12    Correct?

      13    A.      Yes.

      14    Q.      Some you selected and some you did not select.

      15    Correct?

      16    A.      Yes.   I looked at the abstracts for most of

      17    them, as I recall.

      18    Q.      And from those abstracts you then selected

      19    articles that you would review in full.             Right?

      20    A.      Correct.    Mostly focused on the more recent

      21    data.

      22    Q.      Now, once you saw the abstracts -- looking at

      23    "talc" and "inflammation," there are articles written

      24    and published that come down on the side of talc

      25    causing inflammation and talc not causing
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 46 of 158 PageID:
                                  104482
                                 Neel - Cross/Mr. Restaino

                                                                                  322

       1    inflammation.      Is that correct?

       2    A.      Yes.

       3              Can I expound on that?         Some people would

       4    consider granulomas to be inflammation.             So there is

       5    no that question talc causes granulomas.             The issue I

       6    was looking for when I prepared my expert report was

       7    whether talc caused the kind of inflammation that is

       8    associated with cancer or cancer initiation.               That was

       9    the focus of my expert report.

      10    Q.      Granuloma formation is one of the results of the

      11    body's immune system reacting to, for example, a

      12    foreign body.      Correct?

      13    A.      That's correct.

      14    Q.      That is an inflammatory reaction?

      15    A.      Again, to clarify, granulomas are not associated

      16    with ovarian cancer development.           Inflammation is a

      17    broad term, as you know, and it is important to focus

      18    on the key aspects when you are trying to investigate

      19    a subject.

      20    Q.      However, for clarification, inflammation would

      21    be the first step in acute foreign body reaction

      22    inflammation which then can in some cases go on to

      23    cause chronic inflammation, which has been caused with

      24    cancer formation or the body may form a granuloma to

      25    wall that foreign body or splinter one might get
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 47 of 158 PageID:
                                  104483
                                 Neel - Cross/Mr. Restaino

                                                                                  323

       1    walking on the boardwalk?

       2    A.      I think it is much more complicated than you are

       3    making it.

       4    Q.      There are specific cells we have within our body

       5    that are part of the innate immune system.              Correct?

       6    A.      That's correct.

       7    Q.      These would include macrophages?

       8    A.      Correct.

       9    Q.      Lymphocytes?

      10    A.      Lymphocytes are part of the adaptive immune

      11    system and not the innate immune system.

      12    Q.      Can you explain that?

      13    A.      Macrophages are part of the innate immune

      14    system.    These are the official cells that respond to

      15    invaders like infections, and then they trigger the

      16    production of cytokines and chemokines which can lead

      17    to the engagement of the innate immune system.

      18    Lymphocytes are part of the innate immune system.

      19    Q.      What other cells in addition to the lymphocytes

      20    would you expect to find within the innate system?

      21    A.      As I just said, lymphocytes are not part of the

      22    innate system.

      23    Q.      I'm sorry.     The adaptive.

      24              THE COURT:     I want to be clear.        Lymphocytes

      25    are part of --
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 48 of 158 PageID:
                                  104484
                                 Neel - Cross/Mr. Restaino

                                                                                  324

       1    A.      (Continuing) -- lymphocytes are the sine qua non

       2    of the adaptive immune system.           Innate and adaptive.

       3    Lymphocytes -- there are two major classes of

       4    lymphocytes. T lymphocytes and B lymphocytes.               T

       5    lymphocytes mediate cell immunity and B lymphocytes

       6    produce antibodies.        They are the adaptive immune

       7    system.

       8    Q.      Are there other cells that are listed or can

       9    overlap with the adaptive system?

      10    A.      If you are taking about NK cells, most people

      11    would classify them as innate.           They are sort of an

      12    overlap category.       It stands for natural killer cells.

      13    Q.      The presence of NK cells can suggest chronic

      14    inflammation.      Correct?

      15    A.      Yes.

      16    Q.      The presence of lymphocytes can indicate chronic

      17    inflammation?

      18    A.      Yes.

      19    Q.      The presence of macrophages can indicate chronic

      20    inflammation?

      21    A.      Yes.

      22    Q.      Doctor, according to your expert report, you

      23    published 234 peer-reviewed manuscripts.             I'm assuming

      24    since the time you filled this out, there are probably

      25    more?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 49 of 158 PageID:
                                  104485
                                 Neel - Cross/Mr. Restaino

                                                                                  325

       1    A.      I think this was pretty up to date.            There may

       2    be one more.

       3    Q.      You also published 33 invited review articles.

       4    Correct?

       5    A.      Correct.

       6    Q.      We heard yesterday from Dr. Saed that an invited

       7    review article involves an individual who is

       8    recognized by a journal, by a journal editor, whatever

       9    the case may be, to be an expert in that area and

      10    asked to write a review of the literature germane to

      11    that particular topic of which the person is an

      12    expert.       Right?

      13    A.      It is a little bit more complicated than that.

      14    I guess I would have to say no because it is a little

      15    more complicated than that.

      16    Q.      Are you aware of any situation where a review

      17    article has been written by someone who was not an

      18    expert in that field?

      19    A.      Yes.

      20    Q.      Have you ever written a review article on an

      21    area in which you do not hold expertise?

      22    A.      I try not to.

      23    Q.      So you have not?

      24    A.      No.

      25    Q.      Have you ever written a review article looking
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 50 of 158 PageID:
                                  104486
                                 Neel - Cross/Mr. Restaino

                                                                                  326

       1    at the inflammatory effects of talcum powder?

       2    A.      No, I haven't.

       3    Q.      Have you ever written a review article looking

       4    at the inflammatory aspects of involving premalignant

       5    ovarian cancer?

       6    A.      No.

       7    Q.      In your review of the abstracts and then

       8    articles that you have selected to review for your

       9    opinions, did you see abstracts and articles that were

      10    contrary to your opinions?

      11    A.      On the surface, yes.

      12    Q.      Did you read those in addition to those that

      13    supported your opinions?

      14    A.      Of course.

      15    Q.      How did you go about weighing which article

      16    would be utilized in your expert report?             For example,

      17    the con and the pro, what was the methodology you used

      18    to weigh those?

      19    A.      The same methodology I would use to write any

      20    review article for the scientific literature.               If I

      21    thought the topic was on point, then I would

      22    definitely include.        If I thought the topic was not, I

      23    wouldn't include it.

      24    Q.      If the topic was on point and the conclusion was

      25    long-term genital exposure to talc resulted in an
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 51 of 158 PageID:
                                  104487
                                 Neel - Cross/Mr. Restaino

                                                                                  327

       1    increased risk of ovarian cancer, would you include

       2    that?

       3    A.       Yes.

       4    Q.       You testified of your 234 peer-reviewed

       5    manuscripts you have been cited 45,000 times.

       6    Correct?

       7    A.       That was at the time of submission of my CV,

       8    yes.     It may be a little higher now.

       9    Q.       Why did you share that information with the

      10    Court?

      11    A.       I think it speaks to the level of impact that I

      12    have in the field and my expertise along with my H

      13    index.

      14               THE COURT:     What is that?

      15               THE WITNESS:     The H index is the number of

      16    papers you have that have been cited that number of

      17    times.     So 107 papers cited at least 107 times.

      18    Q.       You consider the H index to be indicative of

      19    general acceptance of your work?

      20    A.       I think all metrics are imperfect, but the H

      21    index is thought to be along with the i10 and several

      22    other metrics you can use them together to sort of

      23    assess expertise, yes.

      24    Q.       A reader seeing your work and noticing an H

      25    index of what is probably 107 would then consider your
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 52 of 158 PageID:
                                  104488
                                 Neel - Cross/Mr. Restaino

                                                                                  328

       1    work to be at least worthy of reading.             Would you not

       2    agree?

       3    A.       Yes, in general.

       4               Can I clarify?

       5    Q.       Of course.

       6    A.       Generally, readers of papers don't necessarily

       7    look at H indices to evaluate that.            People in the

       8    field know the names of people in the field.

       9    Q.       Your time at Harvard, do you know Dr. Graham

      10    Colditz?     He is a physician epidemiologist?

      11    A.       I believe he is at Washington University,

      12    St. Louis.

      13    Q.       Are you familiar with Dr. Graham Colditz's work

      14    looking at talc and ovarian cancer?

      15    A.       He is an epidemiologist.        So if he was involved

      16    in the epidemiological study I read, then, yes.               I

      17    don't remember all the authors on the papers, frankly.

      18    Q.       Did you read an expert report written by

      19    Dr. Graham Colditz in talc litigation?

      20    A.       I did not.

      21    Q.       Do you know that Doctor Graham Colditz has

      22    concluded long-term genital to talc has resulted in an

      23    increased risk of ovarian cancer?

      24               MS. SHARKO:     I object.     Dr. Colditz is not an

      25    expert in this particular case.           No expert report was
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 53 of 158 PageID:
                                  104489
                                 Neel - Cross/Mr. Restaino

                                                                                  329

       1    served by him.

       2              THE COURT:     Mr. Restaino.

       3    BY MR. RESTAINO:

       4    Q.      When you were doing your PubMed search for

       5    ovarian cancer, did you see the publications by

       6    Dr. Graham Colditz?

       7    A.      As I just indicated, Mr. Restaino, I reviewed a

       8    large number of epidemiological studies and I don't

       9    recall who was the author on all of those studies.                I

      10    remember some of the names but not all of them, but I

      11    do remember a large number of epidemiological studies.

      12    I don't remember the authors, all of the authors on

      13    each of those studies and the most recent

      14    meta-analyses.

      15    Q.      In looking at the various epidemiological

      16    studies that you did review, did you pull those

      17    studies that found an association in addition to those

      18    that did not?

      19    A.      Yes.

      20    Q.      Do you know what Dr. Graham Colditz's H index

      21    is?

      22    A.      I'm sure it is quite high.

      23    Q.      If I represent to you Dr. Colditz is the No. 2

      24    cited author in the world with an H index of 287,

      25    would that surprise you?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 54 of 158 PageID:
                                  104490
                                 Neel - Cross/Mr. Restaino

                                                                                  330

       1    A.      No.

       2               MS. SHARKO:     Objection.     Relevance.

       3               THE COURT:     He's answered it.

       4               Move on.

       5    BY MR. RESTAINO:

       6    Q.      Doctor, you were asked about ROS reactive oxygen

       7    species?

       8    A.      Yes.

       9    Q.      Anything that leads to increased inflammation

      10    can lead to an increased production of reactive oxygen

      11    species.       Correct?

      12    A.      There are two conditionals there.           Can you

      13    simplify that question.

      14    Q.      Let me reask the question.

      15               It is true anything that leads to increased

      16    inflammation can result in increased production of

      17    ROS?

      18    A.      If the answer is, is it possible?           Yes.

      19    Q.      Is it more likely than not?

      20    A.      That anything that causes chronic inflammation

      21    -- anything that causes chronic inflammation where

      22    there is macrophages and neutrophils in the

      23    environment, if they are chronically stimulated, they

      24    can produce excess reactive oxygen species, yes, not

      25    lymphocytes.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 55 of 158 PageID:
                                  104491
                                 Neel - Cross/Mr. Restaino

                                                                                  331

       1    Q.      You just mentioned a cell type that hadn't been

       2    mentioned previously, and that's neutrophils.

       3    A.      I mentioned that earlier.

       4    Q.      Are neutrophils part of the adaptive or innate

       5    system?

       6    A.      Innate.    Innate is classically defined as

       7    macrophages and neutrophils.

       8    Q.      When there is an inflammatory process, there is

       9    not, for lack of a better word, barrier that prevents

      10    the macrophages, neutrophils from co-mingling with

      11    lymphocytes.      Correct?

      12    A.      Sometimes.     It depends on the type of

      13    inflammation, what is in the inflammatory

      14    microenvironment.

      15    Q.      Do you agree that reactive oxygen species have

      16    the potential to damage DNA and lead to mutations

      17    under certain conditions?

      18    A.      Yes.

      19    Q.      In fact, if we can bring up on the slide your

      20    expert report, page 8, in the first full paragraph.

      21    You wrote agents or conditions that lead to increased

      22    inflammation can result in the production of reactive

      23    oxygen species ROS which can damage DNA and lead to

      24    mutations under the certain conditions?

      25              That's your opinion.        Correct?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 56 of 158 PageID:
                                  104492
                                 Neel - Cross/Mr. Restaino

                                                                                  332

       1    A.       Yes.

       2    Q.       You will agree any agent that promotes

       3    especially chronic inflammation can result in increase

       4    ROS formation?

       5    A.       It is possible.

       6    Q.       Is it more likely than not that it is going to

       7    occur?

       8    A.       It depends on the type of inflammation.

       9    Q.       And that increased ROS development can result in

      10    mutagenesis?

      11    A.       Yes.   And that can be tested for.

      12    Q.       Now, associated with reactive oxygen species is

      13    also oxidative stress.         Correct?

      14    A.       That's not exactly correct.

      15    Q.       Isn't oxidative stress produced by an imbalance

      16    between ROS production and the body's ability to

      17    detoxify those?

      18    A.       That's an accurate statement.

      19    Q.       Would you agree that oxidative stress is

      20    generally accepted as a critical path though

      21    physiological mechanism in different human pathologies

      22    including cancer?

      23    A.       Can you repeat the question.

      24    Q.       It is generally accepted that oxidative stress

      25    is a critical pathophysiological mechanism in
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 57 of 158 PageID:
                                  104493
                                 Neel - Cross/Mr. Restaino

                                                                                  333

       1    different frequent human pathologies which can include

       2    cancer?

       3    A.       Yes.   But not all.     Just so I'm clear on the

       4    question, because it had a lot of modifiers.

       5    Q.       ROS can cause protein damage?

       6    A.       Yes.

       7    Q.       ROS can cause lipid damage?

       8    A.       Excess ROS.

       9    Q.       Thank you for saying that because you testified

      10    that this is also a normal process?

      11    A.       Yes.   ROS production is a normal process, yes.

      12    Q.       And apoptosis is a normal physiological process?

      13    A.       Absolutely.

      14    Q.       We are all experiencing apoptosis now by virtue

      15    of being alive.        Right?

      16    A.       Yes.

      17    Q.       It's the programmed normal death of a cell?

      18    A.       Yes.

      19    Q.       Cellular proliferation is a normal cellular

      20    process?

      21    A.       In some cells, yes.

      22    Q.       All of us in the courtroom are undergoing in

      23    some of our cells cellular proliferation right now.

      24    Right?

      25    A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 58 of 158 PageID:
                                  104494
                                 Neel - Cross/Mr. Restaino

                                                                                  334

       1    Q.       Excess abnormal apoptosis is not normal

       2    physiological process.         Correct?

       3    A.       That's correct.

       4    Q.       Excess cellular proliferation is not normal.

       5    Correct?

       6    A.       Correct.

       7    Q.       We all need oxygen here in this room to stay

       8    alive.     Correct?

       9    A.       Yes.

      10    Q.       If this room was filled with 100 percent oxygen,

      11    we are not going to stay alive very long?

      12    A.       That's complicated.      What do you mean by "very

      13    long."

      14               THE COURT:    I think we can move on.

      15    Q.       There is a difference between normal

      16    physiological responses and abnormal physiological

      17    responses even if they are the same thing, for

      18    example, as cellular proliferation?

      19    A.       Yes.

      20    Q.       Now, you agree that different lifestyle and

      21    environmental related factors may be pro-carcinogenic?

      22    A.       Yes.

      23    Q.       All cancer does not develop strictly because of

      24    genetic abnormalities?

      25    A.       That's incorrect.      All cancers result from
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 59 of 158 PageID:
                                  104495
                                 Neel - Cross/Mr. Restaino

                                                                                  335

       1    genetic abnormalities.         That's what cancer is.

       2    Q.      Is it also true those genetic mutations or

       3    abnormalities could be secondary to environmental

       4    factors?

       5    A.      Yes.

       6    Q.      So in that sense, almost all cancers are not

       7    only genetic but only environmental in basis?

       8    A.      That's incorrect.

       9    Q.      Are you aware of individuals who published to

      10    the contrary?

      11    A.      I'm not sure.      I would have to see the actual

      12    papers that you are referring to because that's your

      13    interpretation.       I'm not sure that I would agree with

      14    your characterization of the papers.

      15    Q.      Do you agree that cigarette smoking is linked to

      16    the development of lung cancer?

      17    A.      Yes.

      18    Q.      Do you agree that excessive UV light is

      19    associated with the development of cancer,

      20    specifically especially malignant melanomas?

      21    A.      Skin cancer in general, yes.

      22    Q.      In fact, you have said people who use tanning

      23    beds have over a 50 percent increased risk of

      24    developing melanomas.        Correct?

      25    A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 60 of 158 PageID:
                                  104496
                                 Neel - Cross/Mr. Restaino

                                                                                  336

       1    Q.      That's as a result of the UV light?

       2    A.      That's correct.

       3    Q.      The UV light is an environmental factor.             Right?

       4    A.      Absolutely.

       5    Q.      Not everyone who sits long-term in tanning beds

       6    develop cancer?

       7    A.      That's correct.

       8    Q.      In fact, only 10% of long-term smokers, those

       9    with high pack year histories, develop lung cancer?

      10    A.      I believe I put that in my report.

      11    Q.      You did.    That would indicate there is a genetic

      12    component also.       Correct?

      13    A.      Not exactly correct.        Can I elaborate?

      14              Again, this is one of the areas that's very

      15    confusing to the lay public.          All cancer is genetic in

      16    the sense that it derives from changes in genes or

      17    their gene expression.         By that criteria, that's how

      18    scientists talk about cancer.          There is not a single

      19    credible scientist who would say that cancer is not a

      20    genetic or genomic disease.          What you are, I believe,

      21    referring to are inherited genomic predispositions, or

      22    something like that.        That's different than saying

      23    cancer is not genetic.         All cancer is genetic.

      24    Q.      There is a difference between inherited

      25    mutations and somatic?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 61 of 158 PageID:
                                  104497
                                 Neel - Cross/Mr. Restaino

                                                                                  337

       1    A.       Yes.

       2    Q.       Can you explain to the Court what is meant by a

       3    somatic?

       4    A.       A somatic mutation is one that occurs after

       5    birth.

       6    Q.       On page 68 of my outline, looking at your expert

       7    report, Doctor, it is your opinion most cancer causing

       8    somatic mutations probably occur as a consequence of

       9    unrepaired errors in DNA replication and are thus mere

      10    bad luck.       Put another way, the cancer causing

      11    environment is our own body and the enemy lies within.

      12    That's your opinion.          Correct, sir

      13    A.       I wrote it in my report, yes.

      14    Q.       You have four references after that?

      15    A.       Yes.

      16    Q.       All four references by Tomasetti and Vogelstein?

      17    A.       Yes.

      18    Q.       Now, as you mentioned a moment ago, first of

      19    all, it is your opinion 60 percent of cancers are

      20    preventable.       Correct?

      21    A.       Yes.

      22    Q.       Not just bad luck?

      23    A.       Well, the environment, your body is still

      24    causing the cancers, yes.

      25    Q.       Now, the publications by Tomasetti and
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 62 of 158 PageID:
                                  104498
                                 Neel - Cross/Mr. Restaino

                                                                                  338

       1    Vogelstein, that resulted in a impressive controversy

       2    in the medical literature, did it not?

       3    A.       Yes.

       4    Q.       But you provide four articles by just Tomasetti

       5    and Vogelstein?

       6    A.       Yes.

       7    Q.       Now, can you go to Exhibit PSC Neel 21.            There

       8    is a paper by Tomasetti and Vogelstein titled,

       9    "Variation in Cancer Risk Among Tissues Can Be

      10    Explained by the Number of Stem Cell Divisions."

      11    A.       Yes.

      12    Q.       This is part of the literature search you did in

      13    finding these articles, sir?

      14    A.       Yes.

      15    Q.       And you are utilizing these articles as giving a

      16    fair and balanced approach to what your opinions are

      17    in this litigation?

      18    A.       I don't remember if I cited this particular

      19    paper.     I would have to see.

      20    Q.       I believe this is your reference No. 14.

      21    A.       Okay.

      22    Q.       Now, amongst the responses when this paper was

      23    published -- first of all, if you look four lines up

      24    from the time they say, "The majority is due to bad

      25    luck, that is, random mutations arising during DNA
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 63 of 158 PageID:
                                  104499
                                 Neel - Cross/Mr. Restaino

                                                                                  339

       1    replication in normal noncancerous stem cells."

       2    Correct?

       3    A.       Yes.

       4    Q.       You put that in your expert report?

       5    A.       Yes.     Not exactly the same statement.

       6    Q.       Now, if we could go to Exhibit PSC Neel 12,

       7    there is a paper by Nowak and Waclaw, titled, "Genes

       8    Environment and Bad Luck," explain cancer risk in a

       9    statistical sense.        This was published in Science in

      10    March 2017, and Science is a highly rated scientific

      11    journal.        Correct, sir?

      12    A.       Yes.

      13    Q.       You are not a statistician.         Correct?

      14    A.       No.

      15    Q.       Now, in the first paragraph of this paper they

      16    write:

      17               "It is a human trait to search for

      18    explanations for catastrophic events and rule out mere

      19    chance or bad luck.        When it comes to human cancer,

      20    the issue of natural causes versus bad luck was raised

      21    by Tomasetti and Vogelstein about two years ago.

      22    Their study, which was widely misinterpreted as saying

      23    that most cancers are due neither to genetic or

      24    inheritance nor environmental factors but simply bad

      25    luck, sparked controversy.          To date, a few hundred
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 64 of 158 PageID:
                                  104500
                                 Neel - Cross/Mr. Restaino

                                                                                  340

       1    papers have been written in response including two to

       2    six with some such as two coming to opposite

       3    conclusions."

       4              Do you agree the Tomasetti/Vogelstein paper

       5    sparked controversy?

       6    A.      Yes.    I'm not claiming all cancers are caused by

       7    bad luck.      I'm saying definitely -- multiple things

       8    contribute to any given cancer.           Inherited

       9    predisposition can contribute.           Abnormal replication

      10    errors that just occur by bad luck, and in some cases

      11    environmental agents.

      12    Q.      In your expert report, which Her Honor read and

      13    has to read, you wrote specifically:            "Rather most

      14    cancer causing somatic mutations" -- somatic being

      15    after birth -- "probably occurs as a consequence of

      16    unrepaired errors in DNA replication and are thus mere

      17    bad luck"?

      18    A.      I think the context is that not all cancers are

      19    caused by environmental agents; and if I miswrote or

      20    misspoke, I'm happy to clarify.

      21    Q.      It's not your opinion as an expert in cancer

      22    biology that women who have developed ovarian cancer

      23    perhaps due to long-term genital use of talc didn't

      24    get the cancer from the talc but it is just bad luck

      25    on their part.      That's not their testimony, is it?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 65 of 158 PageID:
                                  104501
                                 Neel - Cross/Mr. Restaino

                                                                                  341

       1    A.      That's a very difficult question.           It is my

       2    testimony that there is no evidence perineal

       3    application of talc contributes to ovarian cancer in

       4    any woman.     That is my testimony.         That's more clear.

       5    Q.      Looking at those studies that have a contrary

       6    opinion the epidemiological studies that come to a

       7    contrary opinion, it is not your opinion that talc had

       8    no role at all because this is all due to merely bad

       9    luck?

      10    A.      That's a mischaracterization of my opinion.

      11    Q.      If so, I apologize, and I just want that

      12    clarified.

      13    A.      Would you like me to clarify my opinion?             That

      14    is a mischaracterization of my opinion.

      15              THE COURT:     Tell me what your opinion is.

      16              THE WITNESS:      My opinion is there is no

      17    evidence from the epidemiological studies alone that

      18    makes it more likely than not that perineal talc

      19    causes ovarian cancer.         That's my opinion.

      20    BY MR. RESTAINO:

      21    Q.      Have you seen the epidemiological studies that

      22    have found an increased risk between long-term

      23    exposure to talc and ovarian cancer?

      24    A.      Yes, I have.

      25    Q.      That is evidence in and of itself.           Correct?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 66 of 158 PageID:
                                  104502
                                 Neel - Cross/Mr. Restaino

                                                                                  342

       1    A.      No.    That is evidence of an association between

       2    a particular agent and a particular outcome.               There

       3    are also many other studies that show the opposite

       4    including the more compelling studies.

       5    Q.      Compelling in your opinion?

       6    A.      Compelling as I understand it from all

       7    epidemiologists that cohort studies are more reliable

       8    than case-control studies.          As I said, I'm not an

       9    epidemiologist.

      10    Q.      Would you agree a properly designed, properly

      11    performed case-control study outweighs a poorly

      12    designed, poorly conducted cohort study?

      13    A.      I don't have an opinion on that.

      14    Q.      You agree smoking causes cancer?

      15    A.      Smoking causes several kinds of cancer, yes.

      16    Q.      You would agree asbestos causes lung cancer?

      17    A.      Yes.

      18    Q.      Do you know if there is an actual increased risk

      19    in individuals who both smoke and are exposed to

      20    asbestos?

      21    A.      Yes.

      22    Q.      That would be known as the -- could be described

      23    as dramatically cocarcinogenic.           Does that sound

      24    familiar?

      25    A.      Yes.    I think I wrote that.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 67 of 158 PageID:
                                  104503
                                 Neel - Cross/Mr. Restaino

                                                                                  343

       1    Q.      Are you familiar with the epidemiological term

       2    "interaction or effect modification"?

       3    A.      I'm not an expert in epidemiology.           I've read

       4    that.    I can't state with confidence what that means.

       5    Q.      How about if we just go along with "dramatically

       6    cocarcinogenic," inasmuch as you wrote that?

       7    A.      I understand what that means.

       8    Q.      There are risk factors associated with the

       9    development of ovarian cancer.           Correct?

      10    A.      Yes.

      11    Q.      If we can turn to your expert report, page 12.

      12    In the bottom paragraph you have a section that you

      13    wrote, expert report.

      14              Sir, you wrote:

      15              "Multiple factors rather than a single cause

      16    likely contribute to ovarian cancer generation.               It is

      17    difficult to attribute a specific case of cancer to a

      18    single cause."

      19              You wrote that, sir.        Correct?

      20    A.      Yes.

      21    Q.      In fact, it is true that most disease states are

      22    multifactorial with the exception of trauma or direct

      23    poisoning.     Don't you agree?

      24    A.      I think that's generally true, yes.

      25    Q.      Most causes are multifactorial.           Would you
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 68 of 158 PageID:
                                  104504
                                 Neel - Cross/Mr. Restaino

                                                                                  344

       1    agree?

       2    A.       I don't know what you mean.

       3    Q.       In order to determine something is actually

       4    caused in effect most of the time, that's

       5    multifactorial?

       6    A.       I'm not sure I thought that through enough to

       7    give a yes or no answer.

       8    Q.       If we go to page 13 of your expert report, you

       9    are discussing risk factors, you write:

      10               "There are several clearly established risk

      11    factors for all ovarian cancer and others for specific

      12    types" reviewed in 43.

      13    A.       Yes.   Can I clarify?

      14    Q.       Of course.

      15    A.       (Continued reading.)

      16               For example, those risk factors were

      17    attributed to all ovarian cancers.            It doesn't mean

      18    that the studies actually broke out their attribution

      19    to specific subtypes, and I think I was a little loose

      20    in the way I wrote that sentence.

      21    Q.       Take a look at that.       Your reference is

      22    reference 43, "Reid, et al, Epidemiology of Ovarian

      23    Cancer, a Review."

      24               Sound familiar, sir?

      25    A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 69 of 158 PageID:
                                  104505
                                 Neel - Cross/Mr. Restaino

                                                                                  345

       1    Q.       Now --

       2    A.       That's by Tom Sellers, the senior author on that

       3    paper.

       4    Q.       If you go --

       5    A.       Can you tell me what exhibit that is?

       6    Q.       PSC Neel 16.

       7    A.       What page?

       8    Q.       Page 11.     There is a section there titled

       9    "Genetic Epidemiology."

      10               See that?

      11    A.       Yes.

      12    Q.       Reference 43, they write:

      13               "One of the most significant risk factors for

      14    ovarian cancer is a family history of the disease.

      15    First degree relatives of probands have a 3 to 7 fold

      16    of increased risk especially if multiple relatives are

      17    affected and at an early age of onset."

      18               Did I read that correctly?

      19    A.       Yes.

      20    Q.       A proband is the starting point in a family for

      21    a genetic study?

      22    A.       It is the person in this case who has the

      23    cancer.     Probably, that's what they meant.

      24    Q.       Doctor, you would agree it is biologically

      25    plausible for a family history of ovarian cancer to be
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 70 of 158 PageID:
                                  104506
                                 Neel - Cross/Mr. Restaino

                                                                                  346

       1    a risk factor for the development of ovarian cancer?

       2    A.       This is one of those cases where I feel I wasn't

       3    exactly accurate.       Some of the genetic predispositions

       4    that Dr. Sellers cites in his paper are only risk

       5    factors for one subtype of ovarian cancer.              For

       6    example, BRCA1, BRCA2, those DNA repair mutations are

       7    all high grade serous cancer risk factors.

       8               However, this paper by Reid does not break

       9    down the description of ovarian cancer and risk

      10    factors to subtypes, does it?

      11    A.       At this time, actually does, if you read the

      12    paper.

      13    Q.       Let's go through the different risk factors and

      14    their references.       Reid provides four references for

      15    the statement, "The risk of ovarian cancer and first

      16    introduce degree relatives are probands, 43 to 47."

      17    A.       Okay.

      18    Q.       Did you pull those references numbers 43 and 47

      19    to review them?

      20    A.       I would have to go see 43 and 47.

      21               No, I didn't read those papers.          It's well

      22    known those genes cause high grade serous ovarian

      23    cancer.     The mutations in those genes are risk factors

      24    for high grade serous cancers.

      25    Q.       The four references that Sellers -- that they
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 71 of 158 PageID:
                                  104507
                                 Neel - Cross/Mr. Restaino

                                                                                  347

       1    referenced, these are four epidemiological studies

       2    published in the peer-reviewed literature.              Correct?

       3    A.      I didn't read them.        I assume they are

       4    epidemiological studies.

       5    Q.      Because you are relying on what Dr. Reid wrote

       6    as your reference?

       7    A.      I'm relying on the fact BRCA1 and BRCA2 and

       8    these genetic factors are associated with high grade

       9    serous ovarian cancer.          That is well-established

      10    knowledge for anybody who works in the field of

      11    ovarian cancer.

      12    Q.      You referenced Reid for your statement there are

      13    several clearly established risk factors for all

      14    ovarian cancers.       Right?

      15    A.      I did write that.        I meant that some papers will

      16    say ovarian cancer and not break it down; especially

      17    the earlier papers which were published before these

      18    subtypes were appreciated.

      19    Q.      In the same exhibit, if we go to page 11, on the

      20    right column there is a heading risk factors and

      21    preventive factors, hormonal and reproductive risk

      22    factors.       See that?

      23    A.      Yes.

      24    Q.      They write there:

      25               "Epidemiological research has clearly
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 72 of 158 PageID:
                                  104508
                                 Neel - Cross/Mr. Restaino

                                                                                  348

       1    implicated hormonal and reproductive factors in the

       2    pathogenesis of ovarian cancer."

       3               Do you agree epidemiological research has

       4    clearly implicated hormonal and reproductive factors

       5    in the pathogenesis of ovarian cancer?

       6    A.      Yes.   But with qualifications that, for example,

       7    the risk for hormonal factors appear to be more for

       8    the Type I endometrioid tumors, for example.

       9    Q.      Is it biologically plausible for a woman without

      10    a history of giving birth to have higher risk factors

      11    for the development of ovarian cancer?

      12    A.      Yes, it is biologically plausible.

      13    Q.      They next describe age at menarche and age at

      14    menopause.     They write:

      15               "According to incessant ovulation hypothesis,

      16    early age at menarche and late age at menopause

      17    increases risk by increasing the number of ovulatory

      18    cycles."

      19               Did I read that correctly?

      20    A.      Yes.

      21    Q.      Do you agree that the incessant ovulation

      22    hypothesis, at an early age of menarche and menopause

      23    at a later age increase the risk of ovarian cancer?

      24    A.      With the qualification Dr. Sellers also makes on

      25    page 13 at the end of the paragraph, regardless the
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 73 of 158 PageID:
                                  104509
                                 Neel - Cross/Mr. Restaino

                                                                                  349

       1    available --

       2              THE COURT:     Slow down a little bit.

       3    A.      Sorry.    On page 13 Dr. Sellers also writes:

       4              "Regardless, available evidence suggests the

       5    magnitude of any effect is small."

       6              With that qualification, which Dr. Sellers has

       7    also made in his review,.

       8    Q.      "Small" still means there is an increased risk?

       9    A.      There is an increased risk, yes.

      10    Q.      And it is an huge increased risk for the woman

      11    who develops ovarian cancer?

      12    A.      That's hard to answer.        You can't make a risk

      13    assessment for an individual.

      14              THE COURT:     He didn't expect an answer to

      15    that.    It is more of a statement.

      16              THE WITNESS:      I'm trying to help.

      17    Q.      Dr. Reid also provided references for the notion

      18    that the increased risk of ovarian cancer associated

      19    with the age of menarche and menopause.             Did you pull

      20    those studies and review them.

      21    A.      I probably looked at some of them but not all of

      22    them.    Again, the purpose of my report was to assess

      23    the biological experiments.          I read the

      24    epidemiological experiments to see if there was any

      25    evidence at all in favor of the hypothesis.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 74 of 158 PageID:
                                  104510
                                 Neel - Cross/Mr. Restaino

                                                                                  350

       1    Q.      Doctor, parity indicates a number of pregnancies

       2    reaching viable gestational age, including live births

       3    and still births.       Correct?

       4    A.      Yes.

       5    Q.      They have a section on page 13 they titled

       6    "Parity and Infertility."          See that?

       7    A.      Yes.

       8    Q.      They write:

       9              "The association between pregnancy and ovarian

      10    cancer risk has been studied extensively."

      11              See that, sir?

      12    A.      I do.

      13    Q.      Do you agree that association has been studied

      14    extensively?

      15    A.      I think Dr. Sellers would be more able to make

      16    that statement than I, but yes, I agree.

      17    Q.      Further down they write:

      18              "Indeed, parous women have a 30 percent to 60

      19    percent lower risk than nulliparous women" and they

      20    have many references, "and each additional full-term

      21    pregnancy lowers risk by approximately 15 percent.

      22    Did you pull all those references?

      23    A.      I did not pull all of those studies, no.

      24    Q.      Do you know if any of those referenced

      25    epidemiological studies break down the analysis by
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 75 of 158 PageID:
                                  104511
                                 Neel - Cross/Mr. Restaino

                                                                                  351

       1    ovarian cancer subtype?

       2    A.      I don't know if those studies do that, but a

       3    more recent study does.

       4    Q.      Is that more recent study published in your

       5    expert report?

       6    A.      It is in my supplemental report.           It is not in

       7    my original report.

       8    Q.      Now, continuing on, on page 13 they have a

       9    section on lactation.        Do you see that, sir?

      10    A.      Yes.

      11    Q.      Once again they write:

      12               "Both the incessant ovulation and gonadotropin

      13    hypotheses would predict lactation reduces the risk of

      14    ovarian cancer.       In fact, most studies indicate a

      15    slight protective affect from breast feeding with odds

      16    ratio approximating 0.6, to 0.7"           with many references

      17    "although some have not,." And other references.

      18               Correct?

      19    A.      Yes.

      20    Q.      Did you pull those epidemiological studies?

      21    A.      No.

      22    Q.      Do you know if any of those studies in this

      23    paper by Reid et al, which is your reference 43 and

      24    you are relying upon break down the ovarian cancer by

      25    subtype?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 76 of 158 PageID:
                                  104512
                                 Neel - Cross/Mr. Restaino

                                                                                  352

       1    A.      I don't.

       2    Q.      If we go over to page 14, right column, final

       3    paragraph:

       4              "Several gynecologic procedures appear to

       5    influence the risk for ovarian cancer.             It is well

       6    established that among high risk women bilateral

       7    prophylactic oophorectomy decreases risk by at least

       8    90 percent reference 176."

       9              Do you agree with Reid at all that several

      10    gynecologic procedures appear to influence the risk of

      11    ovarian cancer?

      12    A.      Yes.

      13    Q.      Do you agree it is well-established among high

      14    risk women bilateral prophylactic oophorectomy

      15    decreases that risk by at least 90 percent?

      16    A.      Yes.

      17    Q.      Did you pull that reference?

      18    A.      I don't recall if I pulled that reference.

      19    That's well-established.

      20    Q.      And that looks at ovarian cancer in general, not

      21    by subtype.     Correct?

      22    A.      Yes.

      23    Q.      Now, Doctor, is it biologically plausible for a

      24    woman who has undergone a tubal ligation -- for a

      25    woman who has not undergone tubal ligation to be a
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 77 of 158 PageID:
                                  104513
                                 Neel - Cross/Mr. Restaino

                                                                                  353

       1    risk factor for ovarian cancer -- how about if I

       2    strike that and try that in English.

       3              Is it biologically plausible for a woman who

       4    has not undergone a tubal ligation to have a higher

       5    risk for the development of ovarian cancer?

       6    A.      Actually, if you read the complete context of

       7    Dr. Sellers' review, you will notice in the last

       8    sentence of that section, says:

       9              "Indeed, this hypothesis is supported by

      10    epidemiological studies that show the strongest

      11    associations between tubal ligation and ENOC carcinoma

      12    and CCOC" -- which stands for clear cell carcinoma.

      13    A.      Again, there is biological plausibility for that

      14    because it blocks the egress of endometriotic lesions

      15    from the uterus to the tube.          I think that's a good

      16    example of how modern epidemiology would in fact break

      17    ovarian cancer into separate diseases, as I said in my

      18    expert report and I said this morning.

      19    Q.      Now, you referenced the Reid and Sellers paper?

      20    A.      I did.

      21    Q.      To support your opinion regarding risk factors

      22    for ovarian cancer?

      23    A.      Yes.

      24    Q.      In this paper not only their opinions regarding

      25    risk factors but all the supporting epidemiological
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 78 of 158 PageID:
                                  104514
                                 Neel - Cross/Mr. Restaino

                                                                                  354

       1    studies there all look at risk factors as it relates

       2    to the development of ovarian cancer, and you did not

       3    state that this paper should be read with skepticism,

       4    did you?

       5    A.      I said -- I did not state this paper should be

       6    read with skepticism, no.

       7    Q.      But you did write studies including

       8    epidemiological reports that treat ovarian cancer as a

       9    single entity should in your opinion be viewed with

      10    skepticism?

      11    A.      Yes.    Both statements are correct.

      12    Q.      Now, there is a couple of other risk factors

      13    that Reid and Sellers did not discuss, and that would

      14    include, for example, Jewish ethnicity.             Correct?

      15    A.      They did not discuss it.

      16    Q.      But it is biologically plausible for some woman

      17    of Jewish ethnicity to get ovarian cancer?

      18    A.      If they have a BRCA mutation.

      19    Q.      And Reid et al did not discuss long-term genital

      20    talc use as a risk factor for ovarian cancer?

      21    A.      They actually did discuss long term genital talc

      22    use for ovarian cancer.         It is on page 18.       Can I read

      23    it?

      24    Q.      Sure.

      25    A.      (Reading.)
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 79 of 158 PageID:
                                  104515
                                 Neel - Cross/Mr. Restaino

                                                                                  355

       1              "Mechanistic pathology in animal studies do

       2    not support:

       3              THE COURT:     That's clearly not slow.

       4    A.      This is on page 18.

       5              "While mechanistic, pathology, and animal

       6    studies do not support evidence for the

       7    carcinogenicity of talc on the ovarian epithelium

       8    epidemiological studies have indicated an association

       9    of talc use in increased ovarian cancer risk."

      10              I agree with that.        I agree completely with

      11    Dr. Sellers' opinion.        There is no animal,

      12    mechanistic, pathological, or other evidence for an

      13    effect of talc on the ovarium epithelium, and I would

      14    add the Fallopian tube epithelium to that.

      15    Q.      But there is epidemiological evidence?

      16    A.      There is some epidemiological evidence which she

      17    discusses in this review, and I'm sure I read all of

      18    those papers which was the subject of my expert

      19    report.

      20    Q.      Now, when you were doing your initial PubMed

      21    search and utilizing key words such as "ovarian

      22    cancer," did you find a paper titled, "Opportunities

      23    and Challenges in Ovarian Cancer Research, a

      24    Perspective from the 11th Ovarian Cancer Action/HHMT

      25    Forum, Lake Como, March 2007"?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 80 of 158 PageID:
                                  104516
                                 Neel - Cross/Mr. Restaino

                                                                                  356

       1    A.       I don't believe I read that.

       2    Q.       Have you ever seen this paper?

       3    A.       No.     I'm just seeing it now.       That's like

       4    ancient history 2007.

       5    Q.       The Bible is from ancient history --

       6               THE COURT:     That's not appropriate.        Let's

       7    move on.        We are talking science today.

       8    Q.       This was published in Gynecologic Oncology in

       9    2008.     Correct?

      10    A.       Yes.

      11    Q.       Not referenced in your expert report?

      12    A.       No.

      13    Q.       Not listed in your reliance list?

      14    A.       No.

      15    Q.       Not listed in your supplementary reliance list?

      16    A.       No.

      17    Q.       Has "ovarian cancer" in the title?

      18    A.       Yes, it does.

      19    Q.       If you go to the tab which is PSC Neel 24, they

      20    write:     "Identification of woman at increased risk

      21    will facilitate prevention and early detection in

      22    subsets of patients."        As a physician, you would agree

      23    that's a good thing to do.          Correct?

      24    A.       Absolutely.

      25    Q.       Now, if you go on to the first page, the right
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 81 of 158 PageID:
                                  104517
                                 Neel - Cross/Mr. Restaino

                                                                                  357

       1    column, at the bottom of the first paragraph, this is

       2    PSC Neel 24:

       3              "Aside from genetic profiling there may be

       4    reproductive or environmental risk factors which could

       5    be combined to identify women at increased risk for

       6    the disease.      Such women might be candidates for more

       7    intensive screening or chemo or immune prevention."

       8              Did I read that correctly?

       9    A.      Yes.

      10    Q.      We just went through with the Reid and Sellers

      11    paper reproductive and environmental risk factors, did

      12    we not?

      13    A.      Yes.

      14    Q.      Which could be combined to identify women at

      15    increased risk that's akin to smoking and asbestos,

      16    and I think your co-carcinogenic risk factors

      17    combining smoking, combining asbestos, you get a

      18    higher risk than each agent by itself.

      19              Do you understand that, sir?

      20    A.      Sure.   Absolutely.      Yes.    Although it is not the

      21    case all risk factors when combined would increase the

      22    ability to prevent things.          There could be

      23    antagonistic effects, but just to be clear.

      24    Q.      That could be adjusted for in any

      25    epidemiological studies?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 82 of 158 PageID:
                                  104518
                                 Neel - Cross/Mr. Restaino

                                                                                  358

       1    A.       Epidemiological studies are basically attempts

       2    to do that.      You have to do a prospective study to see

       3    whether it is successful.

       4    Q.       To see what is successful?

       5    A.       Epidemiological studies can suggest a strategy,

       6    but you have to do a prospective study to see whether

       7    it actually works.

       8    Q.       You are saying that as an expert in

       9    epidemiology?

      10    A.       As an expert in medicine.

      11    Q.       If I conducted a study retrospectively looking

      12    at miners from the state of Colorado that both smoke

      13    and are exposed to radon and look at their medical

      14    history and I determine that smokers have an odds

      15    ratio of 25 where as those exposed to radon have a

      16    risk factor of four, and when combining them to affect

      17    modification see a risk of 100, is that an invalid

      18    study?

      19    A.       No.   That's such a strong risk factor that it

      20    makes a big difference.         I misspoke.

      21    Q.       Let's go to the next paragraph which starts:

      22               "A combination of demographic reproductive and

      23    environmental risk factors might be used to develop a

      24    model that would more accurately predict risk.               One

      25    preliminary algorithm using seven risk factors -- in
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 83 of 158 PageID:
                                  104519
                                 Neel - Cross/Mr. Restaino

                                                                                  359

       1    parenthesis age over 45, long-term genital talc use,

       2    family history of ovarian cancer, early onset breast

       3    cancer, Jewish ethnicity, no oral contraceptive OC

       4    use, no live birth, no breast feeding, no tubal

       5    ligation, show that women with six to seven of these

       6    events have an odds ratio of 7.55."

       7              Did I read that correctly?

       8    A.      Yes.

       9    Q.      Now, those risk factors that are listed there.

      10    We just went through many with the exception of Jewish

      11    ethnicity described in your reference 43, the

      12    Reid/Sellers paper.        Correct?

      13    A.      Yes.

      14    Q.      Now, OR equates to an odds ratio.           Correct?

      15    A.      Yes.

      16    Q.      An odds ratio of 7.59 equates to an increased

      17    risk of 659 percent.        Correct?

      18    A.      I would have to do the calculation but I would

      19    trust you.

      20    Q.      An odds ratio of 1 means no increased risk?

      21    A.      Yes.

      22    Q.      It's the background rate?

      23    A.      Yes.

      24    Q.      If we go up to 0 1.5 we have a 50 percent

      25    increased risk.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 84 of 158 PageID:
                                  104520
                                 Neel - Cross/Mr. Restaino

                                                                                  360

       1    A.      Yes.     I'm not contesting your math.

       2    Q.      Now, the co-authors of this paper -- the

       3    conference was in 2007, the paper was published in

       4    2008 -- reported on this algorithm indicating that a

       5    woman with six to seven of these events, including

       6    long-term genital talc use, had an increase of

       7    659 percent of developing ovarian cancer, and you

       8    didn't find this study, sir?

       9    A.      I remember seeing the study on that model.              I do

      10    remember seeing that study, but I don't remember in

      11    detail what it said.

      12    Q.      Now, if we go down further in the paper we see a

      13    list of authors.

      14    A.      Yes.     I have the list.

      15    Q.      Now, at the second author is Frances Balkwill.

      16    Frances.       You know Dr. Balkwill?

      17    A.      Yes.

      18    Q.      You recognize her as an esteemed researcher in

      19    the area of ovarian cancer?

      20    A.      Along with Dr. Boyd who is also listed as an

      21    expert.

      22    Q.      That would be Jeffrey A. Boyd, who is a defense

      23    expert?

      24    A.      Yes.     Actually, I recognize most of them.

      25    Q.      In fact, you had Dr. Balkwill as one of your
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 85 of 158 PageID:
                                  104521
                                 Neel - Cross/Mr. Restaino

                                                                                  361

       1    lead speakers at the AACR meeting in 2012 that you

       2    chaired.     Correct?

       3    A.      Correct.

       4               MR. RESTAINO:     Your Honor, would this be a

       5    good time to take a lunch break?

       6               THE COURT:    Yes.

       7               THE DEPUTY CLERK:      All rise.

       8               (The luncheon recess is taken.)

       9               (Continued on the next page.)

      10    ///

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 86 of 158 PageID:
                                  104522
                                 Neel - Cross/Mr. Restaino

                                                                                  362

       1              A F T E R N O O N          S E S S I O N

       2

       3              THE DEPUTY CLERK:       All rise.

       4              THE COURT:     Thank you.

       5

       6    BENJAMIN G. NEEL, resumed

       7

       8    CROSS-EXAMINATION (continued)

       9    BY MR. RESTAINO:

      10    Q.      Good afternoon, Dr. Neel.

      11    A.      Good afternoon.

      12    Q.      Dr. Neel,, I'm just going to finish off where we

      13    left, the studies regarding risk factors and the Lake

      14    Como studies, and I would like to put up on the screen

      15    your deposition testimony.

      16              You were asked --

      17              MS. SHARKO:      I object.     This isn't proper use

      18    of the deposition.       There is no contradiction.

      19              MR. RESTAINO:      I think it is complete

      20    contradiction.

      21              MS. SHARKO:      I don't think it is proper use of

      22    deposition testimony.

      23              THE COURT:     Take it off.      Ask him the question

      24    and see if he agrees with that.           It will still happen,

      25    I'm sure.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 87 of 158 PageID:
                                  104523
                                 Neel - Cross/Mr. Restaino

                                                                                  363

       1    BY MR. RESTAINO:

       2    Q.      Dr. Neel, can credible scientists look at the

       3    evidence and determine the genital use of talcum

       4    powder is a risk factor for ovarian cancer?

       5    A.      Not in 2019, no.

       6    Q.      That's because of the epidemiological studies

       7    that have been published since then?

       8    A.      No, the biology studies that show no evidence of

       9    causation.

      10    Q.      And you are relying strictly on biology studies

      11    for that?

      12    A.      Those are the primary studies I reviewed as part

      13    of my expert report.

      14    Q.      If there is a biology study that has an unknown

      15    mechanism, you would not agree that study could

      16    indicate carcinogenicity in a human being.              Is that

      17    true?

      18    A.      That's a hypothetical.        I don't know what you

      19    mean by a biological study without a mechanism.

      20    Q.      A molecular mechanism study.

      21    A.      I don't think there is any biologic evidence

      22    talc causes ovarian cancer.          Is that fair?

      23    Q.      Did you write your expert report with the same

      24    care that you used in writing your published papers?

      25    A.      I tried to.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 88 of 158 PageID:
                                  104524
                                 Neel - Cross/Mr. Restaino

                                                                                  364

       1    Q.       You recognize there are some errors in your

       2    expert report or misquotes as you used them so far

       3    this morning?      Have you had papers returned by

       4    reviewers indicating that changes needed to be made?

       5    A.       Absolutely.

       6    Q.       In fact, it is not uncommon to send in a

       7    published or a manuscript for publication to one

       8    journal and have the journal, for whatever reason,

       9    reject it and have it published in another journal.

      10    Correct?

      11    A.       That's correct.

      12    Q.       That happens all the time actually?

      13    A.       Yes.

      14    Q.       Now, let's turn to your expert report.            I'm on

      15    page 53 of the outline -- your expert report on page

      16    17, I believe, and it is paragraph B.             You start off

      17    with a quote, "MPO"?

      18    A.       Yes.

      19    Q.       "MPO and iNOS are highly expressed and

      20    co-localized in EOC cells"?

      21    A.       That's referring to a quote from Dr. Saed's

      22    paper.

      23    Q.       It is indeed.     It is from Dr. Saed's report, the

      24    bottom of page 5.        And you write:

      25               "Even if this statement were true," this
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 89 of 158 PageID:
                                  104525
                                 Neel - Cross/Mr. Restaino

                                                                                  365

       1    statement may in fact be true.

       2              Correct?

       3    A.      I don't agree that it's true; but even if it

       4    were true it's a non sequitur.           That's what I wrote.

       5    Q.      The statement may be true?

       6    A.      No, that's not what I'm saying.

       7    Q.      You write, "Even if the statement were true" --

       8    A.      That's a hypothetical, if it were true, it's a

       9    non sequitur.      If you read the rest of it, you will

      10    see it isn't.

      11    Q.      Let's go to Dr. Saed's report, the bottom of

      12    page 5.

      13              THE COURT:     Is page 5 quoting from his expert

      14    report or his manuscript?

      15              MR. RESTAINO:      The expert report.

      16    Q.      (Reading.)

      17              "My laboratory has previously reported that

      18    MPO, a hemoprotein present solely in myeloid cells

      19    that acts as a powerful oxidant, and iNOS, a key

      20    pro-oxidant enzyme, are highly expressed and

      21    co-localized to the same cell in EOC cells."

      22    A.      I don't have his report, but I believe that's

      23    what he wrote, yes.

      24    Q.      He has a reference there.         Correct?

      25    A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 90 of 158 PageID:
                                  104526
                                 Neel - Cross/Mr. Restaino

                                                                                  366

       1    Q.      Reference 17, which is the paper published 2010

       2    in Gynecologic Oncology?

       3    A.      Yes.

       4    Q.      A well-respected journal?

       5    A.      Yes.

       6    Q.      Now, you find this seriously flawed?

       7    A.      Yes.

       8    Q.      The peer reviewers did not?

       9    A.      They made a mistake, and there is knowledge

      10    since that time that helps to address that mistake.

      11    Q.      The editor did not have a problem with this and

      12    it was published.       Correct?

      13    A.      Yes.   There are many things published that are

      14    not accurate.

      15    Q.      If this was seriously flawed, since this time in

      16    2010, did you see a single letter to the editor of the

      17    journal Gynecological Oncology pointing out serious

      18    flaws in Dr. Saed's manuscript?

      19    A.      No.

      20    Q.      Did you write a letter to the editor at the time

      21    indicating this paper had serious flaws?

      22    A.      I didn't read the paper at the time.

      23    Q.      You only read this paper after you were retained

      24    as an expert by Johnson & Johnson.            Correct?

      25    A.      This particular paper, that's correct.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 91 of 158 PageID:
                                  104527
                                 Neel - Cross/Mr. Restaino

                                                                                  367

       1    Q.      Are you planning on writing a letter to the

       2    editor of the journal indicating this study has

       3    serious flaws?

       4    A.      I hadn't thought about it.

       5    Q.      MPO is an oxidant and an inflammatory marker?

       6    A.      It is a pro-oxidant molecule inside of myeloid

       7    cells, but it is not a marker of inflammation.

       8    Q.      Has it been shown in ovarian cancer to affect

       9    proliferation and apoptosis?

      10    A.      Dr. Saed I believe claimed that, but it is not

      11    expressed in ovarian cancer cells.

      12    Q.      Now, is your opinion that any effect on any cell

      13    line by talcum powder is irrelevant?

      14    A.      No.   It depends what the question is.

      15    Irrelevant to what?

      16    Q.      Irrelevant to biological activity.

      17    A.      It depends on the context.

      18    Q.      Is it relevant to biological activity resulting

      19    in inflammation?

      20    A.      Not if it concerns the ovarian cancer cell, no.

      21    Q.      Regarding the criticism of the SKOV-3 cell line,

      22    in the same paragraph SKOV-3 is in fact still the most

      23    widely used cell line for ovarian cancer.              Correct?

      24    A.      I don't know if it is still.          It depends on the

      25    context.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 92 of 158 PageID:
                                  104528
                                 Neel - Cross/Mr. Restaino

                                                                                  368

       1    Q.      Have you seen any recent publications -- and

       2    I'll limit it to 2018, 2019 -- advising the general

       3    scientific community to not use SKOV-3 as a cell line

       4    for study of ovarian cancer?

       5    A.      There are three papers published, but not in

       6    2018, that did make exactly that advice.

       7    Q.      There are also papers that follow that in

       8    response indicating the value of SKOV-3 for studying

       9    ovarian cancer.       Right?

      10    A.      I don't know which papers you are referring to.

      11    Q.      You didn't review both sides of those?

      12    A.      It is not two sides to that.          It is

      13    well-established from the genetic data that SKOV-3 is

      14    not a serous ovarian cancer line.            That is what the

      15    controversy is about.

      16    Q.      What there is no controversy about, it is

      17    generally accepted to test in that cell line for an

      18    effect for ovarian cancer and then, if necessary,

      19    check another cell line?

      20    A.      No, that's incorrect in my opinion.

      21    Q.      In your opinion?

      22    A.      Yes.

      23    Q.      Now, in paragraph C of your expert report on

      24    page 18 you wrote:

      25              "Common SNPs in the redox enzymes are known to
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 93 of 158 PageID:
                                  104529
                                 Neel - Cross/Mr. Restaino

                                                                                  369

       1    be strongly associated with altered enzymatic activity

       2    that has been linked to ovarian cancer," and you put

       3    pages 7 and 8, quoting Dr. Saed.           Correct?

       4    A.      Correct.

       5    Q.      In fact, Dr. Saed does not state altered

       6    enzymatic activity has been linked to ovarian cancer;

       7    does he?

       8    A.      I don't have his expert report so I can't

       9    comment on that.

      10    Q.      Let's turn to his expert report.           And the

      11    section entitled, "Common Polymechanism and Reduction

      12    Enzymes Are Associated With Ovarian Cancer."               What he

      13    actually writes is:

      14               "Common SNPs in the redox enzymes are known to

      15    be strongly associated with an altered enzymatic

      16    activity in these enzymes and helps explain the

      17    enhanced redox state that has been linked to several

      18    malignancies including ovarian cancers."

      19               Correct?

      20    A.      That's what he wrote, yes.

      21    Q.      This has been generally accepted by the

      22    scientific community?

      23    A.      No, it has not.

      24    Q.      Dr. Saed provide two references for this

      25    statement which are not in your expert report?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 94 of 158 PageID:
                                  104530
                                 Neel - Cross/Mr. Restaino

                                                                                  370

       1    A.       I don't have the references in front of me, so I

       2    can't comment on those references.            If you want to

       3    give me his expert report, I would be happy to help.

       4               THE COURT:     We can get it from chambers.

       5               MS. O'DELL:     Judge, that would be helpful.

       6               (Pause.)

       7               THE COURT:     You are checking the cites 12 and

       8    16.

       9               THE WITNESS:     Reference 12 is Dr. Saed's own

      10    paper and reference 16 is a paper about -- I haven't

      11    read that paper but that's not relevant to the

      12    question whether these SNPs are linked to a redox

      13    state.     I don't believe this paper has anything to do

      14    with those SNPs.        In any event, those SNPs are not

      15    associated with ovarian cancer which is what I was

      16    writing.

      17    BY MR. RESTAINO:

      18    Q.       Doctor, you didn't read this.         The first one is

      19    published in Reproductive Sciences and the second one

      20    is published in Gynecologic Oncology, two peer-

      21    reviewed journals.        They have been peer-reviewed and

      22    published.     Right?

      23    A.       As I recall, I think you asked me if it has been

      24    validated by others.        The first paper is Dr. Saed's

      25    paper.     That's not "others."       The second paper, I
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 95 of 158 PageID:
                                  104531
                                 Neel - Cross/Mr. Restaino

                                                                                  371

       1    don't remember if I read it or not, but I don't

       2    believe that has anything to do with the SNPs.               And I

       3    checked for the SNPs, which is what I was writing

       4    about in that paragraph.

       5    Q.      Doctor, there is nothing wrong with quoting

       6    one's previous work from a laboratory, and that

       7    happens all the time?

       8    A.      Absolutely.     I wasn't questioning that.          You

       9    said by others and I was answering that.

      10    Q.      Once it is published, are there any letters to

      11    the editor in any of these journals pointing out flaws

      12    or errors in these papers?

      13    A.      Not to my knowledge.

      14    Q.      Paragraph E on page 20 of Dr. Saed's expert

      15    report -- I'm sorry -- of your expert report.

      16    A.      Yes, I see it.

      17    Q.      You wrote:     "Talc initiates an inflammatory

      18    response."     Page 10-11.      Is that correct?

      19    A.      Yes.

      20    Q.      Now, if you actually go to Dr. Saed's report

      21    from that section, he writes:

      22              "Asbestos fibers in the lung initiate an

      23    inflammatory and scarring process, and it has been

      24    proposed that ground talc as a foreign body initiates

      25    a similar inflammatory response, and it has been
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 96 of 158 PageID:
                                  104532
                                 Neel - Cross/Mr. Restaino

                                                                                  372

       1    proposed that ground talc as a foreign body might

       2    initiate an inflammatory response."

       3              Isn't that correct?

       4    A.      That's what he writes, yes.

       5    Q.      That's fundamentally different than what you

       6    wrote as a synopsis of saying talc initiates an

       7    inflammatory response.         Correct?

       8    A.      I don't think so, no.

       9    Q.      As you wrote it, and in your experience as a

      10    peer reviewer and editor, this would not be accepted

      11    for publication in a peer-reviewed journal, the way

      12    you mischaracterize that full sentence by Dr. Saed?

      13    A.      I don't think this mischaracterizes the sentence

      14    insofar as it appears to talc.            If you believe it was

      15    a mischaracterization, I apologize.            That's not what

      16    my intent was, to mischaracterize his statement.

      17    Q.      Now, if we go to paragraph G of your report,

      18    page 21, you write:

      19              "Migration/transport of particles through the

      20    genital tract is universally accepted."

      21              Correct?

      22    A.      Yes.

      23              MR. RESTAINO:      I'm going to withdraw the

      24    question.      I didn't strike that out.

      25    Q.      If you go to your expert report, page 23,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 97 of 158 PageID:
                                  104533
                                 Neel - Cross/Mr. Restaino

                                                                                  373

       1    paragraph K, in the middle of the paragraph you write:

       2              "He does not seem to be aware of recent

       3    evidence that full blown cancers are often more

       4    sensitive to oxidative stress.           Reference 12.      Indeed,

       5    one therapeutic approach under investigation in

       6    several laboratories is to promote increased oxidative

       7    stress in cancer cells."

       8              Did I read that correctly?

       9    A.      Yes, you did.

      10    Q.      Now, reference 12 is the two phases of reactive

      11    oxygen species in cancer?

      12    A.      Yes.

      13    Q.      They write there:

      14              "Reactive oxygen species is not appreciated

      15    for their cellular signalling capabilities for having

      16    a dual role in cancer."

      17              Isn't that true?

      18    A.      I don't remember the paper by heart.            Can you

      19    please tell me where to find it and we can discuss it.

      20    Q.      Let me ask you --

      21    A.      I'll agree with that statement.

      22    Q.      You would agree with it?

      23    A.      Yes.

      24    Q.      And yet on the one hand ROS can promote

      25    protumorigenic signalling.          Correct?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 98 of 158 PageID:
                                  104534
                                 Neel - Cross/Mr. Restaino

                                                                                  374

       1    A.      In certain cells, yes.

       2    Q.      That would facilitate cell proliferation?

       3    A.      That's a little more complicated than that.              I

       4    don't think that's exactly an accurate statement as

       5    you've made it.       Definitely in certain contexts,

       6    oxidative stress can contribute to cancer.

       7    Q.      Do you agree that ROS can promote and facilitate

       8    cancer cell proliferation?

       9    A.      Not directly.      Indirectly.

      10    Q.      Resulting in cellular proliferation?

      11    A.      All cancer cells proliferate.          You are

      12    oversimplifying a complex issue with respect.

      13    Q.      Do you remember in your expert report, from what

      14    I'm reading, you have a reference 12.             Correct?

      15    A.      Yes.

      16    Q.      Do you know what reference 12 is?

      17    A.      Not by heart.      I'll have to look it up.

      18              Yes, I know the paper and know the author.

      19    Q.      They state therein that ROS can promote cellular

      20    survival also.      Correct?

      21    A.      Indirectly by causing mutations.

      22    Q.      And adaptation to hypoxia?

      23    A.      Yes.

      24    Q.      On the other hand, ROS can promote anti tumor

      25    genetic signalling and trigger oxidative-induced
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 99 of 158 PageID:
                                  104535
                                 Neel - Cross/Mr. Restaino

                                                                                  375

       1    cancer cell death?

       2    A.      Yes.   That's what I was referring to in that

       3    sentence.

       4    Q.      When you indicate Dr. Saed does not seem to be

       5    aware of recent evidence that full-blown cancers are

       6    often more sensitive to oxidative-stress, citing this

       7    paper, this paper does indicate there are the two

       8    sides of the coin.

       9    A.      Yes.   I'm aware of both sides.

      10    Q.      And Dr. Saed is pointing out one side of that

      11    coin?

      12    A.      Yes.   But he's not pointing out the other side.

      13    He was implying, I believe, in the context I was

      14    writing that he was implying oxidative stress is

      15    always good for cancer cells.

      16    Q.      Is that what Dr. Saed's manuscript states?

      17    A.      Yes.   In my opinion, yes.

      18    Q.      In your opinion?

      19    A.      Yes.

      20    Q.      Now, if we could turn to your expert report,

      21    page 22.

      22    A.      Yes.

      23    Q.      You write:

      24               "Similarly, Reviewer Two noted that, quote,

      25    their data do not show, despite the author's claim,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 100 of 158 PageID:
                                  104536
                                 Neel  - Cross/Mr. Restaino

                                                                               376

        1   any evidence that these cells are transformed, i.e.

        2   malignant...      Consequently, neither tumor initiation

        3   nor progression is documented in this study as opposed

        4   to the statement in highlight No. 1 in the text and

        5   elsewhere."

        6              Did I read that correctly?

        7   A.      Yes.

        8   Q.      Now, if we put up what Reviewer Two actually

        9   stated, you see they write:

       10              "Their data do not show, despite the author's

       11   claim, any evidence that these cells are transformed"

       12   -- however you leave out -- "specifically, no

       13   experiments documenting changes in cell survival,

       14   proliferation, or resistance to apoptosis have been

       15   performed."      Correct?

       16   A.      Yes.

       17   Q.      And you didn't include that sentence in your

       18   expert report.       Correct?

       19   A.      I don't think it changes the context of my

       20   statement.

       21   Q.      Would it change the context of your statement if

       22   in fact those studies were in fact performed?

       23   A.      No, because the last statement is still true.

       24   Q.      Do you know if in the published final manuscript

       25   by Fletcher and Saed, if in fact they documented
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 101 of 158 PageID:
                                  104537
                                 Neel  - Cross/Mr. Restaino

                                                                               377

        1   increased cell proliferation and decreased apoptosis

        2   as this Reviewer No. 2 recommended.

        3              (Pause.)

        4   A.      Yes.    In the finally published manuscript are

        5   experiments that purport to examine those questions

        6   but both of the experiments are seriously flawed in my

        7   opinion.

        8   Q.      Have you written a letter to the editor pointing

        9   out that those observations are flawed in your

       10   opinion?

       11   A.      No.

       12   Q.      Has anyone written to the journal?

       13   A.      Not that I know of.

       14   Q.      Doctor, Dr. Saed never said that CA-125

       15   indicated the pathogenesis of ovarian cancer, did he?

       16   A.      He said it was a hallmark of ovarian cancer.

       17   That may be a misstatement or may be a

       18   misunderstanding on my part what he misrepresents by

       19   hallmark.

       20   Q.      Do you consider CA-125 to be the gold standard

       21   tumor marker in ovarian cancer?

       22   A.      For monitoring the amount of tumor, yes.

       23   Q.      And do you agree the pathogenesis and

       24   development of ovarian cancer have been closely linked

       25   to inflammatory process?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 102 of 158 PageID:
                                  104538
                                 Neel  - Cross/Mr. Restaino

                                                                               378

        1   A.      Could you repeat the question a little bit

        2   slower.     I'm not sure I followed that.

        3   Q.      Would you agree the pathogenesis and development

        4   of ovarian cancer have been closely linked to an

        5   inflammatory process?

        6   A.      If by pathogenesis and development you mean once

        7   the cancer is established that it is linked to

        8   inflammation, I think that is an accurate statement.

        9   If you mean inflammation has been shown to induce or

       10   initiate ovarian cancer, I think that remains in the

       11   realm of hypothesis or speculation.

       12              (Pause.)

       13   Q.      Doctor, are you familiar with the study, the

       14   Balkwill and Mantovani article?

       15   A.      Yes, it is a review article.

       16   Q.      Titled, "Inflammation and Cancer Back to

       17   Virchow."

       18   A.      Yes.     I am familiar with the paper.

       19   Q.      And you are familiar with Dr. Balkwill and Dr.

       20   Mantovani.

       21              This is published in the Langseth?

       22   A.      In 2001.

       23   Q.      Now, if you turn to panel one of the document.

       24   A.      What exhibit is that, please?

       25   Q.      Seven.     Panel 1 now.     It should be on here.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 103 of 158 PageID:
                                  104539
                                 Neel  - Cross/Mr. Restaino

                                                                               379

        1              MR. RESTAINO:      We'll move on.      I'll strike it.

        2   Q.      Doctor, are you familiar with the National

        3   Cancer Institute?

        4   A.      Yes.

        5   Q.      Does the National Cancer Institute, to the best

        6   of your knowledge, associate asbestos with the

        7   formation of malignant mesothelioma, pleural

        8   peritoneal, and ovarian cancer?

        9   A.      I believe that's in the PDQ link for ovarian

       10   cancer.

       11   Q.      Now, if we have PSC 19, and this is a review

       12   article.       The author is Sekido out of the Division of

       13   Molecular Oncology in Japan; again, a review article

       14   as we discussed, typically written by someone learned

       15   in the area.       Correct?

       16   A.      It depends on the journal in which it is

       17   published.

       18   Q.      Now, if we move down to page 1, the right

       19   column, second full paragraph, they have a section

       20   there, "Genetic Damages Induced By Asbestos."

       21   A.      I got it.

       22   Q.      See the second paragraph they write:

       23              "After long and thin asbestos fibers are

       24   inhaled deeply into the lung and penetrate the pleural

       25   space, interaction of asbestos fibers with
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 104 of 158 PageID:
                                  104540
                                 Neel  - Cross/Mr. Restaino

                                                                               380

        1   mesothelioma cells and inflammatory cells are thought

        2   to initiate prolonged cycles of tissue damage, repair

        3   and local inflammation which finally lead to

        4   carcinogenesis of MM," which they describe as

        5   malignant mesothelioma "with unknown mechanisms."

        6              Did I read that correctly?

        7   A.      Yes.

        8   Q.      To the best of your knowledge, is there a known

        9   mechanism by which asbestos fibers today cause the

       10   cancers of the pleural space?

       11   A.      I'm not an expert in mesothelioma, and I can't

       12   comment in an intelligent way on that question at all.

       13   Q.      When you went through the Bradford Hill view

       14   points, one of the viewpoints is analogy.              Correct?

       15   A.      Yes.

       16   Q.      You would agree analogy to other conditions

       17   could be important for an investigator?

       18   A.      It would be one of the factors one would weigh

       19   in coming to a conclusion.

       20   Q.      For example, in today's day and age, it would be

       21   incumbent upon a company who is coming up with a new

       22   medication to treat morning sickness in women to be

       23   aware of what happened with thalidomide?

       24              MS. SHARKO:     Objection.     This is well beyond

       25   the scope of what we are here for, the obligation of a
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 105 of 158 PageID:
                                  104541
                                 Neel  - Cross/Mr. Restaino

                                                                               381

        1   company to do something.

        2              THE COURT:     I think phrasing in the context of

        3   the company is not appropriate in your question.

        4              Go ahead.

        5   Q.      In today's day and age --

        6              THE COURT:     Put it in that context, thank you.

        7   BY MR. RESTAINO:

        8   Q.      Thalidomide is associated with phocomelia, or

        9   something like that.

       10              In this case we have a known substance

       11   recognized by NCI causing cancer in the lung pleural

       12   cavity, peritoneal and in the ovary inducing

       13   inflammation, but the exact mechanism is unknown.

       14              Doctor, does that mechanism have to be known

       15   for one to assume and recognize that asbestos causes

       16   ovarian cancer?

       17   A.      First of all, I didn't make any statement as to

       18   whether asbestos causes ovarian cancer.

       19              Second of all, I did not make any statement as

       20   to whether there has to be an expert on mesothelioma,

       21   so I can't comment on that on an intelligent way.

       22   Q.      Doctor, you didn't provide testimony on your

       23   knowledge of any of the constituents that are found

       24   and reported to be found in talc.            Correct?

       25   A.      I'm not sure I understand your question.              Maybe
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 106 of 158 PageID:
                                  104542
                                 Neel  - Cross/Mr. Restaino

                                                                                382

        1   I can answer it in a way that will be clear.               What I

        2   said was I wasn't aware of any information about the

        3   constituents.

        4   Q.      And have you undertaken any research since the

        5   time of your deposition to determine what constituents

        6   are found within talc powders?

        7   A.      No.

        8   Q.      Do you know if asbestos is present?

        9   A.      No, I don't know one way or the other.

       10   Q.      Do you know if any form of asbestos is present?

       11   A.      I don't know one way or the other.

       12   Q.      Do you know if fragrances are present?

       13   A.      I don't know one way or the other.

       14   Q.      Do you know if heavy metal is present?

       15   A.      I don't know one way or the other.

       16   Q.      Isn't it important that you are going to be

       17   evaluating the potential carcinogenic effect of a

       18   substance that you know whether or not a known

       19   carcinogen is within that substance?

       20   A.      No, not in my opinion, no.

       21   Q.      So if someone came to you as the director of

       22   your Cancer Institute and asked you to conduct a study

       23   looking at the carcinogenic effect of their paint,

       24   wouldn't one of the seminal questions be:              Well, is

       25   there lead in your paint?          Because if so there is an
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 107 of 158 PageID:
                                  104543
                                 Neel  - Cross/Mr. Restaino

                                                                               383

        1   increased risk of liver and esophageal cancer?

        2   A.       No.   That would not be relevant if I were

        3   actually going to do a study to test the substance.

        4   That's what biological plausibility means.

        5   Q.       Without the presence of lead, it is true, is it

        6   not, you keep getting negative results?              Because the

        7   known carcinogen is absent?

        8   A.       I don't know -- you asked me if I was going to

        9   test something.       I told you how I was going to test.

       10   Can you clarify.

       11   Q.       If you wanted to establish a study that showed

       12   no evidence of carcinogenicity for a particular form

       13   of paint, one could say:          I want just lead-free paint;

       14   and, lo and behold, look, there is no cancer here.

       15   Correct?

       16   A.       That's incorrect on multiple levels in my

       17   opinion.

       18              First of all, I wouldn't design a study to

       19   show something.       I would design a study to test

       20   something.      You said if somebody came to me with a

       21   substance and asked me to test it, would I know what's

       22   in it.     The only reason I would need to know what's in

       23   it is if I thought it was potentially dangerous to the

       24   people who are going to be doing the experiments.                But

       25   I wouldn't need to know what's in it to do the
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 108 of 158 PageID:
                                  104544
                                 Neel  - Cross/Mr. Restaino

                                                                               384

        1   experiment and get the result.

        2   Q.      So if you did this experiment with paint not

        3   knowing if there is any lead in it, and the experiment

        4   was negative, then you would say there is no

        5   carcinogenic effect associated with this substance.

        6   Would that be a valid study?

        7   A.      It would be a valid study for the question you

        8   asked me to address, which is:           Is this substance

        9   carcinogenic?       And that's what I would do, yes.

       10   Q.      Now, if you tested it and it had lead in it, and

       11   it had a different effect, wouldn't that be important

       12   for you to know?

       13   A.      If I tested it, I would know it.           I don't

       14   understand the question.

       15   Q.      If you tested the substance that had lead in it,

       16   and you saw a carcinogenic effect, you would come to

       17   the conclusion there is carcinogenicity going on here.

       18   Correct?

       19   A.      Yes.

       20   Q.      If you tested a substance with no lead in it,

       21   you would say there is no carcinogenicity study.

       22   Correct?

       23   A.      That would be the correct study.           There would be

       24   no carcinogenicity to that substance.

       25   Q.      Now if you were given an unknown substance and
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 109 of 158 PageID:
                                  104545
                                 Neel  - Cross/Mr. Restaino

                                                                                  385

        1   you don't know it has lead in it, and it comes out

        2   with no carcinogenic effect, how could you say there

        3   is no carcinogenic effects without knowing there is

        4   potentially the presence of a carcinogen in it?

        5   A.      With respect Mr. Restaino, you can't prove a

        6   negative.     You can only test a hypothesis.           Beyond

        7   your question.       That's not the scientific method.               The

        8   scientific method is pose a hypothesis, design an

        9   experiment, do the experiment and decide what the

       10   experiment shows you.         That's the scientific method.

       11   Q.      And in that method, one must adjust potential

       12   and known confounders.         Correct?

       13   A.      Confounders is not a term of biology.

       14   Confounders is a term of epidemiology.             If you are

       15   asking me about biology, I don't know what you mean by

       16   "confounders."       You have to control for all of the

       17   issues in that experiment.          And in this experiment,

       18   the hypothetical experiment you have outlined to me,

       19   you would take a substance, you would test it in the

       20   right assay with proper replicate and proper controls,

       21   and then you would make proper measurements again with

       22   validated assays, and you would come to a conclusion.

       23   That is the scientific method -- at least a scientific

       24   method of a cancer biologist.           And I'm a cancer

       25   biologist, so I can give you my opinion on that.                 I
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 110 of 158 PageID:
                                  104546
                                 Neel  - Cross/Mr. Restaino

                                                                               386

        1   hope that's helpful.

        2   Q.      We'll move on.

        3              You said you reviewed a study by Dr. Shih.

        4   Correct?

        5   A.      Yes.

        6   Q.      That study by Dr. Shih has not been published?

        7   A.      That's correct.

        8   Q.      That study by Dr. Shih is not complete.

        9   Correct?

       10   A.      I don't know that this not complete.            I have no

       11   information one way or the other.

       12   Q.      Did you review his deposition?

       13   A.      I don't think I read his deposition actually.

       14   Q.      Did you discuss his deposition with anyone?

       15   A.      No.    I wouldn't discuss it with anybody if I

       16   hadn't read it.       It would be hard to discuss.

       17   Q.      And Dr. Shih obtained histopathology slides from

       18   a grant, and the slides include evidence of ovarian

       19   cancer, normal ovarian tissue, Fallopian tissue.

       20   Correct?

       21   A.      Yes.

       22   Q.      And Dr. Shih looked in the slides and observed

       23   those slides that had evidence of STICs.              Correct?

       24   A.      Yes, and p53 signatures to be complete.             It also

       25   had p53 signatures in that, yes.            There were several
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 111 of 158 PageID:
                                  104547
                                 Neel  - Cross/Mr. Restaino

                                                                               387

        1   samples that had p53 signatures.

        2   Q.      And he looked for evidence of inflammation?

        3   A.      Yes.

        4   Q.      And he looked for inflammation as evidenced by

        5   the presence or absence of lymphocytes.              Correct?

        6   A.      It was the presence and absence of macrophages,

        7   neutrophils and lymphocytes.

        8   Q.      Did he list presence of macrophages and

        9   neutrophils in his report?

       10   A.      I don't recall, to be honest.           That was my

       11   recollection, but I haven't read that in a while,

       12   maybe a week.

       13   Q.      Because macrophages as we discussed are another

       14   marker of inflammation?

       15   A.      Macrophages are normal cell types, so they are

       16   not by themselves a marker of inflammation.               Excessive

       17   macrophages in full penetration into tissues would be

       18   a marker of inflammation.

       19   Q.      Lymphocytes are a marker of inflammation?

       20   A.      Again, to be clear, lymphocytes are normal cells

       21   in the body, and excessive accumulation of lymphocytes

       22   could be a marker of inflammation.            It's the excess

       23   that's the critical point.

       24   Q.      In fact, that's what Dr. Shih was looking for,

       25   the evidence of inflammation.           Correct?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 112 of 158 PageID:
                                  104548
                                 Neel  - Cross/Mr. Restaino

                                                                                 388

        1   A.      Correct.

        2   Q.      His hypothesis was that if the STICs are

        3   developing as a result of inflammation, there must be

        4   inflammation around them.          Correct?

        5   A.      I believe that was his hypothesis, yes.

        6   Q.      But if he did not see an increased number of

        7   lymphocytes and did not report whether there were

        8   macrophages or any other cells associated with the

        9   innate and adaptive immunity, that alone doesn't tell

       10   us that there is no inflammation present.              That just

       11   tells us there is no increase in lymphocytes.

       12   Correct?

       13   A.      Again, I would have to look at his report.              If

       14   you want to give me his report and the study.               I don't

       15   feel comfortable commenting from memory on that.

       16   Q.      If one is looking for signs of inflammation and

       17   one says, I do not see an increased number of

       18   lymphocytes, but I don't report the number of

       19   macrophages, neutrophils, NK cells, and all the cells

       20   associated with the innate and adaptive process, all

       21   that tells you, there is not an increase in

       22   lymphocytes; it doesn't tell you there is not an

       23   increase in inflammation.          Wouldn't you agree?

       24   A.      It doesn't say there is an increase in those

       25   other cell types.        I'll agree with that.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 113 of 158 PageID:
                                  104549
                                 Neel  - Cross/Mr. Restaino

                                                                               389

        1   Q.      Did Dr. Shih have access to the medical records

        2   from the woman in which these slides came from?

        3   A.      I don't recall.

        4   Q.      That would be important; would it not?

        5   A.      Important for what?

        6   Q.      Well, if we are going to say there is no

        7   evidence of increased lymphocytosis, if there is no

        8   increase in lymphocytes, wouldn't one want to know if

        9   the patients from which they came had underlying

       10   medical conditions that were being treated with

       11   medications known to decrease lymphocyte counts?

       12   A.      Not if the question is whether there is any

       13   evidence or inflammatory cells in STICs.              That's the

       14   question.     He was asking whether in 43 cases that he

       15   saw of STICs or p53 signatures, if whether there was

       16   any indication of inflammation, and that's what the

       17   study was addressing.

       18   Q.      Limited to his observation of the number of

       19   lymphocytes?

       20   A.      As I said, I can't testify honestly to that

       21   without seeing the report.

       22   Q.      Let's assume for a moment the study was limited

       23   just to the presence of lymphocytes.             He doesn't know

       24   if the patient from which that study came was on

       25   tegretol, which is known to cause decreased lymphocyte
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 114 of 158 PageID:
                                  104550
                                 Neel  - Cross/Mr. Restaino

                                                                               390

        1   counts.       You don't know that, do you?

        2   A.      You would have to speculate a large number of

        3   the patients were on that because he looked at

        4   43 cases.

        5   Q.      Of those 43 patients, we don't know how many of

        6   those patients had heartburn and were going across the

        7   street to take Tagamet, do we?

        8   A.      No.

        9   Q.      We don't know if any of them had a prior organ

       10   transplantation, and they were on organ rejection

       11   medication, which reduces the immune response.

       12   Correct?

       13   A.      Yes.

       14   Q.      And we also don't know how many of those STICs

       15   that he observed, that were devoid of evidence of

       16   inflammation around them, were actually metastatic

       17   cells from elsewhere, whether the Fallopian tube or

       18   anywhere else, because there is publication showing up

       19   to 25 percent of STIC are seen in the ovary are

       20   metastatic?

       21   A.      I'm extremely familiar with that publication,

       22   and you are misstating the evidence completely because

       23   those patients would have had ovarian cancer, and he

       24   discriminated in his study between patients with

       25   ovarian cancer and patients with STICs, and the STICs
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 115 of 158 PageID:
                                  104551
                                 Neel  - Cross/Mr. Restaino

                                                                               391

        1   he looked at were STICs from patients are without

        2   evidence of ovarian cancer.

        3   Q.      If you are familiar with that study, you know

        4   they did.      And I'm going blank on the exact name of it

        5   -- is it genomic testing?

        6   A.      Genomic analysis, yes.

        7   Q.      It would tell you from whence in the body the

        8   cell came?

        9   A.      It's a paper by Lengyel, and he is a well known

       10   ovarian cancer researcher from Chicago, and that was

       11   studying whether some STICs were metastatic ovarian

       12   cancer cases.       That was the study.

       13   Q.      I believe I'm referring to another.            I want to

       14   ask you this:

       15              Do you have an opinion as to whether or not

       16   some percentage of STICs that can be observed in the

       17   ovaries of women have actually come from elsewhere?

       18   A.      Yes.    Can I elaborate?       You are asking it

       19   completely out of context.

       20   Q.      If those STIC lesions came from elsewhere, we

       21   really don't know if inflammation caused those STIC

       22   elsewhere and they then migrated?

       23   A.      That's not what happens.         I think you are

       24   misstating the way that things actually happen.

       25              The studies that show some STICs can be
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 116 of 158 PageID:
                                  104552
                                 Neel  - Cross/Mr. Restaino

                                                                               392

        1   metastatic show that they come from a widely

        2   metastatic tumor.        You wouldn't expect to see a STIC

        3   in a patient without a relatively obvious cancer and

        4   that patient would have been excluded from Dr. Shih's

        5   study.

        6              Furthermore, there is no question that fully

        7   blown ovarian cancer is associated with inflammation;

        8   and, so, if anything, a metastatic STIC would be much

        9   more likely to have inflammation associated with it

       10   than not.     So I don't accept the premise of your

       11   question.

       12   Q.       Do you know if Dr. Shih was unable to account

       13   how many of the STICs he observed came from elsewhere

       14   in the body?

       15   A.       As I tried to answer, he said these were from

       16   patients without ovarian cancer.            So this was a study

       17   -- this study I'm pretty familiar with.              It was a

       18   large scale study which our institution when I was in

       19   Canada at Princess Margaret Hospital participated in,

       20   and it collected a large number of samples from

       21   patients with ovarian cancer and other patients, and

       22   that was what the study was about.            I think it was the

       23   DOD academy study.

       24              MS. SHARKO:     Your Honor, I think we are a

       25   little past the two-hour mark.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 117 of 158 PageID:
                                  104553
                                 Neel  - Cross/Mr. Restaino

                                                                               393

        1              THE COURT:     How much longer do you have?

        2              MR. RESTAINO:      How much longer are you going

        3   to give me?

        4              THE COURT:     We're a little earlier than

        5   yesterday.       So I'll give you a little more time.

        6   BY MR. RESTAINO:

        7   Q.      Doctor, the STICs are serous lesions?

        8   A.      Precursor lesions for high grade serous ovarian

        9   cancer but they are early lesions.

       10   Q.      Are they associated only with the high grade

       11   serous ovarian cancer?

       12   A.      Yes.

       13   Q.      Group 1?

       14   A.      Type II tumors.

       15   Q.      They are not what you would call the Group 1?

       16   A.      Correct.

       17   Q.      Do you agree a lack of inflammation with STIC

       18   tells us nothing about the pathogenesis of Group 1

       19   ovarian cancer?

       20   A.      Can we use the term Type I.

       21   Q.      Let's talk about what you call Type I or ovarian

       22   cancers.       These are primarily the high grade tumors.

       23   Correct?

       24   A.      No, exactly the opposite.         Type II tumors are

       25   the high grade tumors.         Type I tumors are more often
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 118 of 158 PageID:
                                  104554
                                 Neel  - Cross/Mr. Restaino

                                                                               394

        1   the ones that come from endometriosis.

        2   Q.      You would agree 60 percent and possibly all of

        3   the high grade serous ovarian cancers originate in the

        4   Fallopian tube?

        5   A.      I think you are quoting my report.

        6   Q.      Do you agree?

        7   A.      That's an example where I did consider both

        8   sides of the question.         Actually, many ovarian cancer

        9   researchers are firmly convinced 100 percent of high

       10   grade serous cancers come from the Fallopian tube, and

       11   the evidence is still not that strong.             That's why I

       12   couched that.

       13   Q.      If inflammation caused the initial mutation,

       14   wouldn't that inflammation be found in the Fallopian

       15   tube?

       16   A.      What do you mean "the initial mutation"?

       17   Q.      The inflammation that led to the DNA errors

       18   which leads to mutagenesis and carcinogenesis.

       19   A.      What's the question?

       20   Q.      If inflammation initiated this cascade leading

       21   to the Type II high grade which originated in the

       22   Fallopian tube, you would expect to see it in the

       23   Fallopian tube.       Correct?

       24   A.      Yes.

       25   Q.      Did Dr. Shih look in the Fallopian tube?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 119 of 158 PageID:
                                  104555
                                 Neel  - Cross/Mr. Restaino

                                                                                395

        1   A.       Yes.   He looked in STICs which are in the

        2   Fallopian tube, in the fimbria.

        3   Q.       For the remaining 40 percent where you wrote "no

        4   precursor lesion can be identified," so there is no

        5   specific site where scientists can even look for

        6   inflammation.       Correct?

        7   A.       Again, I did write that, but in the context of

        8   your question, it is a little bit misleading.                 So,

        9   again, in the studies that have been done thus far,

       10   the studies look for synchronous lesions in patients

       11   with ovarian cancer and Fallopian tubes that were not

       12   completely involved in the cancer.            And in those cases

       13   they could in 60 percent of the cases find a precursor

       14   lesion, a STIC, if you will, and they check to see

       15   whether the STIC had the same mutation or in some

       16   cases mutations as in the ovarian cancer.              That

       17   doesn't really mean that there is no precursor lesion

       18   in the other 60 percent.          It just means that, for

       19   example, the tumor was so developed that it encased

       20   the Fallopian tube and you couldn't find the original

       21   precursor lesion.        That's what it means.        Just to be

       22   clear.

       23              THE COURT:     Do your timing by 2:30, please.

       24              MR. RESTAINO:       Yes, your Honor, thank you.

       25   BY MR. RESTAINO:
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 120 of 158 PageID:
                                  104556
                                 Neel  - Cross/Mr. Restaino

                                                                                  396

        1   Q.      Doctor, you testified this morning that p53

        2   deactivation is the sine qua non of what you call Type

        3   II ovarian cancers which include the high grade.                 Is

        4   that correct?

        5   A.      p53 mutations is what I said.           Some of the

        6   mutations are neomorphic activity, and they are

        7   inactivating p53 function, but they are interfering

        8   with two other tumor suppressors, and I was trying to

        9   make it simple because it is very complex.

       10   Q.      Doctor, the p53 gene, when it becomes mutated,

       11   is a oncogene?

       12   A.      P53 is generally termed the tumor suppressor

       13   gene.

       14   Q.      Mutated p53 is by definition --

       15   A.      That's an argument that one can have.

       16   Q.      But you indicate in your report Dr. Shih doesn't

       17   have a basic knowledge of biology because he called

       18   p53 an oncogene in his deposition, right?

       19   A.      It was the context he used the term.            If you

       20   want to go to that part, I would show you why that's

       21   true.

       22              THE COURT:     Dr. Shih or Dr. Saed?

       23              THE WITNESS:     Dr. Saed?

       24   A.      You meant Dr. Saed.

       25   Q.      Dr. Saed.     I apologize.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 121 of 158 PageID:
                                  104557
                                 Neel  - Cross/Mr. Restaino

                                                                               397

        1              Now, if you were asked on direct examination

        2   about the Buz'Zard study?

        3   A.       Yes.

        4   Q.       You stated the paper was not consistent with

        5   Dr. Saed's data and conclusions?

        6   A.       That's correct.      Not in detail.      If you look in

        7   detail at the actual data.

        8   Q.       If you look at the Buz'Zard data they have the

        9   same dose of talc Dr. Saed found ROS that were

       10   actually lower than the treated cells in the

       11   controlled.      Correct?

       12   A.       One of the doses they used was the same as

       13   Dr. Saed used, yes.

       14   Q.       If you look at the Buz'Zard scientists actually

       15   found -- if we looked at A 16, which is the Buz'Zard

       16   2007.

       17   A.       Yes.

       18   Q.       Turning to page 5, Figure 3, the authors

       19   reported, "the ROS generation of ovarian epithelial

       20   cells, granular ovarian cells had the effects over

       21   time."     Correct?

       22   A.       Yes.

       23   Q.       Their report results in the paragraph below.

       24   Correct?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 122 of 158 PageID:
                                  104558
                                 Neel  - Cross/Mr. Restaino

                                                                               398

        1   Q.      And they write that "Talc caused an initial dose

        2   dependent decrease in ROS generation."

        3              You stated that, correct, in your report.             You

        4   discussed that?

        5   A.      I don't believe I expressed that detail in my

        6   report.     I stated it this morning in response to

        7   Ms. Sharko's questions.

        8   Q.      Now, the talc caused an increase in ROS with

        9   time; did it not?

       10   A.      Can we actually look at the data instead of

       11   their statement?       We just looked at the data.          I'll be

       12   happy to point out my point.           Let's look at the figure

       13   you put up.

       14   Q.      It is page 5, Figure 3.

       15   A.      If you look at the panel that says 100-microgram

       16   per mill dose, which is the dose Dr. Saed used 24 and

       17   72 hours, which hours -- 72 hours is, I believe, the

       18   time of Dr. Saed's experiment, and you compare it to

       19   the 0., you will notice both at 24 hours of talc and

       20   72 hours of talc, the ROS has measured directly by ECF

       21   staining, which is a standard assay for measuring ROS

       22   is decreased.       That's what I said in response to

       23   Ms. Sharko's question this morning.

       24   Q.      It was decreased, but other times it was

       25   increased?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 123 of 158 PageID:
                                  104559
                                 Neel  - Cross/Mr. Restaino

                                                                               399

        1   A.      No.   Every time point at a hundred it is

        2   decreased.      Even at the 120 point.

        3              Again, with respect, if I can clarify, this

        4   morning -- yesterday Dr. Saed said that you don't need

        5   to measure ROS levels directly.           You can simply infer

        6   them or deduce them from measuring the level of pro

        7   and antioxidants in the cell.           And I said that that

        8   wasn't true in my report.          I think this is a good

        9   example of why what I said was accurate.

       10              Furthermore, the statement that the Buz'Zard

       11   paper supports Dr. Saed's study is repudiated or

       12   questioned by this data, isn't it?

       13   Q.      It is not your opinion that over time these

       14   levels increased?

       15   A.      I don't think it is a matter of opinion.              If you

       16   simply look at the data, you can see that in the 100

       17   point, which is what Dr. Saed did, all time points in

       18   the study is reduced.         That's not an opinion.        That's

       19   data.

       20   Q.      Now, I want to finalize that some of your

       21   opinions and used examples of, that certain

       22   inflammatory disease are not associated with cancer?

       23   A.      I didn't say that.

       24   Q.      You didn't say rheumatoid arthritis is not

       25   associated with levels of cancer?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 124 of 158 PageID:
                                  104560
                                 Neel  - Cross/Mr. Restaino

                                                                               400

        1   A.      I said it wasn't clearly associated with ovarian

        2   cancer to my knowledge.

        3   Q.      I stand corrected.        It is not associated with

        4   ovarian cancer.       Rheumatoid arthritis is in fact an

        5   inflammatory arthritic condition.            Correct?

        6   A.      Yes.

        7   Q.      And rheumatoid arthritis has been associated

        8   with other forms of cancer?

        9   A.      Perhaps I can't remember in detail whether

       10   that's true or not.        I wouldn't be surprised, though.

       11   I'm not testifying as to that.           I'm testifying as to

       12   ovarian cancer.

       13   Q.      However, it is the inflammatory effect that I'm

       14   focusing in on.       It is associated with Hodgkin's and

       15   nonHodgkin's lymphoma, is it not?

       16   A.      Yes, but that's misleading in terms of the

       17   conclusion because Hodgkin's disease is a disease of

       18   the lymphocytes.       So it is a little -- that's the

       19   innate and inactive immune system interacting.                So

       20   it's not analogous to an epithelial cancer.

       21   Q.      You mentioned SLE in your expert report?

       22   A.      Correct.

       23   Q.      And you said it was not associated with ovarian

       24   cancer?

       25   A.      Not to my knowledge.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 125 of 158 PageID:
                                  104561
                                 Neel  - Cross/Mr. Restaino

                                                                               401

        1   Q.      And SLE is an auto inflammatory immune disease?

        2   A.      Yes.

        3   Q.      And SLE is in fact associated with other forms

        4   of cancer including nonHodgkin's lymphoma?

        5   A.      What you are saying is true, but it misstates

        6   the connections.       But it is part of the immune system,

        7   so it is not surprising a frequently stimulated immune

        8   system may lead to an immune cancer.

        9   Q.      You write psoriatic arthritis is also not

       10   associated with ovarian cancer?

       11   A.      As far as I know, no.

       12   Q.      But the inflammatory process of psoriatic

       13   arthritis is associated with the development of cancer

       14   elsewhere?

       15   A.      Again, cancer is not one disease.

       16   Q.      And you also said NSAIDS, non-steroidals are not

       17   associated with a decrease in the incidence of ovarian

       18   cancer.     Correct?

       19   A.      That's correct.

       20   Q.      The implication being if in fact ovarian cancer

       21   is caused by inflammation, individuals taking an

       22   NSAID, Aleve, would have a decreased incidence of

       23   ovarian cancer?

       24   A.      That was not my implication.          That may be your

       25   inference.
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 126 of 158 PageID:
                                  104562
                                 Neel  - Cross/Mr. Restaino

                                                                               402

        1   Q.      You state it is not associated with a decreased

        2   risk?

        3   A.      That's correct.

        4   Q.      And you put in several references?

        5   A.      Yes.

        6   Q.      Aspirin is a form of a non-steroidal anti-

        7   inflammatory drug.        Correct?

        8   A.      That's correct.

        9   Q.      And aspirin is associated with a decreased risk

       10   of ovarian cancer?

       11   A.      That's a very complex issue which you reduced to

       12   a sound bite which is not exactly accurate.               Can I

       13   elaborate?

       14   Q.      Sir, in the last minute I have, if you can look

       15   at PSC Neel 14.       That's the associations between

       16   aspirin use and risk of cancer meta-analysis.

       17   Q.      Sir, in the abstract you can see this is a

       18   meta-analysis of observational studies.

       19              "We have conducted an updated meta-analysis to

       20   assess the associations between aspirin use and

       21   cancers."

       22              And under "results" 218 studies, you see

       23   "aspirin use was associated with a significant

       24   decrease in the risk of overall cancer, relative risk

       25   0.89," and going down a couple of more lines,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 127 of 158 PageID:
                                  104563
                                 Neel  - Cross/Mr. Restaino

                                                                               403

        1   "ovarian" with a relative risk of 0.89.

        2              "These findings suggest that aspirin use is

        3   associated with a reduced of gastric, esophageal,

        4   colorectal, pancreatic, ovarian, endometrial, breast,

        5   and prostate cancers and small intestine

        6   neuroendocrine tumors."

        7   A.      Yes.    But if you look in detail at the paper and

        8   the follow-up paper which was published in 2019, it

        9   shows the effect of aspirin is only for people who use

       10   it every day, and only over a certain time period, and

       11   not people who use it four times a week, and only at

       12   the lowest doses, and aspirin has other effects NSAIDs

       13   don't have.

       14              In particular, low dose aspirin affects

       15   platelets, and platelets have an independent possible

       16   effect on ovarian cancer.          So the fact that aspirin at

       17   low doses, given with very defined dosing intervals

       18   has an effect, does not really give you much

       19   information about inflammation in ovarian cancer, in

       20   my opinion.

       21   Q.      But the aspirin is shown in association with

       22   decrease risk of these studies and aspirin is a

       23   non-steroidal inflammatory drug?

       24   A.      Again, you are cherry-picking, in my opinion, a

       25   small piece of a study and trying to come to a general
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 128 of 158 PageID:
                                  104564
                                 Neel  - Cross/Mr. Restaino

                                                                               404

        1   conclusion.      Your statement is, as stated, correct,

        2   but the implications are not correct in my opinion.

        3              THE COURT:     Thank you.

        4              MR. RESTAINO:      Thank you for your indulgence.

        5              THE COURT:     No problem.

        6              MS. SHARKO:     I have a very short redirect.

        7   Can I have five minutes?

        8              THE COURT:     Sure.

        9              THE DEPUTY CLERK:       All rise.

       10              (Recess.)

       11              (Continued on the next page.)

       12   ///

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 129 of 158 PageID:
                                  104565
                                 Neel - Redirect/Ms. Sharko

                                                                               405

        1              THE DEPUTY CLERK:       All rise.

        2              THE COURT:     Thank you.

        3

        4   BENJAMIN G. NEEL, resumed.

        5

        6   REDIRECT EXAMINATION

        7   BY MS. SHARKO:

        8   Q.      Dr. Neel, let's take a look at Exhibit 16, the

        9   Reid paper that Mr. Restaino used on

       10   cross-examination.

       11              First of all, is Reid a review article or is

       12   it an epi study?

       13   A.      It's a review article.

       14   Q.      Secondly, do you need to have biologic

       15   plausibility for a risk factor?

       16   A.      No.

       17   Q.      And what Mr. Restaino was discussing with you in

       18   connection with this paper were risk factors.

       19   Correct?

       20   A.      Yes.

       21   Q.      Now, if we could go to Table II of the exhibit.

       22              Now, Dr. Neel, you asked several times or

       23   pointed several times to the idea of separating out

       24   risk factors based on subtype of ovarian cancer.

       25   Correct?
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 130 of 158 PageID:
                                  104566
                                 Neel - Redirect/Ms. Sharko

                                                                               406

        1   A.       Yes.

        2   Q.       Does Table II on page 20 of the Reid paper in

        3   fact do that?

        4   A.       Yes.

        5   Q.       And, so, if we look across the top, it lists

        6   five subtypes of ovarian cancer.            Correct?

        7   A.       Correct.

        8   Q.       Now, let's look at the left-hand column of the

        9   paper.     There is a title there that is "established

       10   risk factor."       Correct?

       11   A.       Yes.

       12   Q.       Please take a look at the established risk

       13   factors identified by Reid in his paper in the

       14   left-hand column.        Do you see "talc use" there?

       15   A.       No.

       16   Q.       Now, let's go to Exhibit A 104, please.

       17              Mr. Restaino asked you about the PDQ from the

       18   NCI for asbestos.        Correct?

       19   A.       Yes.

       20   Q.       But there is a PDQ for ovarian cancer, isn't

       21   there?

       22   A.       Yes, there is.

       23   Q.       Let's take a look at what the PDQ for ovarian

       24   cancer says about perineal talc use on page 13.

       25              It says:
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 131 of 158 PageID:
                                  104567

                                                                               407

        1              "The weight of evidence does not support an

        2   association between perineal talc exposure and an

        3   increased risk of ovarian cancer."

        4              Correct?

        5   A.      Correct.

        6              MS. SHARKO:     No more questions.        Thank you.

        7              THE COURT:     Thank you.     You are excused,

        8   Dr. Neel.

        9              (Witness excused.)

       10              THE DEPUTY CLERK:       All rise.

       11              (Court adjourned at 2:50 p.m.)

       12   ///

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 132 of 158 PageID:
                                  104568

                                                                                408

        1                                 I N D E X

        2

        3

        4        Proceedings                                             Page

        5

        6
                  WITNESSES            Direct Cross       Redirect Recross
        7
            Benjamin G. Neel
        8
                  Ms. Sharko            279         --        405      --
        9         Mr. Restaino         --           316        --       --

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 133 of 158 PageID:
                                  104569

                                                                               409

        1
                                  C E R T I F I C A T E
        2

        3
                   PURSUANT TO TITLE 28, U.S.C., SECTION 753, THE
        4
            FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE
        5
            TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE
        6
            ABOVE-ENTITLED MATTER.
        7

        8
                  S/Vincent Russoniello
        9         Vincent Russoniello, CCR
                  Certificate No. 675
       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 134 of 158 PageID:
                                  104570

                                                                                                              410
                /              1980s [1] - 282:22           389:14, 390:4, 390:5         288:2, 288:3, 289:6,
                               1988 [1] - 319:4            45 [1] - 359:1                334:1, 334:16, 340:9
   /CAS [1] - 306:23
                                                           45,000 [2] - 281:5, 327:5    abnormalities [3] -
                                            2              47 [3] - 346:16, 346:18,      334:24, 335:1, 335:3
                0
                                                            346:20                      abnormality [3] - 286:14,
                               2 [3] - 277:5, 329:23,
   0 [2] - 359:24, 398:19                                  48 [2] - 306:13, 306:17       286:15
                                377:2
   0.6 [1] - 351:16                                        49:19 [1] - 302:1            abnormally [1] - 298:10
                               20 [5] - 289:19, 290:7,
   0.7 [1] - 351:16                                                                     ABOVE [1] - 409:6
                                314:7, 371:14, 406:2
   0.89 [2] - 402:25, 403:1                                             5               ABOVE-ENTITLED [1] -
                               200 [2] - 281:2, 314:10
   08608 [1] - 277:7                                                                     409:6
                               2001 [1] - 378:22           5 [6] - 317:12, 364:24,
                                                            365:12, 365:13, 397:18,     absence [2] - 387:5,
                               2007 [4] - 355:25, 356:4,
                1                                                                        387:6
                                360:3, 397:16               398:14
   1 [9] - 316:13, 317:18,                                 50 [2] - 335:23, 359:24      absent [1] - 383:7
                               2008 [2] - 356:9, 360:4
    359:20, 376:4, 378:25,                                 53 [1] - 364:15              absolute [1] - 295:12
                               2010 [2] - 366:1, 366:16
    379:18, 393:13, 393:15,                                588-9516 [1] - 277:25        absolutely [6] - 333:13,
                               2012 [1] - 361:1
    393:18                                                                               336:4, 356:24, 357:20,
                               2016 [2] - 299:14, 299:16
   1,122 [1] - 321:10                                                   6                364:5, 371:8
                               2017 [1] - 339:10
   1.5 [1] - 359:24                                                                     abstract [4] - 313:19,
                               2018 [2] - 368:2, 368:6     60 [6] - 291:11, 337:19,
   10 [2] - 287:2, 305:8                                                                 313:23, 313:25, 402:17
                               2019 [4] - 277:4, 363:5,     350:18, 394:2, 395:13,
   10% [1] - 336:8                                                                      abstracts [6] - 314:4,
                                368:2, 403:8                395:18
   10-11 [1] - 371:18                                                                    321:16, 321:18, 321:22,
                               21 [2] - 338:7, 372:18      609 [1] - 277:25
   100 [5] - 304:23, 334:10,                                                             326:7, 326:9
                               218 [1] - 402:22            659 [2] - 359:17, 360:7
    358:17, 394:9, 399:16                                                               academy [1] - 392:23
                               22 [3] - 285:21, 375:21     675 [1] - 409:9
   100-microgram [1] -                                                                  accept [1] - 392:10
                               23 [4] - 277:4, 317:13,     68 [1] - 337:6
    398:15                                                                              acceptable [1] - 308:21
                                317:18, 372:25
   104 [1] - 406:16                                                                     acceptance [1] - 327:19
                               234 [2] - 324:23, 327:4                  7
   107 [3] - 327:17, 327:25                                                             accepted [9] - 312:6,
                               24 [4] - 356:19, 357:2,
   11 [2] - 345:8, 347:19                                  7 [2] - 345:15, 369:3         312:10, 312:11, 332:20,
                                398:16, 398:19
   11th [1] - 355:24                                       7.55 [1] - 359:6              332:24, 368:17, 369:21,
                               25 [4] - 299:19, 314:7,
                                                           7.59 [1] - 359:16             372:10, 372:20
   12 [8] - 339:6, 343:11,      358:15, 390:19
    370:7, 370:9, 373:4,                                   72 [5] - 306:13, 306:17,     access [2] - 300:8, 389:1
                               279 [1] - 408:8
    373:10, 374:14, 374:16                                  398:17, 398:20              according [3] - 305:13,
                               28 [1] - 409:3
   120 [1] - 399:2                                         753 [1] - 409:3               324:22, 348:15
                               287 [1] - 329:24
   13 [6] - 344:8, 348:25,                                                              account [2] - 290:11,
                               2:30 [1] - 395:23
    349:3, 350:5, 351:8,                                                8                392:12
                               2:50 [1] - 407:11
    406:24                                                                              accounts [1] - 290:13
                                                           8 [3] - 305:8, 331:20,
   13-person [1] - 280:2                                                                accumulation [1] -
                                            3               369:3
   14 [3] - 338:20, 352:2,                                                               387:21
                               3 [3] - 345:15, 397:18,                                  accurate [9] - 287:4,
    402:15                                                              9
                                398:14                                                   299:24, 332:18, 346:3,
   15 [5] - 283:1, 283:4,
                               30 [3] - 283:22, 308:24,    9 [3] - 285:20, 285:21,       366:14, 374:4, 378:8,
    290:7, 291:10, 350:21
                                350:18                      287:2                        399:9, 402:12
   153 [2] - 317:13, 317:18
                               300 [1] - 303:22            90 [4] - 290:12, 290:13,     ACCURATE [1] - 409:4
   154 [1] - 317:18                                         352:8, 352:15
                               316 [1] - 408:9                                          accurately [1] - 358:24
   16 [5] - 345:6, 370:8,                                  91 [1] - 299:15
                               33 [1] - 325:3                                           ACTION [1] - 277:2
    370:10, 397:15, 405:8
   16-MD-2738(FLW)(LHG                                                                  Action/HHMT [1] -
                                            4                           A                355:24
    [1] - 277:2
   17 [2] - 364:16, 366:1      40 [2] - 283:21, 395:3      AACR [1] - 361:1             activation [1] - 286:11
   176 [1] - 352:8             402 [1] - 277:7             ability [2] - 332:16,        actively [1] - 319:8
   18 [3] - 354:22, 355:4,     405 [1] - 408:8              357:22                      activity [8] - 285:13,
    368:24                     43 [11] - 344:12, 344:22,   able [5] - 287:14, 298:22,    286:8, 367:16, 367:18,
                                345:12, 346:16, 346:18,     306:24, 308:16, 350:15       369:1, 369:6, 369:16,
   19 [1] - 379:11
                                346:20, 351:23, 359:11,    abnormal [7] - 280:10,        396:6
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 135 of 158 PageID:
                                  104571

                                                                                                               411
   acts [1] - 365:19           350:16, 352:9, 352:13,       answered [1] - 330:3         articles [12] - 320:19,
   actual [3] - 335:11,        355:10, 356:22, 363:15,      answering [1] - 371:9         321:7, 321:10, 321:11,
    342:18, 397:7              365:3, 373:21, 373:22,       antagonistic [1] - 357:23     321:19, 321:23, 325:3,
   acute [1] - 322:21          374:7, 377:23, 378:3,        antecedent [1] - 300:16       326:8, 326:9, 338:4,
   adaptation [1] - 374:22     380:16, 388:23, 388:25,      anti [2] - 374:24, 402:6      338:13, 338:15
   adaptive [9] - 323:10,      393:17, 394:2, 394:6         antibodies [6] - 293:19,     asbestos [19] - 300:25,
    323:23, 324:2, 324:6,     agrees [1] - 362:24            293:22, 294:3, 298:13,       301:1, 301:3, 301:8,
    324:9, 331:4, 388:9,      ahead [1] - 381:4              324:6                        301:10, 342:16, 342:20,
    388:20                    akin [1] - 357:15             antibody [2] - 298:8,         357:15, 357:17, 371:22,
   add [1] - 355:14           al [3] - 344:22, 351:23,       298:11                       379:6, 379:23, 379:25,
   addition [3] - 323:19,      354:19                       antioxidant [1] - 310:20      380:9, 381:15, 381:18,
    326:12, 329:17            ALABAMA [3] - 277:12,         antioxidants [2] - 312:5,     382:8, 382:10, 406:18
   additional [1] - 350:20     277:12, 277:13                399:7                       Asbestos [1] - 379:20
   address [4] - 303:9,       Aleve [1] - 401:22            anyway [1] - 290:12          aside [1] - 357:3
    312:23, 366:10, 384:8     algorithm [2] - 358:25,       apologize [3] - 341:11,      aspects [2] - 322:18,
   addressing [1] - 389:17     360:4                         372:15, 396:25               326:4
   adduce [1] - 298:21        alive [3] - 333:15, 334:8,    apoptosis [7] - 287:16,      aspirin [12] - 402:6,
   adjourned [1] - 407:11      334:11                        333:12, 333:14, 334:1,       402:9, 402:16, 402:20,
   adjust [1] - 385:11        allege [1] - 306:18            367:9, 376:14, 377:1         402:23, 403:2, 403:9,
   adjusted [1] - 357:24      alleges [1] - 306:17          appear [3] - 348:7, 352:4,    403:12, 403:14, 403:16,
   administrator [1] -        alleging [1] - 302:14          352:10                       403:21, 403:22
    319:18                    ALLEN [1] - 277:11            applicants [1] - 313:23      assay [4] - 309:14,
   advances [1] - 289:18      ALLISON [1] - 278:6           application [2] - 295:22,     309:15, 385:20, 398:21
   advantage [1] - 306:12     almost [2] - 309:20,           341:3                       assays [2] - 307:10,
   advice [1] - 368:6          335:6                        appreciated [2] - 347:18,     385:22
   advising [1] - 368:2       alone [2] - 341:17, 388:9      373:14                      assert [1] - 307:14
   affect [4] - 311:22,       alphabet [1] - 284:23         approach [2] - 338:16,       asserted [1] - 314:7
    351:15, 358:16, 367:8     altered [3] - 369:1, 369:5,    373:5                       assertion [1] - 314:12
   affected [1] - 345:17       369:15                       approaches [1] - 297:20      assess [4] - 307:7,
   affecting [1] - 284:13     alternatively [1] - 285:11    appropriate [2] - 356:6,      327:23, 349:22, 402:20
   affects [1] - 403:14       alters [1] - 286:9             381:3                       assessment [1] - 349:13
   Affymetrix [1] - 311:15    amount [2] - 301:1,           approximating [1] -          associate [2] - 305:5,
   afternoon [2] - 362:10,     377:22                        351:16                       379:6
    362:11                    amplification [1] -           area [6] - 279:21, 301:14,   Associated [1] - 369:12
   age [13] - 282:25,          286:17                        325:9, 325:21, 360:19,      associated [52] - 286:13,
    345:17, 348:13, 348:16,   AN [1] - 409:4                 379:15                       286:21, 292:10, 296:22,
    348:22, 348:23, 349:19,   analogous [1] - 400:20        areas [3] - 282:2, 284:5,     297:1, 297:2, 297:4,
    350:2, 359:1, 380:20,     analogy [2] - 380:14,          336:14                       297:5, 297:6, 297:14,
    381:5                      380:16                       argument [2] - 318:14,        298:15, 298:17, 299:1,
   agent [10] - 294:23,       analyses [1] - 329:14          396:15                       304:3, 304:10, 304:17,
    295:1, 296:3, 296:7,      analysis [7] - 301:4,         arising [1] - 338:25          304:19, 304:23, 305:12,
    298:21, 298:23, 309:7,     304:21, 350:25, 391:6,       ARPS [1] - 277:20             312:1, 322:8, 322:15,
    332:2, 342:2, 357:18       402:16, 402:18, 402:19       arrays [1] - 311:15           332:12, 335:19, 343:8,
   agents [4] - 293:12,       ancient [2] - 356:4, 356:5    arthritic [1] - 400:5         347:8, 349:18, 369:1,
    331:21, 340:11, 340:19    angiogenesis [1] -            arthritis [5] - 399:24,       369:15, 370:15, 381:8,
   ago [2] - 337:18, 339:21    287:23                        400:4, 400:7, 401:9,         384:5, 388:8, 388:20,
   agree [38] - 313:15,       animal [8] - 307:1, 307:2,     401:13                       392:7, 392:9, 393:10,
    328:2, 331:15, 332:2,      307:3, 307:5, 307:16,        article [14] - 320:21,        399:22, 399:25, 400:1,
    332:19, 334:20, 335:13,    355:1, 355:5, 355:11          325:7, 325:17, 325:20,       400:3, 400:7, 400:14,
    335:15, 335:18, 340:4,    answer [8] - 301:18,           325:25, 326:3, 326:15,       400:23, 401:3, 401:10,
    342:10, 342:14, 342:16,    307:17, 330:18, 344:7,        326:20, 378:14, 378:15,      401:13, 401:17, 402:1,
    343:23, 344:1, 345:24,     349:12, 349:14, 382:1,        379:12, 379:13, 405:11,      402:9, 402:23, 403:3
    348:3, 348:21, 350:13,     392:15                        405:13                      association [10] - 304:6,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 136 of 158 PageID:
                                  104572

                                                                                                               412
    304:7, 304:9, 329:17,      BEASLEY [1] - 277:11         biology [13] - 280:7,         331:19
    342:1, 350:9, 350:13,      become [1] - 290:6            283:1, 283:22, 306:1,       broad [1] - 322:17
    355:8, 403:21, 407:2       becomes [1] - 396:10          315:8, 319:22, 340:22,      broke [1] - 344:18
   associations [3] -          beds [2] - 335:23, 336:5      363:8, 363:10, 363:14,      BROWN [1] - 278:6
    353:11, 402:15, 402:20     behalf [3] - 277:16,          385:13, 385:15, 396:17      browser [1] - 304:12
   assume [3] - 347:3,          278:6, 279:12               biomarker [1] - 313:2        bursa [2] - 282:18,
    381:15, 389:22             Behalf [1] - 278:9           birth [4] - 337:5, 340:15,    307:21
   assuming [1] - 324:23       behave [1] - 307:10           348:10, 359:4               Buz'Zard [9] - 310:11,
   attempts [1] - 358:1        behaves [1] - 315:10         births [2] - 350:2, 350:3     310:15, 310:24, 311:7,
   attribute [1] - 343:17      behold [1] - 383:14          bit [5] - 318:1, 325:13,      397:2, 397:8, 397:14,
   attributed [1] - 344:17     BEISNER [1] - 277:20          349:2, 378:1, 395:8          397:15, 399:10
   attribution [1] - 344:18    believes [1] - 305:22        bite [1] - 402:12            BY [23] - 277:12, 277:14,
   author [6] - 329:9,         below [1] - 397:23           blank [1] - 391:4             277:16, 277:18, 277:20,
    329:24, 345:2, 360:15,     BENJAMIN [4] - 279:12,       block [1] - 289:14            277:22, 278:6, 278:8,
    374:18, 379:12              316:4, 362:6, 405:4         blocks [1] - 353:14           279:17, 301:19, 302:18,
   author's [2] - 375:25,      Benjamin [2] - 279:9,        blood [2] - 287:22,           316:7, 318:3, 329:3,
    376:10                      408:7                        287:23                       330:5, 341:20, 362:9,
   authors [8] - 300:20,       benzopyrene [1] - 306:5      blown [6] - 296:24,           363:1, 370:17, 381:7,
    313:22, 328:17, 329:12,    best [3] - 308:20, 379:5,     296:25, 297:22, 373:3,       393:6, 395:25, 405:7
    360:2, 360:13, 397:18       380:8                        375:5, 392:7
   auto [1] - 401:1            better [1] - 331:9           boards [1] - 281:9                       C
   available [4] - 290:6,      between [14] - 303:24,       boardwalk [1] - 323:1        CA-125 [5] - 312:24,
    349:1, 349:4                309:12, 318:11, 332:16,     body [16] - 284:12,           313:1, 313:2, 377:14,
   average [1] - 303:21         334:15, 336:24, 341:22,      287:25, 289:10, 313:4,       377:20
   awards [1] - 281:16          342:1, 350:9, 353:11,        322:12, 322:21, 322:24,     calculation [1] - 359:18
   aware [11] - 298:18,         390:24, 402:15, 402:20,      322:25, 323:4, 337:11,      CALIFORNIA [2] -
    305:14, 306:21, 306:22,     407:2                        337:23, 371:24, 372:1,       277:16, 277:22
    325:16, 335:9, 373:2,      beyond [2] - 380:24,          387:21, 391:7, 392:14       Canada [2] - 280:23,
    375:5, 375:9, 380:23,       385:6                       body's [2] - 322:11,          392:19
    382:2                      Bible [1] - 356:5             332:16                      Cancer [13] - 280:1,
                               BIDDLE [1] - 277:18          book [1] - 284:23             281:14, 319:14, 338:9,
               B               big [2] - 302:19, 358:20     bottom [4] - 343:12,          344:23, 355:23, 355:24,
   background [1] - 359:22     bilateral [2] - 352:6,        357:1, 364:24, 365:11        369:12, 378:16, 379:3,
   bad [13] - 289:9, 319:25,    352:14                      boxes [1] - 291:22            379:5, 382:22
    337:10, 337:22, 338:24,    binder [2] - 283:10,         Boyd [3] - 303:11,           cancer [275] - 280:7,
    339:19, 339:20, 339:24,     317:16                       360:20, 360:22               280:10, 280:11, 280:22,
    340:7, 340:10, 340:17,     biologic [10] - 294:8,       Bradford [6] - 295:10,        280:23, 281:11, 282:5,
    340:24, 341:8               294:13, 294:14, 295:3,       317:6, 317:9, 317:25,        282:8, 282:9, 282:11,
   Bad [1] - 339:8              295:9, 295:13, 295:17,       318:2, 380:13                282:13, 282:15, 282:19,
   balanced [1] - 338:16        296:9, 363:21, 405:14       BRCA [1] - 354:18             282:21, 282:25, 283:4,
   Balkwill [5] - 360:15,      biological [16] - 295:7,     BRCA1 [3] - 299:7,            283:22, 284:8, 284:9,
    360:16, 360:25, 378:14,     302:10, 302:14, 303:23,      346:6, 347:7                 284:10, 284:15, 284:17,
    378:19                      309:4, 309:5, 309:10,       BRCA2 [3] - 299:7,            284:21, 284:22, 286:13,
   barrier [1] - 331:9          309:11, 309:17, 318:15,      346:6, 347:7                 286:21, 286:24, 287:2,
   BART [1] - 277:22            349:23, 353:13, 363:19,     break [7] - 285:18, 346:8,    287:6, 288:14, 288:17,
   based [5] - 301:12,          367:16, 367:18, 383:4        347:16, 350:25, 351:24,      289:16, 289:17, 289:21,
    316:11, 316:15, 316:16,    biologically [9] - 295:21,    353:16, 361:5                289:25, 290:2, 290:4,
    405:24                      296:2, 311:24, 345:24,      breakage [1] - 285:20         290:8, 290:10, 290:12,
   bases [1] - 303:22           348:9, 348:12, 352:23,      breast [5] - 288:7,           290:18, 291:14, 292:3,
   basic [1] - 396:17           353:3, 354:16                351:15, 359:2, 359:4,        292:10, 292:15, 293:4,
   basis [2] - 316:17, 335:7   biologist [5] - 293:5,        403:4                        293:6, 294:2, 294:16,
   Bates [1] - 287:1            318:23, 319:11, 385:24,     brief [1] - 316:9             295:1, 295:23, 296:14,
   BE [1] - 409:4               385:25                      bring [2] - 288:10,           296:25, 297:9, 297:11,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 137 of 158 PageID:
                                  104573

                                                                                                              413
    297:12, 297:22, 298:3,     379:10, 381:11, 381:16,     293:15, 294:17, 320:5,       367:23, 368:3, 368:17,
    298:4, 300:19, 300:22,     381:18, 383:1, 383:14,      325:9, 328:25, 342:8,        368:19, 374:2, 374:8,
    301:10, 302:11, 303:8,     385:24, 386:19, 390:23,     342:11, 343:17, 345:22,      375:1, 376:13, 377:1,
    304:10, 304:17, 304:20,    390:25, 391:2, 391:10,      357:21, 381:10               387:15, 388:25, 391:8,
    304:25, 305:13, 305:17,    391:12, 392:3, 392:7,      case-control [2] - 342:8,     399:7
    307:8, 307:12, 307:13,     392:16, 392:21, 393:9,      342:11                      cells [71] - 280:9, 282:5,
    307:14, 307:17, 310:1,     393:11, 393:19, 394:8,     cases [11] - 289:14,          282:18, 284:21, 287:11,
    310:2, 310:4, 310:5,       395:11, 395:12, 395:16,     309:20, 322:22, 340:10,      287:22, 288:2, 288:5,
    310:7, 310:9, 312:1,       399:22, 399:25, 400:2,      346:2, 389:14, 390:4,        288:11, 288:20, 288:22,
    312:8, 312:13, 312:25,     400:4, 400:8, 400:12,       391:12, 395:12, 395:13,      288:25, 289:3, 289:6,
    313:3, 313:4, 313:5,       400:20, 400:24, 401:4,      395:16                       289:21, 289:24, 290:21,
    313:6, 313:8, 314:18,      401:8, 401:10, 401:13,     catalog [2] - 304:13,         291:18, 293:11, 293:21,
    314:22, 318:23, 319:9,     401:15, 401:18, 401:20,     304:22                       296:5, 297:21, 298:8,
    319:11, 319:16, 319:22,    401:23, 402:10, 402:16,    catastrophic [1] - 339:18     306:6, 306:7, 306:13,
    320:14, 320:18, 320:20,    402:24, 403:16, 403:19,    categories [2] - 284:21,      307:9, 307:12, 307:13,
    320:21, 320:23, 320:24,    405:24, 406:6, 406:20,      286:20                       309:6, 309:12, 310:23,
    320:25, 321:3, 321:4,      406:24, 407:3              category [1] - 324:12         311:1, 311:2, 311:18,
    321:9, 322:8, 322:16,     cancer-associated [1] -     causation [5] - 292:14,       312:5, 313:4, 323:4,
    322:24, 326:5, 327:1,      292:10                      296:10, 310:1, 313:8,        323:14, 323:19, 324:8,
    328:14, 328:23, 329:5,    cancers [26] - 290:14,       363:9                        324:10, 324:12, 324:13,
    332:22, 333:2, 334:23,     290:15, 291:6, 291:12,     caused [16] - 289:22,         333:21, 333:23, 339:1,
    335:1, 335:16, 335:19,     292:7, 296:24, 334:25,      291:19, 291:20, 293:11,      364:20, 365:18, 365:21,
    335:21, 336:6, 336:9,      335:6, 337:19, 337:24,      297:8, 307:20, 322:7,        367:7, 367:11, 373:7,
    336:15, 336:18, 336:19,    339:23, 340:6, 340:18,      322:23, 340:6, 340:19,       374:1, 374:11, 375:15,
    336:23, 337:7, 337:10,     344:17, 346:24, 347:14,     344:4, 391:21, 394:13,       376:1, 376:11, 380:1,
    339:8, 339:19, 340:8,      369:18, 373:3, 375:5,       398:1, 398:8, 401:21         387:20, 388:8, 388:19,
    340:14, 340:21, 340:22,    380:10, 393:22, 394:3,     causes [18] - 285:22,         389:13, 390:17, 397:10,
    340:24, 341:3, 341:19,     394:10, 396:3, 402:21,      292:24, 294:2, 295:23,       397:20
    341:23, 342:14, 342:15,    403:5                       297:11, 312:8, 322:5,       cellular [12] - 287:18,
    342:16, 343:9, 343:16,    candidates [1] - 357:6       330:20, 330:21, 339:20,      289:12, 291:4, 307:10,
    343:17, 344:11, 345:14,   capabilities [1] - 373:15    341:19, 342:14, 342:15,      333:19, 333:23, 334:4,
    345:23, 345:25, 346:1,    capability [1] - 307:15      342:16, 343:25, 363:22,      334:18, 373:15, 374:10,
    346:5, 346:7, 346:9,      capacity [1] - 319:15        381:15, 381:18               374:19
    346:15, 346:23, 347:9,    carcinogen [4] - 306:5,     causing [10] - 298:21,       center [2] - 280:22,
    347:11, 347:16, 348:2,     382:19, 383:7, 385:4        310:4, 321:25, 337:7,        280:23
    348:5, 348:11, 348:23,    carcinogenesis [3] -         337:10, 337:24, 340:14,     Center [3] - 280:1,
    349:11, 349:18, 350:10,    312:21, 380:4, 394:18       374:21, 381:11               280:21, 319:14
    351:1, 351:14, 351:24,    carcinogenic [9] -          cavity [1] - 381:12          certain [11] - 286:23,
    352:5, 352:11, 352:20,     334:21, 357:16, 382:17,    CCOC [1] - 353:12             287:13, 288:22, 289:3,
    353:1, 353:5, 353:17,      382:23, 384:5, 384:9,      CCR [2] - 277:24, 409:9       289:14, 331:17, 331:24,
    353:22, 354:2, 354:8,      384:16, 385:2, 385:3       Cell [2] - 281:14, 338:10     374:1, 374:5, 399:21,
    354:17, 354:20, 354:22,   carcinogenicity [6] -       cell [50] - 280:8, 280:10,    403:10
    355:9, 355:22, 356:17,     355:7, 363:16, 383:12,      282:4, 282:8, 282:17,       certainty [1] - 316:22
    359:2, 359:3, 360:7,       384:17, 384:21, 384:24      284:14, 284:15, 284:17,     Certificate [1] - 409:9
    360:19, 363:4, 363:22,    carcinoma [6] - 290:18,      285:13, 287:3, 287:6,       certification [1] - 299:16
    367:8, 367:11, 367:20,     290:19, 291:8, 298:1,       287:25, 288:8, 288:9,       CERTIFIED [1] - 409:4
    367:23, 368:4, 368:9,      353:11, 353:12              288:17, 289:13, 290:19,     Chair [1] - 280:19
    368:14, 368:18, 369:2,    care [1] - 363:24            290:23, 292:13, 306:12,     chaired [1] - 361:2
    369:6, 370:15, 373:7,     Care [1] - 278:9             307:8, 307:14, 309:18,      Challenges [1] - 355:23
    373:11, 373:16, 374:6,    carried [1] - 308:4          309:19, 310:2, 310:7,       chambers [1] - 370:4
    374:8, 374:11, 375:1,     carry [1] - 288:25           311:24, 324:5, 331:1,       chance [1] - 339:19
    375:15, 377:15, 377:16,   cascade [1] - 394:20         333:17, 353:12, 365:21,     change [6] - 284:14,
    377:21, 377:24, 378:4,    case [12] - 286:5,           367:12, 367:20, 367:21,      285:2, 285:3, 285:15,
    378:7, 378:10, 379:8,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 138 of 158 PageID:
                                  104574

                                                                                                              414
    288:11, 376:21               322:15, 328:4, 340:20,      combination [2] -          concluded [1] - 328:22
   changed [2] - 282:21,         341:13, 344:13, 383:10,      288:13, 358:22            conclusion [8] - 303:6,
    306:19                       399:3                       combined [3] - 357:5,       312:19, 326:24, 380:19,
   changes [8] - 282:14,        CLARKSON [1] - 277:7          357:14, 357:21             384:17, 385:22, 400:17,
    305:21, 307:20, 311:18,     classes [1] - 324:3          combining [3] - 357:17,     404:1
    336:16, 364:4, 376:13,      classic [1] - 285:19          358:16                    conclusions [9] -
    376:19                      classically [1] - 331:6      comfortable [1] - 388:15    300:14, 301:4, 310:12,
   characteristics [2] -        classify [2] - 299:24,       coming [4] - 303:1,         310:13, 314:17, 315:3,
    287:11, 288:7                324:11                       340:2, 380:19, 380:21      315:6, 340:3, 397:5
   characterization [1] -       clear [9] - 290:19,          comment [4] - 369:9,       conclusively [1] - 305:17
    335:14                       323:24, 333:3, 341:4,        370:2, 380:12, 381:21     condition [2] - 298:22,
   check [2] - 368:19,           353:12, 357:23, 382:1,      commenting [1] - 388:15     400:5
    395:14                       387:20, 395:22              comments [3] - 302:9,      conditionals [1] - 330:12
   checked [2] - 305:14,        clearly [6] - 344:10,         313:11, 313:14            conditions [7] - 289:4,
    371:3                        347:13, 347:25, 348:4,      Committee [1] - 277:16      331:17, 331:21, 331:24,
   checking [1] - 370:7          355:3, 400:1                common [2] - 368:25,        380:16, 389:10
   chemo [1] - 357:7            CLERK [8] - 279:4,            369:14                    conduct [3] - 319:21,
   chemokines [1] - 323:16       315:20, 316:1, 361:7,       Common [1] - 369:11         320:10, 382:22
   Cherry [1] - 279:22           362:3, 404:9, 405:1,        commonly [1] - 288:18      conducted [4] - 320:2,
   cherry [1] - 403:24           407:10                      community [5] - 281:6,      342:12, 358:11, 402:19
   cherry-picking [1] -         clone [1] - 306:13            312:7, 312:12, 368:3,     conference [1] - 360:3
    403:24                      closely [2] - 377:24,         369:22                    conferring [1] - 304:4
   Chicago [1] - 391:10          378:4                       community's [1] -          confidence [1] - 343:4
   choice [1] - 309:23          cluster [1] - 298:8           282:20                    conflict [1] - 294:22
   chromosome [4] -             CML [1] - 285:23             Como [2] - 355:25,         confounders [4] -
    285:21, 285:22, 286:3,      co [5] - 331:10, 357:16,      362:14                     385:12, 385:13, 385:14,
    286:10                       360:2, 364:20, 365:21       company [3] - 380:21,       385:16
   chromosomes [3] -            co-authors [1] - 360:2        381:1, 381:3              confusing [1] - 336:15
    285:16, 285:18, 285:20      co-carcinogenic [1] -        compare [2] - 303:20,      connection [2] - 283:6,
   chronic [13] - 285:22,        357:16                       398:18                     405:18
    298:17, 299:1, 300:15,      co-localized [2] - 364:20,   comparisons [1] - 305:4    connections [1] - 401:6
    300:19, 300:21, 322:23,      365:21                      compelling [7] - 318:5,    consequence [4] -
    324:13, 324:16, 324:19,     co-mingling [1] - 331:10      318:16, 318:19, 318:21,    285:6, 303:23, 337:8,
    330:20, 330:21, 332:3       cocarcinogenic [2] -          342:4, 342:5, 342:6        340:15
   chronically [1] - 330:23      342:23, 343:6               compendium [1] -           Consequently [1] - 376:2
   cigarette [1] - 335:15       code [3] - 284:25, 285:2,     305:13                    consider [5] - 322:4,
   cited [7] - 281:5, 299:14,    306:17                      complete [5] - 353:6,       327:18, 327:25, 377:20,
    327:5, 327:16, 327:17,      cohort [2] - 342:7,           362:19, 386:8, 386:10,     394:7
    329:24, 338:18               342:12                       386:24                    consistent [3] - 310:13,
   cites [2] - 346:4, 370:7     coin [2] - 375:8, 375:11     completely [6] - 305:25,    310:16, 397:4
   citing [1] - 375:6           Colditz [6] - 328:10,         315:7, 355:10, 390:22,    consists [1] - 284:12
   CIVIL [1] - 277:2             328:19, 328:21, 328:24,      391:19, 395:12            constituents [3] -
   claim [9] - 293:3, 294:7,     329:6, 329:23               complex [3] - 374:12,       381:23, 382:3, 382:5
    296:17, 300:25, 302:17,     Colditz's [2] - 328:13,       396:9, 402:11             contain [1] - 301:3
    310:11, 311:25, 375:25,      329:20                      complicated [6] - 309:2,   contaminated [1] - 301:1
    376:11                      collected [1] - 392:20        323:2, 325:13, 325:15,    contemporaneous [1] -
   claimed [1] - 367:10         collection [1] - 284:11       334:12, 374:3              308:3
   claiming [1] - 340:6         colon [1] - 287:25           component [1] - 336:12     contend [1] - 310:20
   claims [4] - 310:8,          Colorado [1] - 358:12        con [1] - 326:17           contention [1] - 310:8
    310:18, 311:2, 311:6        colorectal [1] - 403:4       concern [1] - 318:18       contesting [1] - 360:1
   clarification [1] - 322:20   column [6] - 347:20,         concerning [2] - 283:25,   context [14] - 318:9,
   clarified [1] - 341:12        352:2, 357:1, 379:19,        302:12                     321:3, 340:18, 353:6,
   clarify [8] - 321:1,          406:8, 406:14               concerns [1] - 367:20       367:17, 367:25, 375:13,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 139 of 158 PageID:
                                  104575

                                                                                                            415
    376:19, 376:21, 381:2,      380:14, 381:24, 383:15,    404:3, 404:5, 404:8,       dangerous [1] - 383:23
    381:6, 391:19, 395:7,       384:22, 385:12, 386:4,     405:2, 407:7               DANIEL [1] - 277:14
    396:19                      386:9, 386:20, 386:23,    Court [2] - 327:10, 337:2   data [19] - 303:5, 305:9,
   contexts [1] - 374:5         387:5, 387:25, 388:4,     court [2] - 279:3, 407:11    310:12, 310:13, 312:15,
   Continued [4] - 315:22,      388:12, 390:12, 393:23,   COURTHOUSE [1] -             312:18, 313:24, 321:21,
    344:15, 361:9, 404:11       394:23, 395:6, 397:11,     277:7                       368:13, 375:25, 376:10,
   continued [2] - 277:23,      397:21, 397:24, 400:5,    courtroom [2] - 303:25,      397:5, 397:7, 397:8,
    362:8                       401:18, 402:7, 405:19,     333:22                      398:10, 398:11, 399:12,
   continuing [1] - 351:8       405:25, 406:6, 406:10,    cover [1] - 303:14           399:16, 399:19
   Continuing [1] - 324:1       406:18, 407:4             covering [1] - 294:11       date [3] - 299:13, 325:1,
   contraceptive [1] - 359:3   correct [48] - 280:22,     covers [1] - 318:20          339:25
   contradiction [2] -          309:19, 311:20, 319:9,    create [1] - 308:2          Daubert [1] - 317:24
    362:18, 362:20              319:10, 320:11, 321:20,   created [3] - 286:4,        DAUBERT [1] - 277:4
   contrary [4] - 326:10,       322:1, 322:13, 323:6,      308:1, 313:16              days [1] - 309:9
    335:10, 341:5, 341:7        323:8, 325:5, 331:11,     credibility [1] - 295:6     deactivation [1] - 396:2
   contribute [5] - 284:22,     332:14, 334:3, 334:6,     credible [4] - 295:14,      death [2] - 333:17, 375:1
    340:8, 340:9, 343:16,       336:2, 336:7, 336:12,      306:20, 336:19, 363:2      decide [1] - 385:9
    374:6                       336:13, 337:12, 337:20,   CRISPR [1] - 306:23         decision [1] - 313:25
   contributes [1] - 341:3      354:11, 361:3, 364:11,    criteria [2] - 295:10,      decrease [7] - 285:13,
   control [3] - 342:8,         366:25, 369:4, 371:18,     336:17                      286:16, 389:11, 398:2,
    342:11, 385:16              372:3, 373:25, 376:15,    critical [4] - 308:13,       401:17, 402:24, 403:22
   controlled [2] - 311:2,      376:18, 384:18, 384:23,    332:20, 332:25, 387:23     decreased [8] - 377:1,
    397:11                      386:7, 388:1, 393:16,     critically [1] - 300:10      389:25, 398:22, 398:24,
   controls [1] - 385:20        396:4, 397:6, 398:3,      criticism [1] - 367:21       399:2, 401:22, 402:1,
   controversy [5] - 338:1,     400:22, 401:19, 402:3,    criticisms [2] - 303:15,     402:9
    339:25, 340:5, 368:15,      402:8, 404:1, 404:2,       313:15                     decreases [2] - 352:7,
    368:16                      406:7, 407:5              critique [1] - 303:12        352:15
   convert [1] - 306:16        corrected [1] - 400:3      Cross [1] - 408:6           dedicated [2] - 280:4,
   convinced [1] - 394:9       correctly [7] - 345:18,    cross [1] - 405:10           280:6
   copies [6] - 286:16,         348:19, 357:8, 359:7,                                 deduce [1] - 399:6
                                                          CROSS [2] - 316:6, 362:8
    286:17, 286:18, 286:19,     373:8, 376:6, 380:6                                   deeply [1] - 379:24
                                                          cross-examination [1] -
    292:18                     couched [1] - 394:12                                   Defendant [3] - 278:6,
                                                           405:10
   copy [5] - 283:9, 285:24,   Council [1] - 278:9                                     278:9, 279:13
                                                          CROSS-EXAMINATION
    286:14, 286:15, 291:14     counts [2] - 389:11,        [2] - 316:6, 362:8         defendant [1] - 279:9
   corpus [1] - 320:21          390:1                                                 defendants' [1] - 301:2
                                                          CRR [1] - 277:24
   Correct [81] - 311:19,      couple [4] - 280:14,                                   defense [1] - 360:22
                                                          culture [1] - 282:17
    318:5, 318:23, 319:12,      303:14, 354:12, 402:25                                deference [1] - 296:19
                                                          current [2] - 280:17,
    319:19, 320:14, 320:16,    course [3] - 326:14,                                   defined [3] - 287:24,
                                                           295:25
    320:22, 321:12, 321:15,     328:5, 344:14                                          331:6, 403:17
                                                          CV [3] - 280:13, 283:24,
    322:12, 323:5, 324:14,     COURT [45] - 277:1,                                    defining [1] - 288:6
                                                           327:7
    325:4, 327:6, 330:11,       277:25, 279:5, 284:6,                                 definitely [4] - 311:3,
                                                          cycles [2] - 348:18,
    331:25, 332:13, 334:2,      285:24, 290:13, 294:12,                                326:22, 340:7, 374:5
                                                           380:2
    334:5, 334:8, 335:24,       299:11, 299:17, 301:17,                               definition [1] - 396:14
                                                          cytokines [1] - 323:16
    339:2, 339:11, 339:13,      301:22, 302:2, 302:5,                                 definitive [5] - 318:7,
    341:25, 343:9, 343:19,      315:16, 316:2, 317:16,
                                                                      D                318:10, 318:17, 318:19,
    347:2, 350:3, 351:18,       317:21, 318:11, 323:24,                                318:21
                                327:14, 329:2, 330:3,     D.C [2] - 277:20, 278:8
    352:21, 354:14, 356:9,                                                            degree [11] - 283:15,
                                334:14, 341:15, 349:2,    DALIMONTE [1] - 277:15
    356:23, 359:12, 359:14,                                                            292:23, 293:25, 295:20,
                                349:14, 355:3, 356:6,     damage [9] - 287:17,
    359:17, 361:2, 364:10,                                                             296:11, 302:24, 305:20,
                                361:6, 362:4, 362:23,      306:6, 306:8, 306:9,
    365:2, 365:24, 366:12,                                                             314:15, 316:22, 345:15,
                                365:13, 370:4, 370:7,      331:16, 331:23, 333:5,
    366:24, 367:23, 369:3,                                                             346:16
                                381:2, 381:6, 393:1,       333:7, 380:2
    369:19, 372:7, 372:21,                                                            degrees [2] - 282:22,
                                393:4, 395:23, 396:22,    Damages [1] - 379:20
    374:14, 374:20, 379:15,                                                            304:24
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 140 of 158 PageID:
                                  104576

                                                                                                                 416
   deleterious [1] - 304:3       developing [4] - 317:4,       289:4, 289:17, 290:2,       292:22, 293:24, 299:9,
   deletion [3] - 286:19,         335:24, 360:7, 388:3         291:15, 304:3, 304:16,      299:18, 299:20, 299:24,
    292:17, 292:19               development [14] -            304:18, 305:5, 336:20,      300:8, 300:14, 301:7,
   demographic [1] -              289:9, 322:16, 332:9,        343:21, 345:14, 357:6,      301:24, 302:20, 302:22,
    358:22                        335:16, 335:19, 343:9,       399:22, 400:17, 401:1,      303:1, 303:5, 303:11,
   deny [1] - 301:2               346:1, 348:11, 353:5,        401:15                      303:12, 305:11, 305:15,
   dependent [1] - 398:2          354:2, 377:24, 378:3,       diseases [3] - 289:22,       305:22, 306:17, 307:1,
   deposition [20] - 301:9,       378:6, 401:13                289:25, 353:17              307:24, 308:17, 308:25,
    301:16, 301:23, 301:25,      develops [2] - 286:22,       display [1] - 288:3          309:18, 309:25, 310:12,
    302:3, 304:22, 305:16,        349:11                      disruption [1] - 288:14      310:13, 310:17, 310:25,
    316:10, 317:1, 317:13,       devoid [1] - 390:15          disrupts [2] - 287:3,        311:2, 311:6, 311:17,
    317:14, 318:4, 362:15,       difference [4] - 318:11,      287:6                       311:25, 312:6, 312:15,
    362:18, 362:22, 382:5,        334:15, 336:24, 358:20      DISTRICT [2] - 277:1,        312:18, 312:24, 313:12,
    386:12, 386:13, 386:14,      different [35] - 284:12,      277:1                       314:8, 314:14, 314:16,
    396:18                        284:13, 284:16, 284:24,     divide [1] - 287:19          314:22, 314:25, 315:3,
   depositions [2] - 284:2,       285:5, 288:8, 289:20,       Division [1] - 379:12        315:4, 315:9, 316:8,
    302:21                        289:22, 289:23, 289:24,     Divisions [1] - 338:10       325:6, 328:9, 328:13,
   DEPUTY [8] - 279:4,            290:4, 290:20, 290:21,      DNA [15] - 284:23,           328:19, 328:24, 329:6,
    315:20, 316:1, 361:7,         291:18, 291:19, 291:20,      287:17, 303:20, 303:21,     329:20, 329:23, 346:4,
    362:3, 404:9, 405:1,          292:7, 293:11, 293:13,       306:6, 306:8, 306:9,        347:5, 348:24, 349:3,
    407:10                        296:5, 296:6, 297:2,         331:16, 331:23, 337:9,      349:6, 349:17, 350:15,
   derived [2] - 283:20,          297:4, 309:4, 309:24,        338:25, 340:16, 346:6,      353:7, 355:11, 360:16,
    283:21                        317:21, 318:12, 332:21,      394:17                      360:20, 360:25, 362:10,
   derives [1] - 336:16           333:1, 334:20, 336:22,      docs [2] - 282:23, 319:24    362:12, 363:2, 364:21,
   describe [2] - 348:13,         346:13, 372:5, 384:11       Doctor [15] - 305:11,        364:23, 365:11, 366:18,
    380:4                        differentiated [1] - 288:9    324:22, 328:21, 337:7,      367:10, 369:3, 369:5,
   described [2] - 342:22,       difficult [3] - 306:25,       345:24, 350:1, 352:23,      369:24, 370:9, 370:24,
    359:11                        341:1, 343:17                370:18, 371:5, 378:13,      371:14, 371:20, 372:12,
   description [1] - 346:9       DIRECT [1] - 279:16           379:2, 381:14, 393:7,       375:4, 375:10, 375:16,
   design [3] - 383:18,          Direct [1] - 408:6            396:1, 396:10               377:14, 378:19, 386:3,
    383:19, 385:8                direct [2] - 343:22, 397:1   doctor [5] - 318:23,         386:6, 386:8, 386:17,
   designed [3] - 295:7,         directed [3] - 293:22,        319:11, 330:6, 377:14,      386:22, 387:24, 389:1,
    342:10, 342:12                293:23, 298:8                381:22                      392:4, 392:12, 394:25,
   despite [2] - 375:25,         directly [4] - 307:21,       document [1] - 378:23        396:16, 396:22, 396:23,
    376:10                        374:9, 398:20, 399:5        documented [2] - 376:3,      396:24, 396:25, 397:5,
   destruct [1] - 287:15         director [3] - 279:25,        376:25                      397:9, 397:13, 398:16,
                                  280:20, 382:21              documenting [1] -            398:18, 399:4, 399:11,
   detail [6] - 360:11, 397:6,
                                 disconnect [1] - 318:1        376:13                      399:17, 405:8, 405:22,
    397:7, 398:5, 400:9,
                                 discoveries [1] - 291:10     DOD [1] - 392:23             407:8
    403:7
                                 Discovery [1] - 281:14       done [5] - 281:21, 299:4,   drafts [1] - 302:21
   details [1] - 294:9
                                 discriminated [1] -           299:11, 309:16, 395:9      dramatically [2] -
   detected [1] - 298:11
                                  390:24                      dose [7] - 310:24, 311:7,    342:23, 343:5
   detection [1] - 356:21
                                 discuss [10] - 287:2,         397:9, 398:1, 398:16,      draws [1] - 314:17
   determine [4] - 344:3,
                                  290:10, 354:13, 354:15,      403:14                     DRINKER [1] - 277:18
    358:14, 363:3, 382:5
                                  354:19, 354:21, 373:19,     doses [3] - 397:12,         drug [2] - 402:7, 403:23
   determines [2] - 284:25,
    285:1                         386:14, 386:15, 386:16       403:12, 403:17             dual [1] - 373:16
   detoxify [1] - 332:17         discussed [6] - 288:16,      dosing [1] - 403:17         due [4] - 338:24, 339:23,
                                  289:24, 307:18, 379:14,     down [10] - 321:24,          340:23, 341:8
   develop [5] - 286:23,
    334:23, 336:6, 336:9,         387:13, 398:4                346:9, 347:16, 349:2,      duly [1] - 279:13
    358:23                       discusses [1] - 355:17        350:17, 350:25, 351:24,    during [5] - 283:4, 301:9,
   developed [5] - 307:12,       discussing [2] - 344:9,       360:12, 379:18, 402:25      306:19, 316:10, 338:25
    307:13, 320:10, 340:22,       405:17                      Dr [125] - 279:9, 279:18,
    395:19                       disease [18] - 284:10,        280:4, 282:20, 284:9,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 141 of 158 PageID:
                                  104577

                                                                                                            417
               E              endometrium [1] - 291:1    epigenetic [1] - 291:5       295:24, 296:17, 297:13,
                              enemy [1] - 337:11         epithelial [7] - 290:8,      299:8, 300:16, 300:18,
   earliest [1] - 292:20                                                              302:14, 302:16, 307:19,
                              energy [1] - 289:1          290:10, 290:11, 290:14,
   early [8] - 297:12,                                                                313:9, 318:5, 318:16,
                              engagement [1] - 323:17     290:15, 397:19, 400:20
    297:13, 345:17, 348:16,                                                           318:18, 318:20, 318:21,
                              engagements [1] -          epithelium [3] - 355:7,
    348:22, 356:21, 359:2,                                                            341:2, 341:17, 341:25,
                               281:19                     355:13, 355:14
    393:9                                                                             342:1, 349:4, 349:25,
                              engineering [1] - 306:23   equal [1] - 313:16
   earned [2] - 281:16,                                                               355:6, 355:12, 355:15,
                              engines [1] - 320:8        equates [2] - 359:14,
    282:22                                                                            355:16, 363:3, 363:8,
                              English [1] - 353:2         359:16
   easier [1] - 306:3                                                                 363:21, 373:3, 375:5,
                              enhanced [1] - 369:17      errors [6] - 337:9,
   EAST [1] - 277:7                                                                   376:1, 376:11, 383:12,
                              ENOC [1] - 353:11           340:10, 340:16, 364:1,
   ECF [1] - 398:20                                                                   386:18, 386:23, 387:2,
                              entire [1] - 319:16         371:12, 394:17
   editor [9] - 314:11,                                                               387:25, 389:7, 389:13,
                              ENTITLED [1] - 409:6       esophageal [2] - 383:1,
    325:8, 366:11, 366:16,                                                            390:15, 390:22, 391:2,
                              entitled [1] - 369:11       403:3
    366:20, 367:2, 371:11,                                                            394:11, 407:1
                              entity [1] - 354:9         especially [4] - 332:3,
    372:10, 377:8                                                                    evidenced [1] - 387:4
                              environment [3] -           335:20, 345:16, 347:16
   editorial [1] - 281:8                                                             exact [3] - 318:9, 381:13,
                               330:23, 337:11, 337:23    ESQUIRE [11] - 277:12,
   effect [17] - 294:22,                                                              391:4
                              Environment [1] - 339:8     277:12, 277:13, 277:14,
    343:2, 344:4, 349:5,                                                             exactly [12] - 301:15,
                              environmental [10] -        277:16, 277:18, 277:19,
    355:13, 367:12, 368:18,                                                           301:25, 316:19, 321:5,
                               334:21, 335:3, 335:7,      277:20, 277:22, 278:6,
    382:17, 382:23, 384:5,                                                            332:14, 336:13, 339:5,
                               336:3, 339:24, 340:11,     278:8
    384:11, 384:16, 385:2,                                                            346:3, 368:6, 374:4,
                               340:19, 357:4, 357:11,    ESQUIRES [8] - 277:11,
    400:13, 403:9, 403:16,                                                            393:24, 402:12
                               358:23                     277:14, 277:15, 277:18,
    403:18                                                                           examination [2] - 397:1,
                              enzymatic [3] - 369:1,      277:20, 277:21, 278:5,
   effects [8] - 309:25,                                                              405:10
                               369:6, 369:15              278:8
    311:5, 320:2, 326:1,                                                             EXAMINATION [4] -
                              enzyme [2] - 285:8,        essential [3] - 307:13,
    357:23, 385:3, 397:20,                                                            279:16, 316:6, 362:8,
                               365:20                     308:2, 310:21
    403:12                                                                            405:6
                              enzymes [4] - 310:20,      essentially [2] - 292:16,
   egress [1] - 353:14                                                               examine [1] - 377:5
                               368:25, 369:14, 369:16     311:23
   eight [1] - 284:13                                                                examined [2] - 319:2,
                              Enzymes [1] - 369:12       establish [3] - 312:15,
   eighth [1] - 279:22                                                                319:5
                              EOC [2] - 364:20, 365:21    316:14, 383:11
   either [4] - 292:16,                                                              examining [1] - 300:4
                              epi [1] - 405:12           established [10] -
    297:18, 307:21, 320:20                                                           example [28] - 285:3,
                              epidemiologic [1] -         344:10, 347:9, 347:13,
   elaborate [3] - 336:13,                                352:6, 352:13, 352:19,      285:8, 285:17, 285:19,
                               293:5
    391:18, 402:13                                        368:13, 378:7, 406:9,       286:4, 288:8, 288:21,
                              epidemiological [26] -
   eliminate [1] - 288:4                                  406:12                      288:23, 294:21, 297:3,
                               294:21, 328:16, 329:8,
   elsewhere [7] - 376:5,                                esteemed [1] - 360:18        298:3, 309:21, 309:23,
                               329:11, 329:15, 341:6,
    390:17, 391:17, 391:20,                              et [3] - 344:22, 351:23,     317:6, 322:11, 326:16,
                               341:17, 341:21, 343:1,
    391:22, 392:13, 401:14                                354:19                      334:18, 344:16, 346:6,
                               347:1, 347:4, 347:25,
   EMMEL [1] - 277:13                                    ethnicity [4] - 354:14,      348:6, 348:8, 353:16,
                               348:3, 349:24, 350:25,
   employed [3] - 315:5,                                  354:17, 359:3, 359:11       354:14, 380:20, 394:7,
                               351:20, 353:10, 353:25,
    317:4, 320:7                                         evaluate [1] - 328:7         395:19, 399:9
                               354:8, 355:8, 355:15,
   encased [1] - 395:19                                  evaluating [1] - 382:17     examples [2] - 307:9,
                               355:16, 357:25, 358:1,
   encodes [1] - 291:25                                  event [2] - 292:20,          399:21
                               358:5, 363:6
   encoding [1] - 285:2                                   370:14                     exceed [1] - 312:4
                              epidemiologist [3] -
   end [2] - 287:25, 348:25                              events [6] - 297:12,        exception [2] - 343:22,
                               328:10, 328:15, 342:9
   endometrial [1] - 403:4                                297:13, 297:16, 339:18,     359:10
                              epidemiologists [1] -
   endometrioid [2] -                                     359:6, 360:5               excess [7] - 289:5,
                               342:7
    290:18, 348:8                                        eventual [1] - 297:21        312:5, 330:24, 333:8,
                              epidemiology [4] -
   endometriosis [2] -                                   evidence [54] - 280:14,      334:1, 334:4, 387:22
                               343:3, 353:16, 358:9,
    290:24, 394:1                                         283:10, 293:3, 294:7,      excessive [3] - 335:18,
                               385:14
   endometriotic [2] -                                    294:15, 294:20, 294:21,     387:16, 387:21
                              Epidemiology [2] -
    290:25, 353:14                                        294:25, 295:15, 295:18,    excluded [1] - 392:4
                               344:22, 345:9
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 142 of 158 PageID:
                                  104578

                                                                                                                 418
   excused [2] - 407:7,       expertise [3] - 325:21,        346:13, 346:23, 347:8,      final [3] - 301:14, 352:2,
    407:9                      327:12, 327:23                347:13, 347:20, 347:21,       376:24
   exhibit [4] - 345:5,       experts [4] - 284:1,           347:22, 348:1, 348:4,       finalize [1] - 399:20
    347:19, 378:24, 405:21     284:2, 294:4, 296:19          348:7, 348:10, 353:21,      finally [3] - 288:6, 377:4,
   Exhibit [5] - 299:15,      explain [7] - 287:8,           353:25, 354:1, 354:12,        380:3
    338:7, 339:6, 405:8,       289:11, 306:4, 323:12,        357:4, 357:11, 357:16,      findings [3] - 299:10,
    406:16                     337:2, 339:8, 369:16          357:21, 358:23, 358:25,       301:4, 403:2
   exhibits [1] - 299:18      Explained [1] - 338:10         359:9, 362:13, 380:18,      finish [1] - 362:12
   exists [1] - 312:9         explanations [1] -             405:18, 405:24, 406:13      finished [2] - 308:15,
   expect [5] - 301:24,        339:18                      facts [1] - 315:3               315:14
    323:20, 349:14, 392:2,    explored [2] - 301:23,       faculty [3] - 281:16,         firmly [1] - 394:9
    394:22                     302:3                         283:23, 308:24              first [20] - 279:13,
   experience [3] - 283:21,   expose [2] - 306:7, 309:7    fair [4] - 287:4, 288:11,       289:19, 291:23, 309:24,
    313:19, 372:9             exposed [4] - 311:18,          338:16, 363:22                313:1, 316:13, 322:21,
   experiencing [1] -          342:19, 358:13, 358:15      Fallopian [12] - 355:14,        331:20, 337:18, 338:23,
    333:14                    exposure [5] - 292:24,         386:19, 390:17, 394:4,        339:15, 345:15, 346:15,
   experiment [19] - 300:5,    303:6, 326:25, 341:23,        394:10, 394:14, 394:22,       356:25, 357:1, 370:18,
    303:6, 303:13, 307:2,      407:2                         394:23, 394:25, 395:2,        370:24, 381:17, 383:18,
    308:25, 309:19, 311:17,   expound [1] - 322:3            395:11, 395:20                405:11
    312:19, 315:9, 384:1,     express [2] - 288:2,         fallopian [3] - 282:16,       FISHER [1] - 277:7
    384:2, 384:3, 385:9,       311:23                        291:12, 293:21              five [2] - 404:7, 406:6
    385:10, 385:17, 385:18,   expressed [7] - 283:14,      familiar [14] - 313:21,       flawed [5] - 303:4, 366:6,
    398:18                     293:20, 364:19, 365:20,       316:18, 317:7, 328:13,        366:15, 377:6, 377:9
   experimental [1] -          367:11, 398:5                 342:24, 343:1, 344:24,      flaws [4] - 366:18,
    294:15                    expression [7] - 285:9,        378:13, 378:18, 378:19,       366:21, 367:3, 371:11
   experimentalist [1] -       311:8, 311:11, 311:12,        379:2, 390:21, 391:3,       Fletcher [1] - 376:25
    308:10                     311:16, 311:18, 336:17        392:17                      flippant [1] - 308:12
   experiments [10] -         extensively [2] - 350:10,    family [4] - 345:14,          FLOM [1] - 277:20
    305:11, 309:16, 312:22,    350:14                        345:20, 345:25, 359:2       flow [1] - 315:3
    319:24, 349:23, 349:24,   extrapolate [1] - 314:21     far [7] - 298:18, 305:14,     focus [4] - 282:2, 282:6,
    376:13, 377:5, 377:6,     extremely [1] - 390:21         306:15, 307:3, 364:2,         322:9, 322:17
    383:24                                                   395:9, 401:11               focused [1] - 321:20
   expert [61] - 284:1,                    F               FASEB [1] - 281:24            focusing [1] - 400:14
    293:4, 299:19, 300:7,                                  favor [3] - 302:14,           fold [1] - 345:15
                              facilitate [3] - 356:21,
    301:8, 302:20, 305:16,                                   318:14, 349:25              follow [3] - 287:4, 368:7,
                               374:2, 374:7
    316:14, 317:5, 317:10,                                 feeding [2] - 351:15,           403:8
                              fact [25] - 295:6, 306:22,
    317:12, 320:6, 322:6,                                    359:4                       follow-up [1] - 403:8
                               312:22, 318:4, 331:19,
    322:9, 324:22, 325:9,                                  female [2] - 315:11,          followed [2] - 292:17,
                               335:22, 336:8, 343:21,
    325:12, 325:18, 326:16,                                  319:6                         378:2
                               347:7, 351:14, 353:16,
    328:18, 328:25, 331:20,                                few [3] - 281:15, 315:17,     FOLLOWING [1] - 409:4
                               360:25, 364:6, 365:1,
    337:6, 339:4, 340:12,                                    339:25                      follows [1] - 279:14
                               367:22, 369:5, 376:22,
    340:21, 343:3, 343:11,                                 fibers [4] - 371:22,          FOR [1] - 277:1
                               376:25, 387:24, 400:4,
    343:13, 344:8, 351:5,                                    379:23, 379:25, 380:9       foreign [5] - 322:12,
                               401:3, 401:20, 403:16,
    353:18, 355:18, 356:11,                                fidelity [1] - 287:21           322:21, 322:25, 371:24,
                               406:3
    358:8, 358:10, 360:21,                                 field [7] - 283:22, 307:7,      372:1
                              factor [10] - 287:12,
    360:23, 363:13, 363:23,                                  325:18, 327:12, 328:8,      form [8] - 285:21,
                               336:3, 346:1, 353:1,
    364:2, 364:14, 364:15,                                   347:10                        298:10, 307:9, 307:11,
                               354:20, 358:16, 358:19,
    365:13, 365:15, 366:24,                                Figure [2] - 397:18,            322:24, 382:10, 383:12,
                               363:4, 405:15, 406:10
    368:23, 369:8, 369:10,                                   398:14                        402:6
                              factors [40] - 288:22,
    369:25, 370:3, 371:14,                                 figure [1] - 398:12           formation [4] - 322:10,
                               334:21, 335:4, 339:24,
    371:15, 372:25, 374:13,                                filled [2] - 324:24, 334:10     322:24, 332:4, 379:7
                               343:8, 343:15, 344:9,
    375:20, 376:18, 380:11,                                fimbria [1] - 395:2           formed [1] - 298:24
                               344:11, 344:16, 345:13,
    381:20, 400:21                                         fimbriae [1] - 291:12
                               346:5, 346:7, 346:10,                                     forming [1] - 307:15
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 143 of 158 PageID:
                                  104579

                                                                                                                419
   forms [4] - 290:11,            291:3, 293:12, 312:6,       grad [1] - 308:11           370:3, 398:12
     400:8, 401:3                 312:11, 317:22, 328:6,      grade [20] - 279:22,       hard [2] - 349:12, 386:16
   Forum [1] - 355:25             332:20, 332:24, 343:24,      290:17, 291:7, 291:11,    Harvard [2] - 280:20,
   four [9] - 337:14, 337:16,     368:17, 369:21, 396:12       291:13, 298:2, 298:4,      328:9
     338:4, 338:23, 346:14,      generate [5] - 282:19,        310:6, 346:7, 346:22,     heading [1] - 347:20
     346:25, 347:1, 358:16,       288:21, 288:23, 289:1        346:24, 347:8, 393:8,     Health [2] - 280:1,
     403:11                      generating [1] - 282:7        393:10, 393:22, 393:25,    319:17
   fragrances [1] - 382:12       generation [5] - 289:8,       394:3, 394:10, 394:21,    hear [1] - 301:17
   Frances [2] - 360:15,          305:18, 343:16, 397:19,      396:3                     heard [3] - 287:16,
     360:16                       398:2                       Graham [6] - 328:9,         316:16, 325:6
   frankly [1] - 328:17          genes [14] - 284:11,          328:13, 328:19, 328:21,   HEARING [1] - 277:4
   FREDA [1] - 277:9              284:14, 285:1, 286:12,       329:6, 329:20             heart [2] - 373:18, 374:17
   free [2] - 318:1, 383:13       287:21, 291:4, 292:8,       grant [1] - 386:18         heartburn [1] - 390:6
   frequent [1] - 333:1           292:11, 304:2, 304:16,      granular [1] - 397:20      heavy [1] - 382:14
   frequently [1] - 401:7         311:9, 336:16, 346:22,      granuloma [2] - 322:10,    held [2] - 316:21, 317:24
   front [2] - 283:10, 370:1      346:23                       322:24                    help [2] - 349:16, 370:3
   full [8] - 321:19, 331:20,    Genes [1] - 339:7            granulomas [3] - 322:4,    helpful [4] - 316:13,
     350:20, 372:12, 373:3,      Genetic [2] - 345:9,          322:5, 322:15              318:22, 370:5, 386:1
     375:5, 379:19, 387:17        379:20                      grew [1] - 279:21          helps [2] - 366:10,
   Full [1] - 280:19             genetic [24] - 282:14,       ground [2] - 371:24,        369:16
   full-blown [1] - 375:5         284:25, 285:2, 286:16,       372:1                     hemoprotein [1] -
   full-term [1] - 350:20         290:21, 291:15, 304:6,      grounds [1] - 314:25        365:18
   fully [6] - 296:24, 296:25,    304:8, 334:24, 335:1,       Group [3] - 393:13,        high [24] - 287:21, 291:7,
     297:21, 307:11, 307:12,      335:2, 335:7, 336:11,        393:15, 393:18             291:11, 291:13, 298:2,
     392:6                        336:15, 336:20, 336:23,     grow [4] - 279:20,          298:4, 305:6, 310:6,
   function [8] - 285:7,          339:23, 345:21, 346:3,       287:12, 287:13, 306:14     329:22, 336:9, 346:7,
     285:12, 292:6, 292:7,        347:8, 357:3, 368:13,       growth [3] - 287:12,        346:22, 346:24, 347:8,
     292:8, 292:9, 396:7          374:25                       287:15, 288:22             352:6, 352:13, 393:8,
   functions [1] - 292:13        genital [9] - 326:25,        guess [2] - 301:22,         393:10, 393:22, 393:25,
   fundamentally [1] -            328:22, 340:23, 354:19,      325:14                     394:3, 394:9, 394:21,
     372:5                        354:21, 359:1, 360:6,       GWAS [7] - 304:7, 304:9,    396:3
   furthermore [2] - 392:6,       363:3, 372:20                304:11, 304:12, 304:22,   higher [5] - 311:3, 327:8,
     399:10                      genitals [1] - 319:6          305:10, 305:13             348:10, 353:4, 357:18
   fusion [1] - 286:4            genome [3] - 284:11,         Gynecologic [4] -          highlight [1] - 376:4
                                  289:20, 304:7                313:11, 356:8, 366:2,     highlights [2] - 280:15,
                G                genome-wide [1] - 304:7       370:20                     294:11
                                 genomes [1] - 287:21         gynecologic [2] - 352:4,   highly [4] - 314:12,
   gain [3] - 285:6, 292:6,
                                 genomic [5] - 291:16,         352:10                     339:10, 364:19, 365:20
    292:8
                                  336:20, 336:21, 391:5,      Gynecological [1] -        Hill [7] - 279:22, 295:10,
   gastric [1] - 403:3
                                  391:6                        366:17                     317:6, 317:9, 317:25,
   gene [22] - 285:10,
                                 germane [2] - 321:11,        gynecological [1] -         318:2, 380:13
    286:16, 286:19, 291:25,
                                  325:10                       299:22                    histopathology [1] -
    292:2, 292:3, 292:5,
                                 gestational [1] - 350:2                                  386:17
    292:10, 292:12, 292:24,
                                 given [8] - 305:5, 311:10,               H              histories [1] - 336:9
    304:15, 306:12, 311:8,
                                  313:18, 314:4, 314:5,                                  history [8] - 283:2,
    311:11, 311:12, 311:16,                                   half [2] - 282:4, 282:7
                                  340:8, 384:25, 403:17                                   345:14, 345:25, 348:10,
    311:18, 311:22, 336:17,                                   hallmark [9] - 291:15,
                                 glycoprotein [2] -                                       356:4, 356:5, 358:14,
    396:10, 396:13                                             292:5, 292:11, 298:1,
                                  293:20, 293:23                                          359:2
   general [11] - 284:20,                                      312:25, 313:6, 313:7,
                                 gold [1] - 377:20                                       hit [1] - 308:15
    285:14, 287:3, 296:23,                                     377:16, 377:19
                                 gonadotropin [1] -                                      Hodgkin's [2] - 400:14,
    309:2, 327:19, 328:3,                                     hand [6] - 287:10,
                                  351:12                                                  400:17
    335:21, 352:20, 368:2,                                     288:15, 373:24, 374:24,
                                 Google [1] - 320:8                                      hold [1] - 325:21
    403:25                                                     406:8, 406:14
                                 GOTSHAL [1] - 278:5                                     honest [2] - 321:6,
   generally [13] - 279:24,                                   happy [3] - 340:20,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 144 of 158 PageID:
                                  104580

                                                                                                          420
    387:10                     291:14, 291:17, 291:21,     283:22, 314:17, 332:22,   indirectly [2] - 374:9,
   honestly [1] - 389:20       292:16, 292:20, 292:21,     340:1, 342:4, 350:2,       374:21
   Honor [5] - 301:7,          293:15, 296:1, 393:14,      354:7, 360:5, 369:18,     individual [2] - 325:7,
    340:12, 361:4, 392:24,     393:24, 394:21, 396:3,      401:4                      349:13
    395:24                     405:21, 406:2              inconsistency [1] -        individuals [4] - 320:1,
   HONORABLE [1] - 277:9      imbalance [1] - 332:15       311:5                      335:9, 342:19, 401:21
   honors [1] - 281:15        immune [18] - 288:4,        inconsistent [3] -         induce [1] - 378:9
   hope [1] - 386:1            322:11, 323:5, 323:10,      294:20, 311:4, 315:7      Induced [1] - 379:20
   Hopkins [1] - 299:23        323:11, 323:13, 323:17,    inconsonant [1] - 305:25   induced [1] - 374:25
   hormonal [4] - 347:21,      323:18, 324:2, 324:6,      incorrect [4] - 334:25,    inducing [1] - 381:12
    348:1, 348:4, 348:7        357:7, 390:11, 400:19,      335:8, 368:20, 383:16     indulgence [1] - 404:4
   Hospital [2] - 280:21,      401:1, 401:6, 401:7,       increase [13] - 285:7,     inert [1] - 311:24
    392:19                     401:8                       285:9, 286:15, 332:3,     infections [1] - 323:15
   hour [1] - 392:25          immunity [2] - 324:5,        348:23, 357:21, 360:6,    infer [1] - 399:5
   hours [7] - 306:13,         388:9                       388:11, 388:21, 388:23,   inference [1] - 401:25
    306:17, 398:17, 398:19,   immunohistochemical          388:24, 389:8, 398:8      Infertility [1] - 350:6
    398:20                     [1] - 297:19               increased [34] - 299:8,    inflammation [73] -
   huge [1] - 349:10          impact [1] - 327:11          304:20, 327:1, 328:23,     296:21, 296:22, 297:1,
   human [10] - 282:15,       impaired [1] - 289:13        330:9, 330:10, 330:15,     297:3, 297:4, 297:7,
    289:9, 289:20, 291:25,    imperfect [1] - 327:20       330:16, 331:21, 332:9,     297:8, 297:11, 297:14,
    314:18, 332:21, 333:1,    implicated [2] - 348:1,      335:23, 341:22, 342:18,    298:17, 299:2, 299:8,
    339:17, 339:19, 363:16     348:4                       345:16, 349:8, 349:9,      300:15, 300:17, 300:19,
   humans [2] - 307:6,        implication [2] - 401:20,    349:10, 349:18, 355:9,     300:21, 312:19, 320:16,
    314:23                     401:24                      356:20, 357:5, 357:15,     321:2, 321:4, 321:9,
   hundred [2] - 339:25,      implications [1] - 404:2     359:16, 359:20, 359:25,    321:23, 321:25, 322:1,
    399:1                     implying [2] - 375:13,       373:6, 377:1, 383:1,       322:4, 322:7, 322:16,
   hydrogen [1] - 288:23       375:14                      388:6, 388:17, 389:7,      322:20, 322:22, 322:23,
   hypotheses [3] - 293:18,   important [16] - 292:3,      398:25, 399:14, 407:3      324:14, 324:17, 324:20,
    312:9, 351:13              292:12, 294:17, 294:19,    increases [3] - 294:1,      330:9, 330:16, 330:20,
   hypothesis [21] -           294:24, 298:19, 305:1,      312:16, 348:17             330:21, 331:13, 331:22,
    294:15, 295:8, 295:15,     307:5, 308:8, 309:10,      increasing [1] - 348:17     332:3, 332:8, 367:7,
    295:16, 295:18, 299:25,    322:17, 380:17, 382:16,    incredible [1] - 306:18     367:19, 378:8, 378:9,
    300:3, 300:4, 300:6,       384:11, 389:4, 389:5       incumbent [1] - 380:21      380:3, 381:13, 387:2,
    300:22, 308:3, 308:5,     impossible [1] - 306:15     indeed [4] - 350:18,        387:4, 387:14, 387:16,
    348:15, 348:22, 349:25,   impressive [1] - 338:1       353:9, 364:23, 373:4       387:18, 387:19, 387:22,
    353:9, 378:11, 385:6,     IN [2] - 277:4, 409:5       independent [1] - 403:15    387:25, 388:3, 388:4,
    385:8, 388:2, 388:5       inactivating [1] - 396:7    index [7] - 327:13,         388:10, 388:16, 388:23,
   hypothesized [1] - 294:3   inactivation [1] - 286:12    327:15, 327:18, 327:21,    389:16, 390:16, 391:21,
   hypothetical [3] -         inactive [1] - 400:19        327:25, 329:20, 329:24     392:7, 392:9, 393:17,
    363:18, 365:8, 385:18     inappropriately [2] -       indicate [9] - 298:14,      394:13, 394:14, 394:17,
   hypoxia [1] - 374:22        285:19, 286:6               324:16, 324:19, 336:11,    394:20, 395:6, 401:21,
                              inapt [1] - 309:24           351:14, 363:16, 375:4,     403:19
                 I            inasmuch [1] - 343:6         375:7, 396:16             Inflammation [1] -
                              incessant [3] - 348:15,     indicated [4] - 315:6,      378:16
   i.e [1] - 376:1
                               348:21, 351:12              329:7, 355:8, 377:15      inflammatory [22] -
   i10 [1] - 327:21
                              incidence [2] - 401:17,     indicates [2] - 293:10,     322:14, 326:1, 326:4,
   idea [1] - 405:23
                               401:22                      350:1                      331:8, 331:13, 367:5,
   identification [1] -
                              include [11] - 280:18,      indicating [5] - 360:4,     371:17, 371:23, 371:25,
     356:20
                               281:18, 323:7, 326:22,      364:4, 366:21, 367:2,      372:2, 372:7, 377:25,
   identified [2] - 395:4,
                               326:23, 327:1, 333:1,       368:8                      378:5, 380:1, 389:13,
     406:13
                               354:14, 376:17, 386:18,    indication [1] - 389:16     399:22, 400:5, 400:13,
   identify [2] - 357:5,
                               396:3                      indicative [1] - 327:18     401:1, 401:12, 402:7,
     357:14
                              including [11] - 281:11,    indices [1] - 328:7         403:23
   II [17] - 291:6, 291:7,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 145 of 158 PageID:
                                  104581

                                                                                                                421
   influence [2] - 352:5,      international [1] - 313:21    277:20                        307:24, 308:1, 308:17,
    352:10                     interpret [1] - 305:9        Johns [1] - 299:23             308:21
   information [6] - 290:5,    interpretation [2] -         JOHNSON [2] - 277:4          laboratories [1] - 373:6
    297:6, 327:9, 382:2,         308:6, 335:13              Johnson [7] - 278:6,         laboratory [8] - 280:2,
    386:11, 403:19             intervals [1] - 403:17        279:9, 303:7, 366:24          308:14, 308:19, 319:12,
   inhaled [1] - 379:24        intestine [1] - 403:5        Johnson's [1] - 303:7          319:13, 319:21, 365:17,
   inheritance [1] - 339:24    intraepithelial [1] -        joined [1] - 286:6             371:6
   inherited [3] - 336:21,       297:25                     journal [12] - 325:8,        lack [2] - 331:9, 393:17
    336:24, 340:8              introduce [3] - 282:14,       339:11, 364:8, 364:9,       lactation [2] - 351:9,
   inhibitory [1] - 287:15       306:6, 346:16               366:4, 366:17, 367:2,         351:13
   initial [4] - 355:20,       introduction [1] - 307:20     372:11, 377:12, 379:16      Lake [2] - 355:25, 362:13
    394:13, 394:16, 398:1      invaders [1] - 323:15        journals [7] - 281:9,        Langone [3] - 280:1,
   initiate [5] - 296:5,       invalid [1] - 358:17          281:12, 295:3, 300:12,        319:15, 319:17
    371:22, 372:2, 378:10,     inversion [1] - 286:9         314:11, 370:21, 371:11      Langseth [1] - 378:21
    380:2                      inversions [1] - 286:11      JR [1] - 277:16              LAPINSKI [1] - 277:14
   initiated [1] - 394:20      investigate [1] - 322:18     judge [1] - 315:14           large [9] - 290:16, 304:6,
   initiates [3] - 371:17,     investigating [1] -          Judge [7] - 279:8,             304:8, 320:25, 329:8,
    371:24, 372:6                309:25                      280:13, 283:9, 284:5,         329:11, 390:2, 392:18,
   initiation [3] - 310:1,     investigation [1] - 373:5     294:9, 303:13, 370:5          392:20
    322:8, 376:2               investigator [1] - 380:17    Judge's [1] - 303:21         large-scaled [1] - 304:6
   inject [1] - 282:18         invited [2] - 325:3, 325:6   JULIE [1] - 277:19           largest [1] - 280:23
   innate [15] - 323:5,        involved [5] - 281:9,        JULY [1] - 277:4             last [17] - 281:23, 283:1,
    323:11, 323:13, 323:17,      291:4, 313:8, 328:15,      justifiable [1] - 314:20       283:4, 289:19, 290:6,
    323:18, 323:20, 323:22,      395:12                                                    290:7, 291:10, 302:19,
    324:2, 324:11, 331:4,      involves [2] - 285:15,                   K                  304:21, 305:14, 314:13,
    331:6, 388:9, 388:20,        325:7                                                     319:2, 319:5, 321:8,
                                                            keep [3] - 308:13,
    400:19                     involving [2] - 319:22,                                     353:7, 376:23, 402:14
                                                             318:13, 383:6
   iNOS [2] - 364:19, 365:19     326:4                                                   late [1] - 348:16
                                                            key [5] - 281:18, 320:13,
   insertional [1] - 286:11    irregular [1] - 308:20                                    Laura [1] - 279:25
                                                             322:18, 355:21, 365:19
   inside [1] - 367:6          irrelevant [3] - 367:13,                                  lay [1] - 336:15
                                                            keynote [1] - 281:24
   insofar [2] - 313:7,          367:15, 367:16                                          lead [18] - 286:11,
                                                            keywords [1] - 320:10
    372:14                     IS [1] - 409:4                                              290:22, 323:16, 330:10,
                                                            killer [1] - 324:12
   instability [1] - 291:16    Isaac [1] - 279:25                                          331:16, 331:21, 331:23,
                                                            Kinase [1] - 281:24
   instead [1] - 398:10        issue [5] - 302:2, 322:5,                                   361:1, 380:3, 382:25,
                                                            kind [4] - 286:13, 292:10,
   Institute [3] - 379:3,        339:20, 374:12, 402:11                                    383:5, 383:13, 384:3,
                                                             313:18, 322:7
    379:5, 382:22              issues [1] - 385:17                                         384:10, 384:15, 384:20,
                                                            kinds [1] - 342:15
   institution [1] - 392:18    itself [3] - 318:19,                                        385:1, 401:8
                                                            knowing [2] - 384:3,
   institutions [1] - 283:23     341:25, 357:18                                          lead-free [1] - 383:13
                                                             385:3
   insults [1] - 287:18                                                                  leading [1] - 394:20
                                                            knowledge [10] - 282:21,
   integrity [1] - 292:13                   J                                            leads [3] - 330:9, 330:15,
                                                             347:10, 366:9, 371:13,
   intelligent [2] - 380:12,                                                               394:18
                               Japan [1] - 379:13            379:6, 380:8, 381:23,
    381:21                                                                               learn [1] - 310:3
                               Jeffrey [1] - 360:22          396:17, 400:2, 400:25
   intensive [1] - 357:7                                                                 learned [3] - 282:25,
                               JENNIFER [1] - 277:13        known [16] - 287:23,
   intent [1] - 372:16                                                                     283:2, 379:14
                               Jersey [2] - 279:18,          288:18, 315:3, 342:22,
   interacting [1] - 400:19                                                              least [6] - 291:11,
                                279:23                       346:22, 368:25, 369:14,
   interaction [2] - 343:2,                                                                327:17, 328:1, 352:7,
                               JERSEY [4] - 277:1,           380:8, 381:10, 381:14,
    379:25                                                                                 352:15, 385:23
                                277:14, 277:18, 277:19       382:18, 383:7, 385:12,
   interest [1] - 285:10                                                                 leave [1] - 376:12
                               Jewish [4] - 354:14,          389:11, 389:25, 391:9
   interesting [2] - 314:3,                                                              leaving [1] - 281:25
                                354:17, 359:3, 359:10
    314:5                                                               L                led [2] - 313:20, 394:17
                               job [1] - 279:24
   interestingly [1] - 297:1                                                             left [5] - 287:10, 288:15,
                               John [1] - 316:8             lab [9] - 282:3, 282:4,
   interests [1] - 280:25                                                                  362:13, 406:8, 406:14
                               JOHN [2] - 277:16,             302:21, 307:6, 307:23,
   interfering [1] - 396:7                                                               left-hand [4] - 287:10,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 146 of 158 PageID:
                                  104582

                                                                                                                422
     288:15, 406:8, 406:14         304:17, 320:19, 321:7,       292:7, 292:9, 292:18        369:18
   LEIGH [1] - 277:12              356:13, 356:15, 360:13,    Louis [1] - 328:12           malignant [3] - 335:20,
   length [1] - 303:13             360:14, 387:8              low [3] - 290:17, 403:14,     379:7, 380:5
   Lengyel [1] - 391:9           listed [7] - 281:22,           403:17                     malignant.. [1] - 376:2
   lesion [10] - 297:23,           288:15, 324:8, 356:13,     lower [3] - 311:1, 350:19,   Malmberg [2] - 299:5,
     298:2, 298:3, 298:7,          356:15, 359:9, 360:20        397:10                      299:15
     298:14, 298:24, 395:4,      lists [1] - 406:5            lowers [1] - 350:21          MANGES [1] - 278:5
     395:14, 395:17, 395:21      literature [8] - 283:25,     lowest [1] - 403:12          Mantovani [2] - 378:14,
   lesions [14] - 290:25,          302:12, 302:13, 325:10,    luck [11] - 337:10,           378:20
     297:15, 297:17, 297:20,       326:20, 338:2, 338:12,       337:22, 338:25, 339:19,    manuscript [7] - 313:12,
     298:16, 299:7, 300:17,        347:2                        339:20, 339:25, 340:7,      364:7, 365:14, 366:18,
     353:14, 391:20, 393:7,      litigation [5] - 283:7,        340:10, 340:17, 340:24,     375:16, 376:24, 377:4
     393:8, 393:9, 395:10          290:9, 302:9, 328:19,        341:9                      manuscripts [3] -
   less [2] - 305:8, 314:5         338:17                     Luck [1] - 339:8              302:22, 324:23, 327:5
   letter [5] - 285:2, 366:16,   live [2] - 350:2, 359:4      lump [1] - 293:6             map [1] - 304:2
     366:20, 367:1, 377:8        liver [2] - 288:1, 383:1     lunch [1] - 361:5            mapped [1] - 304:9
   letters [3] - 284:24,         lo [1] - 383:14              luncheon [1] - 361:8         March [2] - 339:10,
     284:25, 371:10              local [1] - 380:3            lung [6] - 335:16, 336:9,     355:25
   leukemia [1] - 285:23         localized [2] - 364:20,        342:16, 371:22, 379:24,    Margaret [2] - 280:21,
   level [4] - 312:4, 313:4,       365:21                       381:11                      392:19
     327:11, 399:6               located [1] - 287:24         lymphocyte [2] - 389:11,     MARGARET [1] - 277:12
   levels [8] - 303:4,           LOCKE [1] - 278:8              389:25                     mark [1] - 392:25
     310:19, 310:25, 312:3,      locus [1] - 306:16           lymphocytes [29] -           marker [8] - 367:5,
     383:16, 399:5, 399:14,      long-term [9] - 326:25,        323:9, 323:10, 323:18,      367:7, 377:21, 387:14,
     399:25                        328:22, 336:5, 336:8,        323:19, 323:21, 323:24,     387:16, 387:18, 387:19,
   lies [1] - 337:11               340:23, 341:22, 354:19,      324:1, 324:3, 324:4,        387:22
   life [3] - 280:4, 280:5,        359:1, 360:6                 324:5, 324:16, 330:25,     MARKETING [1] - 277:4
     280:6                       look [35] - 288:7, 295:3,      331:11, 387:5, 387:7,      materials [1] - 308:18
   lifestyle [1] - 334:20          295:5, 297:11, 299:13,       387:19, 387:20, 387:21,    math [1] - 360:1
   ligation [5] - 352:24,          305:2, 305:3, 310:17,        388:7, 388:11, 388:18,     MATTER [1] - 409:6
     352:25, 353:4, 353:11,        317:3, 328:7, 338:23,        388:22, 389:8, 389:19,     matter [4] - 301:3,
     359:5                         344:21, 354:1, 358:13,       389:23, 400:18              301:21, 302:15, 399:15
   light [3] - 335:18, 336:1,      363:2, 374:17, 383:14,     lymphocytosis [1] -          MD [1] - 318:25
     336:3                         388:13, 394:25, 395:5,       389:7                      MEAGHER [1] - 277:20
   likely [5] - 330:19, 332:6,     395:10, 397:6, 397:8,      lymphoma [2] - 400:15,       mean [14] - 286:23,
     341:18, 343:16, 392:9         397:14, 398:10, 398:12,      401:4                       297:8, 308:25, 314:9,
   limit [1] - 368:2               398:15, 399:16, 402:14,                                  318:20, 334:12, 344:2,
   limited [3] - 287:19,           403:7, 405:8, 406:5,                   M                 344:17, 363:19, 378:6,
     389:18, 389:22                406:8, 406:12, 406:23                                    378:9, 385:15, 394:16,
                                                              macrophages [13] -
   limiting [1] - 307:17         looked [12] - 298:25,                                      395:17
                                                               323:7, 323:13, 324:19,
   line [9] - 310:7, 319:16,       299:5, 321:16, 349:21,                                  means [18] - 286:15,
                                                               330:22, 331:7, 331:10,
     367:13, 367:21, 367:23,       386:22, 387:2, 387:4,                                    286:17, 286:19, 294:14,
                                                               387:6, 387:8, 387:13,
     368:3, 368:14, 368:17,        390:3, 391:1, 395:1,                                     298:7, 298:11, 300:20,
                                                               387:15, 387:17, 388:8,
     368:19                        397:15, 398:11                                           309:5, 309:13, 311:23,
                                                               388:19
   lines [4] - 309:18,           looking [15] - 317:21,                                     313:7, 343:4, 343:7,
                                                              magnitude [1] - 349:5
     309:19, 338:23, 402:25        318:12, 320:2, 321:22,                                   349:8, 359:20, 383:4,
                                                              maintaining [1] - 292:13
   link [1] - 379:9                322:6, 325:25, 326:3,                                    395:18, 395:21
                                                              major [9] - 280:22,
   linked [9] - 305:17,            328:14, 329:15, 337:6,                                  meant [4] - 337:2,
                                                               280:24, 281:9, 281:25,
     335:15, 369:2, 369:6,         341:5, 358:11, 382:23,                                   345:23, 347:15, 396:24
                                                               286:20, 289:18, 291:10,
     369:17, 370:12, 377:24,       387:24, 388:16                                          measure [4] - 310:18,
                                                               310:8, 324:3
     378:4, 378:7                looks [2] - 288:8, 352:20                                  310:22, 311:13, 399:5
                                                              majority [1] - 338:24
   lipid [1] - 333:7             loose [1] - 344:19                                        measured [1] - 398:20
                                                              Malberg [1] - 299:12
   list [10] - 281:8, 281:15,    loss [5] - 285:12, 286:19,                                measurement [1] -
                                                              malignancies [1] -
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 147 of 158 PageID:
                                  104583

                                                                                                             423
    309:15                     messenger [1] - 311:11      misrepresents [1] -         move [7] - 284:4, 330:4,
   measurements [1] -          meta [4] - 329:14,           377:18                      334:14, 356:7, 379:1,
    385:21                      402:16, 402:18, 402:19     misspoke [2] - 340:20,       379:18, 386:2
   measuring [3] - 310:19,     meta-analyses [1] -          358:20                     moved [1] - 279:22
    398:21, 399:6               329:14                     misstatement [1] -          moving [1] - 296:18
   mechanism [11] - 280:8,     meta-analysis [3] -          377:17                     MPO [4] - 364:17,
    294:25, 295:12, 332:21,     402:16, 402:18, 402:19     misstates [1] - 401:5        364:19, 365:18, 367:5
    332:25, 363:15, 363:19,    metabolism [1] - 289:2      misstating [2] - 390:22,    MR [21] - 301:7, 316:7,
    363:20, 380:9, 381:13,     metal [1] - 382:14           391:24                      317:18, 318:3, 329:3,
    381:14                     metastatic [6] - 390:16,    mistake [2] - 366:9,         330:5, 341:20, 361:4,
   mechanisms [2] -             390:20, 391:11, 392:1,      366:10                      362:9, 362:19, 363:1,
    280:11, 380:5               392:2, 392:8               misunderstanding [1] -       365:15, 370:17, 372:23,
   Mechanistic [1] - 355:1     method [6] - 385:7,          377:18                      379:1, 381:7, 393:2,
   mechanistic [2] - 355:5,     385:8, 385:10, 385:11,     miswrote [1] - 340:19        393:6, 395:24, 395:25,
    355:12                      385:23, 385:24             mitochondria [1] -           404:4
   mediate [1] - 324:5         methodological [1] -         288:24                     MS [25] - 279:8, 279:17,
   medical [16] - 283:15,       303:14                     MM [1] - 380:4               284:4, 284:7, 286:1,
    292:23, 293:25, 295:21,    methodologies [1] -         model [3] - 282:15,          294:9, 299:15, 301:13,
    296:12, 302:25, 305:20,     320:7                       358:24, 360:9               301:19, 301:24, 302:4,
    312:7, 312:12, 314:16,     methodology [4] -           models [3] - 282:7,          302:18, 315:13, 315:19,
    316:22, 338:2, 358:13,      302:25, 315:4, 326:17,      282:12, 282:13              317:19, 328:24, 330:2,
    389:1, 389:10               326:19                     modern [4] - 306:1,          362:17, 362:21, 370:5,
   Medical [2] - 280:20,       metrics [2] - 327:20,        306:23, 315:7, 353:16       380:24, 392:24, 404:6,
    299:23                      327:22                     modification [2] - 343:2,    405:7, 407:6
   medication [2] - 380:22,    microenvironment [1] -       358:17                     MUC-1 [5] - 293:19,
    390:11                      331:14                     modifiers [1] - 333:4        293:20, 293:22, 293:23,
   medications [1] - 389:11    microscope [2] - 297:18,    molecular [6] - 283:3,       294:3
   medicine [1] - 358:10        299:1                       297:20, 306:1, 315:7,      mucinous [1] - 290:18
   Medicine [3] - 280:3,       middle [1] - 373:1           320:2, 363:20              mucus [1] - 293:20
    280:19                     might [5] - 300:21,         Molecular [1] - 379:13      multifactorial [3] -
   Meeting [1] - 281:24         322:25, 357:6, 358:23,     molecule [1] - 367:6         343:22, 343:25, 344:5
   meeting [4] - 282:1,         372:1                      moment [2] - 337:18,        multiple [12] - 289:20,
    313:23, 316:9, 361:1       migrated [1] - 391:22        389:22                      293:14, 303:4, 305:4,
   meetings [2] - 281:19,      migration [1] - 296:18      moments [1] - 315:17         306:18, 309:14, 311:9,
    313:20                     migration/transport [1] -   monitor [1] - 313:3          316:16, 340:7, 343:15,
   melanomas [2] - 335:20,      372:19                     monitoring [1] - 377:22      345:16, 383:16
    335:24                     mill [1] - 398:16           morning [10] - 289:17,      must [4] - 318:5, 318:16,
   member [3] - 281:16,        miners [1] - 358:12          316:8, 316:12, 353:18,      385:11, 388:3
    283:23, 308:24             mingling [1] - 331:10        364:3, 380:22, 396:1,      mutagen [3] - 306:5,
   memory [1] - 388:15         minus [1] - 305:8            398:6, 398:23, 399:4        306:8, 306:10
   menarche [4] - 348:13,      minute [1] - 402:14         Mossman [1] - 303:12        mutagenesis [2] -
    348:16, 348:22, 349:19     minutes [1] - 404:7         most [19] - 281:11,          332:10, 394:18
   menopause [4] - 348:14,     mischaracterization [3] -    292:1, 303:23, 306:22,     mutagenic [4] - 291:20,
    348:16, 348:22, 349:19      341:10, 341:14, 372:15      314:3, 321:16, 324:10,      293:12, 296:6, 296:8
   mentioned [6] - 299:12,     mischaracterize [2] -        329:13, 337:7, 339:23,     mutagens [1] - 306:4
    331:1, 331:2, 331:3,        372:12, 372:16              340:13, 343:21, 343:25,    mutate [1] - 306:11
    337:18, 400:21             mischaracterizes [1] -       344:4, 345:13, 351:14,     mutated [2] - 396:10,
   mere [4] - 299:25, 337:9,    372:13                      360:24, 367:22              396:14
    339:18, 340:16             misinterpreted [1] -        mostly [1] - 321:20         mutation [13] - 285:4,
   merely [1] - 341:8           339:22                     MOTLEY [1] - 277:14          285:14, 286:22, 291:23,
   mesothelioma [5] -          misleading [3] - 314:12,    mourning [1] - 308:15        292:17, 292:18, 292:25,
    379:7, 380:1, 380:5,        395:8, 400:16              mouse [3] - 282:10,          306:14, 337:4, 354:18,
    380:11, 381:20             misquotes [1] - 364:2        282:13, 282:16              394:13, 394:16, 395:15
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 148 of 158 PageID:
                                  104584

                                                                                                                424
   mutational [3] - 291:20,     384:4, 385:6                normally [1] - 289:3         OC [1] - 359:3
    293:13, 293:14             neomorphic [1] - 396:6       not, [1] - 351:17            occur [9] - 284:17, 285:8,
   mutations [36] - 284:13,    neoplastic [1] - 307:19      notebook [2] - 299:18,        285:11, 288:13, 292:8,
    284:16, 284:21, 284:22,    neuroendocrine [1] -          308:22                       292:9, 332:7, 337:8,
    285:5, 286:21, 288:10,      403:6                       notebooks [6] - 302:21,       340:10
    288:11, 288:13, 289:23,    neutrophils [8] - 330:22,     307:23, 307:24, 308:1,      occurring [1] - 289:24
    290:21, 291:2, 291:4,       331:2, 331:4, 331:7,         308:14, 308:18              occurs [4] - 285:17,
    291:19, 292:6, 292:7,       331:10, 387:7, 387:9,       noted [1] - 375:24            309:11, 337:4, 340:15
    292:8, 292:9, 293:12,       388:19                      NOTES [1] - 409:5            odds [6] - 351:15,
    296:8, 298:9, 306:10,      never [3] - 296:7, 308:23,   nothing [3] - 282:24,         358:14, 359:6, 359:14,
    306:11, 331:16, 331:24,     377:14                       371:5, 393:18                359:16, 359:20
    335:2, 336:25, 337:8,      NEW [4] - 277:1, 277:14,     notice [2] - 353:7, 398:19   OF [2] - 277:1, 409:5
    338:25, 340:14, 346:6,      277:18, 277:19              noticing [1] - 327:24        offer [1] - 302:9
    346:23, 374:21, 395:16,    new [5] - 282:7, 282:12,     notion [1] - 349:17          OFFICIAL [1] - 277:25
    396:5, 396:6                282:13, 287:23, 380:21      Nowak [1] - 339:7            official [3] - 291:25,
   MY [1] - 409:5              New [2] - 279:18, 316:10     NSAID [1] - 401:22            292:2, 323:14
   myelogenous [1] -           next [6] - 296:18, 315:22,   NSAIDS [1] - 401:16          often [4] - 290:24, 373:3,
    285:23                      348:13, 358:21, 361:9,      NSAIDs [1] - 403:12           375:6, 393:25
   myeloid [2] - 365:18,        404:11                      nucleotide [1] - 303:18      once [6] - 305:3, 321:7,
    367:6                      night [1] - 321:8            nulliparous [1] - 350:19      321:22, 351:11, 371:10,
                               nitrogen [1] - 288:21        Number [1] - 338:10           378:6
               N               NJ [1] - 277:7               number [21] - 286:14,        oncogene [2] - 396:11,
   name [4] - 291:25, 292:2,   NK [3] - 324:10, 324:13,      286:15, 286:16, 286:18,      396:18
    316:8, 391:4                388:19                       287:1, 287:20, 291:14,      oncogenes [1] - 292:9
   names [2] - 328:8,          NO [1] - 277:2                300:5, 304:9, 327:15,       oncologist [1] - 319:8
    329:10                     nomenclature [1] -            327:16, 329:8, 329:11,      Oncology [6] - 313:11,
   National [2] - 379:2,        291:24                       348:17, 350:1, 388:6,        356:8, 366:2, 366:17,
    379:5                      non [9] - 290:11, 292:19,     388:17, 388:18, 389:18,      370:20, 379:13
   national [1] - 313:20        324:1, 365:4, 365:9,         390:2, 392:20               One [1] - 284:8
   natural [2] - 324:12,        396:2, 401:16, 402:6,       numbers [1] - 346:18         one [54] - 286:5, 286:19,
    339:20                      403:23                      numerous [1] - 288:11         288:23, 289:17, 289:18,
   NCI [2] - 381:11, 406:18    non-epithelial [1] -         NYU [4] - 280:1, 280:2,       291:9, 293:17, 295:9,
   necessarily [2] - 289:9,     290:11                       319:15, 319:17               297:3, 299:12, 299:21,
    328:6                      non-steroidal [2] -                                        300:11, 301:14, 309:6,
   necessary [1] - 368:18       402:6, 403:23                           O                 310:17, 312:9, 320:6,
   need [9] - 287:13,          non-steroidals [1] -                                       320:16, 320:18, 322:10,
                                                            O'DELL [3] - 277:12,
    295:12, 295:14, 295:16,     401:16                                                    322:25, 325:2, 336:14,
                                                             315:19, 370:5
    334:7, 383:22, 383:25,     noncancerous [1] -                                         337:4, 345:13, 346:2,
                                                            object [4] - 301:7,
    399:4, 405:14               339:1                                                     346:5, 358:24, 360:25,
                                                             317:19, 328:24, 362:17
   needed [1] - 364:4          none [1] - 305:15                                          364:7, 370:18, 370:19,
                                                            objection [2] - 330:2,
   Neel [26] - 279:10,         nonepithelial [1] - 290:7                                  373:5, 373:24, 375:10,
                                                             380:24
    279:18, 280:4, 282:20,     nonHodgkin's [2] -                                         378:23, 380:14, 380:18,
                                                            obligation [1] - 380:25
    284:9, 292:22, 293:24,      400:15, 401:4                                             381:15, 382:9, 382:11,
                                                            observation [1] - 389:18
    301:7, 301:24, 308:25,     normal [26] - 282:5,                                       382:13, 382:15, 382:24,
                                                            observational [1] -
    312:6, 314:25, 316:8,       284:14, 287:3, 287:6,                                     383:13, 385:11, 386:11,
                                                             402:18
    338:7, 339:6, 345:6,        287:11, 288:2, 288:20,                                    388:16, 388:17, 389:8,
                                                            observations [1] - 377:9
    356:19, 357:2, 362:10,      289:2, 289:5, 289:11,                                     396:15, 397:12, 401:15
                                                            observed [4] - 386:22,
    362:12, 363:2, 402:15,      289:20, 299:5, 303:19,                                   one's [1] - 371:6
                                                             390:15, 391:16, 392:13
    405:8, 405:22, 407:8,       303:24, 333:10, 333:11,                                  ones [3] - 305:7, 314:5,
                                                            obtained [2] - 308:5,
    408:7                       333:12, 333:17, 333:19,                                   394:1
                                                             386:17
   NEEL [4] - 279:12, 316:4,    334:1, 334:4, 334:15,                                    online [1] - 320:7
                                                            obvious [1] - 392:3
    362:6, 405:4                339:1, 386:19, 387:15,                                   onset [2] - 345:17, 359:2
                                                            obviously [1] - 320:25
   negative [3] - 383:6,        387:20                                                   oophorectomy [2] -
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 149 of 158 PageID:
                                  104585

                                                                                                            425
    352:7, 352:14              outline [2] - 337:6,        368:9, 368:14, 368:18,      310:22, 312:4, 330:6,
   open [1] - 279:3             364:15                     369:2, 369:6, 369:18,       330:10, 330:24, 331:15,
   opinion [60] - 292:22,      outlined [2] - 303:15,      370:15, 377:15, 377:16,     331:23, 332:12, 334:7,
    293:2, 293:4, 293:24,       385:18                     377:21, 377:24, 378:4,      334:10, 373:11, 373:14
    294:6, 295:19, 295:20,     outside [2] - 280:9,        378:10, 379:8, 379:9,
    296:11, 296:16, 301:11,     308:14                     381:16, 381:18, 386:18,                P
    302:24, 303:3, 303:9,      outweighs [1] - 342:11      386:19, 390:23, 390:25,    p.m [1] - 407:11
    305:19, 305:24, 309:19,    ovarian [195] - 280:11,     391:2, 391:10, 391:11,
                                                                                      p53 [30] - 291:23, 292:1,
    312:22, 314:15, 314:19,     282:8, 282:11, 282:13,     392:7, 392:16, 392:21,
                                                                                       292:2, 292:5, 292:11,
    314:20, 315:2, 316:16,      282:15, 282:18, 282:19,    393:8, 393:11, 393:19,
                                                                                       292:14, 292:17, 292:18,
    318:5, 318:15, 331:25,      282:21, 283:4, 290:1,      393:21, 394:3, 394:8,
                                                                                       292:24, 298:5, 298:6,
    337:7, 337:12, 337:19,      290:2, 290:4, 290:8,       395:11, 395:16, 396:3,
                                                                                       298:7, 298:9, 298:12,
    340:21, 341:6, 341:7,       290:10, 290:12, 290:14,    397:19, 397:20, 400:1,
                                                                                       298:14, 298:16, 386:24,
    341:10, 341:13, 341:14,     290:15, 290:18, 291:8,     400:4, 400:12, 400:23,
                                                                                       386:25, 387:1, 389:15,
    341:15, 341:16, 341:19,     291:11, 291:14, 292:15,    401:10, 401:17, 401:20,
                                                                                       396:1, 396:5, 396:7,
    342:5, 342:13, 353:21,      293:6, 294:2, 295:23,      401:23, 402:10, 403:1,
                                                                                       396:10, 396:12, 396:14,
    354:9, 355:11, 367:12,      296:14, 296:22, 296:24,    403:4, 403:16, 403:19,
                                                                                       396:18
    368:20, 368:21, 375:17,     296:25, 297:6, 297:9,      405:24, 406:6, 406:20,
                                                                                      pack [1] - 336:9
    375:18, 377:7, 377:10,      297:11, 297:12, 297:22,    406:23, 407:3
                                                                                      page [39] - 299:19,
    382:20, 383:17, 385:25,     298:2, 298:4, 300:19,     Ovarian [4] - 344:22,
                                                                                       302:1, 315:22, 317:13,
    391:15, 399:13, 399:15,     300:22, 301:10, 302:11,    355:23, 355:24, 369:12
                                                                                       317:18, 331:20, 337:6,
    399:18, 403:20, 403:24,     303:8, 304:10, 304:16,    ovaries [1] - 391:17
                                                                                       343:11, 344:8, 345:7,
    404:2                       304:20, 304:24, 305:12,   ovarium [1] - 355:13         345:8, 347:19, 348:25,
   opinions [21] - 283:12,      305:17, 307:17, 307:21,   ovary [2] - 381:12,          349:3, 350:5, 351:8,
    283:17, 294:10, 301:9,      310:1, 310:2, 310:7,       390:19                      352:2, 354:22, 355:4,
    301:12, 303:1, 313:14,      310:9, 312:1, 312:8,      overall [1] - 402:24         356:25, 361:9, 364:15,
    315:1, 316:15, 316:21,      312:13, 312:20, 312:25,   overlap [2] - 324:9,         364:24, 365:12, 365:13,
    317:4, 317:24, 318:12,      313:2, 313:4, 313:5,       324:12                      368:24, 371:14, 371:18,
    320:5, 321:11, 326:9,       313:6, 313:8, 314:18,     oversee [2] - 319:23,        372:18, 372:25, 375:21,
    326:10, 326:13, 338:16,     314:22, 320:14, 320:18,    320:1                       379:18, 397:18, 398:14,
    353:24, 399:21              320:20, 320:21, 320:23,   oversimplifying [1] -        404:11, 406:2, 406:24
   Opportunities [1] -          320:24, 320:25, 321:3,     374:12                     Page [1] - 408:4
    355:22                      321:4, 321:9, 322:16,     ovulation [3] - 348:15,     pages [2] - 287:2, 369:3
   opposed [1] - 376:3          326:5, 327:1, 328:14,      348:21, 351:12             paint [5] - 382:23,
   opposite [3] - 340:2,        328:23, 329:5, 340:22,    ovulatory [1] - 348:17       382:25, 383:13, 384:2
    342:3, 393:24               341:3, 341:19, 341:23,    own [3] - 283:18, 337:11,   Palm [1] - 281:24
   OR [1] - 359:14              343:9, 343:16, 344:11,     370:9                      pancreatic [1] - 403:4
   oral [2] - 314:4, 359:3      344:17, 345:14, 345:25,   oxidant [4] - 365:19,       panel [3] - 378:23,
   order [6] - 284:24,          346:1, 346:5, 346:9,       365:20, 367:5, 367:6        378:25, 398:15
    297:10, 305:5, 308:9,       346:15, 346:22, 347:9,    oxidative [20] - 310:10,    paper [57] - 295:6,
    318:14, 344:3               347:11, 347:14, 347:16,    310:18, 312:1, 312:2,       299:18, 300:11, 310:15,
   organ [2] - 390:9, 390:10    348:2, 348:5, 348:11,      312:3, 312:7, 312:12,       310:24, 311:17, 314:8,
   organized [1] - 281:19       348:23, 349:11, 349:18,    312:16, 312:20, 332:13,     338:8, 338:19, 338:22,
   organoids [1] - 282:16       350:9, 351:1, 351:14,      332:15, 332:19, 332:24,     339:7, 339:15, 340:4,
   origin [7] - 282:8,          351:24, 352:5, 352:11,     373:4, 373:6, 374:6,        345:3, 346:4, 346:8,
    289:24, 290:21, 290:24,     352:20, 353:1, 353:5,      374:25, 375:6, 375:14       346:12, 351:23, 353:19,
    291:18, 293:11, 296:5       353:17, 353:22, 354:2,    oxidative-induced [1] -      353:24, 354:3, 354:5,
   original [2] - 351:7,        354:8, 354:17, 354:20,     374:25                      355:22, 356:2, 357:11,
    395:20                      354:22, 355:7, 355:9,     oxidative-stress [1] -       359:12, 360:2, 360:3,
   originate [3] - 291:12,      355:21, 356:17, 359:2,     375:6                       360:12, 364:22, 366:1,
    291:18, 394:3               360:7, 360:19, 363:4,     oxygen [19] - 288:18,        366:21, 366:22, 366:23,
   originated [1] - 394:21      363:22, 367:8, 367:11,     288:21, 288:24, 289:1,      366:25, 370:10, 370:11,
   outcome [1] - 342:2          367:20, 367:23, 368:4,     289:8, 289:13, 289:15,      370:13, 370:24, 370:25,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 150 of 158 PageID:
                                  104586

                                                                                                               426
    373:18, 374:18, 375:7,     pathology [2] - 355:1,        381:12                       314:21, 326:21, 326:24,
    378:18, 391:9, 397:4,       355:5                       peritoneum [1] - 291:2        345:20, 387:23, 398:12,
    399:11, 403:7, 403:8,      pathophysiological [1] -     Perlmutter [2] - 280:1,       399:1, 399:2, 399:17
    405:9, 405:18, 406:2,       332:25                       319:14                      pointed [1] - 405:23
    406:9, 406:13              patient [4] - 319:3,         peroxide [1] - 288:23        pointing [5] - 366:17,
   papers [20] - 295:2,         389:24, 392:3, 392:4        person [4] - 286:22,          371:11, 375:10, 375:12,
    310:11, 314:4, 327:16,     patients [16] - 299:6,        286:23, 325:11, 345:22       377:8
    327:17, 328:6, 328:17,      319:9, 356:22, 389:9,       Personal [1] - 278:9         points [2] - 380:14,
    335:12, 335:14, 340:1,      390:3, 390:5, 390:6,        Perspective [1] - 355:24      399:17
    346:21, 347:15, 347:17,     390:23, 390:24, 390:25,     Ph.D [1] - 318:25            poisoning [1] - 343:23
    355:18, 363:24, 364:3,      391:1, 392:16, 392:21,      phases [1] - 373:10          Polymechanism [1] -
    368:5, 368:7, 368:10,       395:10                      Philadelphia [3] -            369:11
    371:12                     pause [1] - 370:6             279:21, 285:22, 286:3       polymorphisms [1] -
   paragraph [18] - 331:20,    Pause [3] - 286:2, 377:3,    phocomelia [1] - 381:8        303:18
    339:15, 343:12, 348:25,     378:12                      phosphatase [1] - 282:6      poorly [2] - 342:11,
    352:3, 357:1, 358:21,      PDQ [4] - 379:9, 406:17,     phrasing [1] - 381:2          342:12
    364:16, 367:22, 368:23,     406:20, 406:23              physician [2] - 328:10,      pose [1] - 385:8
    371:4, 371:14, 372:17,     peer [17] - 281:2, 300:11,    356:22                      posed [1] - 300:3
    373:1, 379:19, 379:22,      302:21, 313:10, 313:11,     physicians [1] - 313:3       position [2] - 280:17,
    397:23                      313:16, 313:18, 314:8,      physiological [5] -           285:3
   parenthesis [1] - 359:1      314:10, 324:23, 327:4,       332:21, 333:12, 334:2,      positions [1] - 280:18
   parity [1] - 350:1           347:2, 366:8, 370:20,        334:16                      possible [3] - 330:18,
   Parity [1] - 350:6           370:21, 372:10, 372:11      physiology [1] - 289:12       332:5, 403:15
   parous [1] - 350:18         peer-reviewed [5] -          picking [1] - 403:24         possibly [1] - 394:2
   part [21] - 285:12,          324:23, 327:4, 347:2,       piece [3] - 286:5, 286:6,    post [2] - 282:23, 319:24
    287:10, 288:15, 288:25,     370:21, 372:11               403:25                      poster [3] - 313:19,
    289:2, 289:11, 300:3,      penetrate [1] - 379:24       pieces [1] - 288:3            313:22, 314:1
    319:13, 323:5, 323:10,     penetration [1] - 387:17     Plaintiffs [1] - 277:16      posters [1] - 314:6
    323:13, 323:18, 323:21,    people [10] - 298:25,        plaintiffs [7] - 284:2,      potential [4] - 294:16,
    323:25, 331:4, 338:12,      314:8, 322:3, 324:10,        300:25, 302:13, 310:8,       331:16, 382:17, 385:11
    340:25, 363:12, 377:18,     328:7, 328:8, 335:22,        310:11, 311:25, 315:17      potentially [3] - 298:6,
    396:20, 401:6               383:24, 403:9, 403:11       plaintiffs' [3] - 293:18,     383:23, 385:4
   participated [1] - 392:19   per [1] - 398:16              294:4, 296:2                POWDER [1] - 277:4
   particles [1] - 372:19      percent [20] - 290:12,       planning [1] - 367:1         powder [8] - 294:1,
   particular [15] - 282:6,     290:13, 291:11, 334:10,     plate [2] - 306:7, 309:6      295:23, 296:13, 301:2,
    285:13, 294:23, 294:25,     335:23, 337:19, 350:18,     platelets [2] - 403:15        303:7, 326:1, 363:4,
    298:21, 298:22, 306:16,     350:19, 350:21, 352:8,      plausibility [15] - 294:8,    367:13
    325:11, 328:25, 338:18,     352:15, 359:17, 359:24,      294:13, 294:14, 295:3,      powders [1] - 382:6
    342:2, 366:25, 383:12,      360:7, 390:19, 394:2,        295:8, 295:9, 295:13,       powerful [1] - 365:19
    403:14                      394:9, 395:3, 395:13,        295:17, 296:9, 302:10,      PowerPoint [1] - 285:25
   particularly [4] - 292:3,    395:18                       302:15, 318:15, 353:13,     practices [1] - 308:19
    294:17, 294:19, 294:24     percentage [1] - 391:16       383:4, 405:15               PRACTICES [1] - 277:5
   past [2] - 280:18, 392:25   performed [3] - 342:11,      plausible [8] - 295:22,      precise [1] - 284:24
   path [1] - 332:20            376:15, 376:22               296:2, 345:25, 348:9,       precision [1] - 309:15
   pathogenesis [12] -         perhaps [2] - 340:23,         348:12, 352:23, 353:3,      precursor [13] - 297:15,
    280:12, 283:3, 300:19,      400:9                        354:16                       297:17, 297:22, 298:2,
    312:13, 348:2, 348:5,      perineal [6] - 295:22,       play [1] - 300:21             298:3, 298:7, 298:16,
    377:15, 377:23, 378:3,      296:13, 341:2, 341:18,      plays [1] - 312:12            298:23, 393:8, 395:4,
    378:6, 393:18               406:24, 407:2               pleural [4] - 379:7,          395:13, 395:17, 395:21
   pathological [1] - 355:12   perineum [1] - 307:22         379:24, 380:10, 381:11      predict [2] - 351:13,
   pathologies [2] - 332:21,   period [2] - 306:19,         point [17] - 284:22,          358:24
    333:1                       403:10                       285:4, 285:5, 291:4,        predisposition [1] -
   pathologists [1] - 299:22   peritoneal [2] - 379:8,       292:17, 300:23, 305:1,       340:9
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 151 of 158 PageID:
                                  104587

                                                                                                                427
   predispositions [2] -        problem [4] - 301:13,        362:21, 385:20, 385:21       320:18, 321:8, 329:4,
    336:21, 346:3                305:4, 366:11, 404:5       properly [2] - 342:10         355:20
   pregnancies [1] - 350:1      procedures [3] - 308:4,     properties [1] - 282:17      pull [7] - 329:16, 346:18,
   pregnancy [2] - 350:9,        352:4, 352:10              prophylactic [2] - 352:7,     349:19, 350:22, 350:23,
    350:21                      proceed [1] - 302:5          352:14                       351:20, 352:17
   preliminary [1] - 358:25     Proceedings [1] - 408:4     proposed [3] - 295:1,        pulled [1] - 352:18
   premalignant [1] - 326:4     process [14] - 287:2,        371:24, 372:1               purport [1] - 377:5
   premise [1] - 392:10          287:23, 298:23, 331:8,     PROSKAUER [1] -              purported [1] - 294:22
   preneoplastic [2] -           333:10, 333:11, 333:12,     277:21                      purpose [1] - 349:22
    298:1, 307:20                333:20, 334:2, 371:23,     prospective [2] - 358:2,     PURSUANT [1] - 409:3
   preparation [1] - 317:10      377:25, 378:5, 388:20,      358:6                       put [12] - 304:14, 304:15,
   prepared [2] - 316:11,        401:12                     prostate [1] - 403:5          304:16, 336:10, 337:10,
    322:6                       processes [7] - 288:15,     protective [1] - 351:15       339:4, 362:14, 369:2,
   preparing [1] - 320:5         288:20, 291:20, 293:13,    protein [10] - 285:7,         376:8, 381:6, 398:13,
   presence [9] - 324:13,        293:14, 296:6, 313:16       285:12, 286:5, 286:7,        402:4
    324:16, 324:19, 383:5,      produce [2] - 324:6,         292:1, 298:10, 310:19,
    385:4, 387:5, 387:6,         330:24                      333:5                                    Q
    387:8, 389:23               produced [4] - 289:3,       proteins [2] - 288:2,        qua [3] - 292:19, 324:1,
   present [9] - 295:24,         289:5, 318:21, 332:15       288:3                        396:2
    298:23, 303:19, 365:18,     production [10] - 289:6,    protumorigenic [1] -         qualification [2] -
    382:8, 382:10, 382:12,       289:12, 289:14, 323:16,     373:25                       348:24, 349:6
    382:14, 388:10               330:10, 330:16, 331:22,    prove [1] - 385:5            qualifications [1] - 348:6
   presentation [1] - 314:1      332:16, 333:11             provide [3] - 338:4,         quantitatively [1] -
   pretty [2] - 325:1, 392:17   products [7] - 294:1,        369:24, 381:22               306:16
   prevent [1] - 357:22          295:23, 296:13, 300:25,    provided [1] - 349:17        questioned [1] - 399:12
   preventable [1] - 337:20      301:2, 302:10, 303:7       provides [2] - 306:12,       questioning [1] - 371:8
   prevention [2] - 356:21,     Products [1] - 278:9         346:14                      questions [10] - 284:5,
    357:7                       PRODUCTS [1] - 277:4        provisional [1] - 308:6       315:15, 316:11, 317:20,
   preventive [1] - 347:21      professional [2] - 280:5,   provocative [1] - 314:3       320:24, 377:5, 382:24,
   prevents [1] - 331:9          280:6                      PSC [7] - 338:7, 339:6,       398:7, 407:6
   previous [1] - 371:6         professor [1] - 299:22       345:6, 356:19, 357:2,       quicker [1] - 280:16
   previously [3] - 311:14,     Professor [2] - 280:3,       379:11, 402:15              quite [1] - 329:22
    331:2, 365:17                280:19                     psoriatic [2] - 401:9,       quote [3] - 364:17,
   primarily [1] - 393:22       profiling [1] - 357:3        401:12                       364:21, 375:24
   primary [1] - 363:12         programmed [1] -            public [2] - 314:4, 336:15   quoting [4] - 365:13,
   Princess [2] - 280:21,        333:17                     publication [4] - 364:7,      369:3, 371:5, 394:5
    392:19                      progression [1] - 376:3      372:11, 390:18, 390:21
   privilege [1] - 316:9        prohibiting [1] - 294:3     publications [7] - 281:3,                 R
   pro [7] - 310:20, 312:1,     proliferate [1] - 374:11     305:16, 314:5, 314:10,
                                proliferation [11] -         329:5, 337:25, 368:1        radicals [1] - 288:21
    326:17, 334:21, 365:20,
                                 311:6, 333:19, 333:23,     publish [1] - 295:7          radon [2] - 358:13,
    367:6, 399:6
                                 334:4, 334:18, 367:9,                                    358:15
   pro-carcinogenic [1] -                                   published [31] - 299:16,
                                 374:2, 374:8, 374:10,       314:9, 321:24, 324:23,      raised [1] - 339:20
    334:21
                                 376:14, 377:1               325:3, 335:9, 338:23,       ran [1] - 321:8
   pro-oxidant [2] - 365:20,
                                prolonged [1] - 380:2        339:9, 347:2, 347:17,       random [2] - 306:11,
    367:6
                                prominent [2] - 281:11,      351:4, 356:8, 360:3,         338:25
   pro-oxidative [1] - 312:1
                                 299:21                      363:7, 363:24, 364:7,       randomly [1] - 306:6
   probability [10] - 283:15,
                                promote [5] - 373:6,         364:9, 366:1, 366:12,       rate [1] - 359:22
    292:23, 293:25, 295:21,
                                 373:24, 374:7, 374:19,      366:13, 368:5, 370:19,      rated [1] - 339:10
    296:12, 302:25, 305:20,
    314:16, 316:17, 316:23       374:24                      370:20, 370:22, 371:10,     rather [2] - 340:13,
                                promotes [1] - 332:2         376:24, 377:4, 378:21,       343:15
   proband [1] - 345:20
                                proof [1] - 295:12           379:17, 386:6, 403:8        ratio [6] - 351:16, 358:15,
   probands [2] - 345:15,
                                proper [5] - 362:17,        PubMed [5] - 320:8,           359:6, 359:14, 359:16,
    346:16
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 152 of 158 PageID:
                                  104588

                                                                                                                428
    359:20                        361:8, 404:10              regulation [4] - 285:1,        339:1, 340:9, 340:16
   rays [1] - 306:5              recognize [4] - 360:18,      287:3, 287:6, 291:5          replications [1] - 309:3
   RE [1] - 277:4                 360:24, 364:1, 381:15      regulatory [1] - 285:9        report [79] - 283:6,
   reach [1] - 300:14            recognized [2] - 325:8,     Reid [16] - 344:22, 346:8,     283:9, 283:12, 287:1,
   reaching [1] - 350:2           381:11                      346:14, 347:5, 347:12,        294:10, 299:14, 299:19,
   reacting [1] - 322:11         recollection [1] - 387:11    349:17, 351:23, 352:9,        300:4, 300:8, 301:8,
   reaction [2] - 322:14,        recommended [1] -            353:19, 354:13, 354:19,       302:20, 303:11, 303:15,
    322:21                        377:2                       357:10, 405:9, 405:11,        305:16, 307:18, 310:21,
   reactive [18] - 288:18,       record [1] - 308:3           406:2, 406:13                 316:15, 317:5, 317:10,
    288:24, 289:1, 289:7,        recorded [1] - 283:1        Reid/Sellers [1] - 359:12      317:12, 320:6, 322:6,
    289:8, 289:12, 289:14,       records [1] - 389:1         reject [1] - 364:9             322:9, 324:22, 326:16,
    310:22, 312:3, 312:4,        Recross [1] - 408:6         rejection [1] - 390:10         328:18, 328:25, 331:20,
    330:6, 330:10, 330:24,       redirect [1] - 404:6        rejoin [1] - 285:18            336:10, 337:7, 337:13,
    331:15, 331:22, 332:12,      Redirect [1] - 408:6        rejoining [1] - 285:21         339:4, 340:12, 343:11,
    373:10, 373:14               REDIRECT [1] - 405:6        related [1] - 334:21           343:13, 344:8, 349:22,
   read [33] - 309:8, 326:12,    redox [4] - 368:25,         relates [1] - 354:1            351:5, 351:6, 351:7,
    328:16, 328:18, 340:12,       369:14, 369:17, 370:12     relationship [1] - 292:14      353:18, 355:19, 356:11,
    340:13, 343:3, 345:18,       reduced [3] - 399:18,       relative [2] - 402:24,         363:13, 363:23, 364:2,
    346:11, 346:21, 347:3,        402:11, 403:3               403:1                         364:14, 364:15, 364:23,
    348:19, 349:23, 353:6,       reduces [2] - 351:13,       relatively [3] - 294:20,       365:11, 365:14, 365:15,
    354:3, 354:6, 354:22,         390:11                      294:23, 392:3                 365:22, 368:23, 369:8,
    355:17, 356:1, 357:8,        reduction [1] - 299:6       relatives [4] - 291:8,         369:10, 369:25, 370:3,
    359:7, 365:9, 366:22,        Reduction [1] - 369:11       345:15, 345:16, 346:16        371:15, 371:20, 372:17,
    366:23, 370:11, 370:18,      refer [1] - 292:1           relevance [5] - 304:24,        372:25, 374:13, 375:20,
    371:1, 373:8, 376:6,         reference [19] - 317:12,     305:6, 314:14, 314:18,        376:18, 387:9, 388:7,
    380:6, 386:13, 386:16,        338:20, 344:21, 344:22,     330:2                         388:13, 388:14, 388:18,
    387:11                        345:12, 347:6, 351:23,     relevant [5] - 283:25,         389:21, 394:5, 396:16,
   reader [1] - 327:24            352:8, 352:17, 352:18,      312:20, 367:18, 370:11,       397:23, 398:3, 398:6,
   readers [1] - 328:6            359:11, 365:24, 366:1,      383:2                         399:8, 400:21
   Reading [1] - 365:16           370:9, 370:10, 373:4,      reliable [1] - 342:7          reported [5] - 311:17,
   reading [5] - 284:23,          373:10, 374:14, 374:16     reliance [2] - 356:13,         360:4, 365:17, 381:24,
    328:1, 344:15, 354:25,       referenced [5] - 347:1,      356:15                        397:19
    374:14                        347:12, 350:24, 353:19,    relying [4] - 347:5, 347:7,   REPORTER [1] - 277:25
   ready [1] - 279:7              356:11                      351:24, 363:10               reports [5] - 284:1,
   real [2] - 306:4, 315:10      references [15] - 337:14,   remaining [1] - 395:3          303:5, 303:11, 312:18,
   really [4] - 310:3, 391:21,    337:16, 346:14, 346:18,    remains [2] - 300:22,          354:8
    395:17, 403:18                346:25, 349:17, 350:20,     378:10                       represent [2] - 303:24,
   realm [1] - 378:11             350:22, 351:16, 351:17,    remember [14] - 316:23,        329:23
   reask [1] - 330:14             369:24, 370:1, 370:2,       321:5, 328:17, 329:10,       representation [1] -
   reason [2] - 364:8,            402:4                       329:11, 329:12, 338:18,       287:5
    383:22                       referring [6] - 335:12,      360:9, 360:10, 371:1,        reproduce [1] - 287:20
   reasonable [10] -              336:21, 364:21, 368:10,     373:18, 374:13, 400:9        reproductive [7] -
    283:14, 292:22, 293:24,       375:2, 391:13              repair [2] - 346:6, 380:2      315:11, 347:21, 348:1,
    295:20, 296:11, 302:24,      regard [2] - 301:11,        repaired [1] - 306:9           348:4, 357:4, 357:11,
    305:19, 314:15, 316:17,       307:16                     repeat [2] - 332:23, 378:1     358:22
    316:22                       regarding [6] - 300:14,     repetition [1] - 296:20       Reproductive [1] -
   REATH [1] - 277:18             301:10, 353:21, 353:24,    replicate [3] - 287:20,        370:19
   receive [1] - 280:9            362:13, 367:21              309:4, 385:20                repudiated [1] - 399:11
   recent [7] - 321:20,          regardless [2] - 348:25,    replicated [1] - 308:9        requires [1] - 309:3
    329:13, 351:3, 351:4,         349:4                      replicates [7] - 309:3,       research [9] - 280:2,
    368:1, 373:2, 375:5          region [2] - 286:17,         309:4, 309:5, 309:10,         280:25, 282:3, 319:17,
   recently [1] - 280:11          287:24                      309:13, 309:17                319:21, 319:23, 347:25,
   recess [3] - 315:21,          regulated [1] - 282:5       replication [4] - 337:9,       348:3, 382:4
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 153 of 158 PageID:
                                  104589

                                                                                                             429
   Research [1] - 355:23        313:16, 321:19, 325:3,     357:16, 357:18, 357:21,     307:1, 307:24, 308:17,
   researcher [2] - 360:18,     325:7, 325:10, 325:16,     358:16, 358:17, 358:19,     310:12, 310:13, 310:17,
    391:10                      325:20, 325:25, 326:3,     358:23, 358:24, 358:25,     312:15, 313:12, 314:8,
   researchers [1] - 394:9      326:7, 326:8, 326:20,      359:9, 359:17, 359:20,      314:16, 314:22, 314:25,
   resistance [1] - 376:14      329:16, 346:19, 349:20,    359:25, 362:13, 363:4,      315:3, 315:9, 364:21,
   respect [3] - 374:12,        353:7, 355:17, 368:11,     383:1, 402:2, 402:9,        364:23, 365:11, 366:18,
    385:5, 399:3                378:15, 379:11, 379:13,    402:16, 402:24, 403:1,      370:9, 370:24, 371:14,
   respected [2] - 299:21,      386:12, 405:11, 405:13     403:22, 405:15, 405:18,     371:20, 375:16, 397:5,
    366:4                     Review [1] - 344:23          405:24, 406:10, 406:12,     398:18, 399:11
   respiration [1] - 288:25   review, [1] - 349:7          407:3                      SALES [1] - 277:5
   respond [3] - 287:14,      reviewed [17] - 281:2,      RNA [5] - 310:19, 311:10,   samples [2] - 387:1,
    288:22, 323:14              299:10, 302:11, 302:20,    311:12, 311:13, 311:14      392:20
   response [9] - 340:1,        314:8, 314:10, 317:9,     RNA-seq [1] - 311:14        save [1] - 294:10
    368:8, 371:18, 371:25,      324:23, 327:4, 329:7,     role [6] - 300:21, 302:8,   saw [3] - 321:22, 384:16,
    372:2, 372:7, 390:11,       344:12, 347:2, 363:12,     312:12, 319:18, 341:8,      389:15
    398:6, 398:22               370:21, 372:11, 386:3      373:16                     scale [2] - 304:8, 392:18
   responses [3] - 334:16,    Reviewer [3] - 375:24,      room [2] - 334:7, 334:10    scaled [1] - 304:6
    334:17, 338:22              376:8, 377:2              ROS [29] - 288:19, 289:2,   scanned [1] - 321:10
   responsible [1] - 319:15   reviewer [1] - 372:10        289:5, 289:6, 310:25,      scarring [1] - 371:23
   rest [2] - 319:14, 365:9   reviewers [2] - 364:4,       311:2, 312:5, 330:6,       School [3] - 280:2,
   RESTAINO [22] - 277:16,      366:8                      330:17, 331:23, 332:4,      280:20, 299:23
    301:7, 316:7, 317:18,     reviewing [2] - 295:2,       332:9, 332:16, 333:5,      Science [2] - 339:9,
    318:3, 329:3, 330:5,        300:11                     333:7, 333:8, 333:11,       339:10
    341:20, 361:4, 362:9,     reviews [3] - 302:21,        373:24, 374:7, 374:19,     science [4] - 304:1,
    362:19, 363:1, 365:15,      313:18, 313:22             374:24, 397:9, 397:19,      308:9, 309:2, 356:7
    370:17, 372:23, 379:1,    rheumatoid [3] - 399:24,     398:2, 398:8, 398:20,      Sciences [1] - 370:19
    381:7, 393:2, 393:6,        400:4, 400:7               398:21, 399:5              scientific [26] - 281:6,
    395:24, 395:25, 404:4     RICE [1] - 277:14           ROSE [1] - 277:21            282:20, 283:15, 292:23,
   Restaino [8] - 316:9,      rise [9] - 279:4, 297:21,   RPR [1] - 277:24             293:25, 294:24, 295:2,
    329:2, 329:7, 385:5,        315:20, 316:1, 361:7,     RUEB [1] - 277:15            295:15, 295:21, 296:12,
    405:9, 405:17, 406:17,      362:3, 404:9, 405:1,      rule [2] - 309:10, 339:18    302:25, 305:20, 312:7,
    408:9                       407:10                    run [2] - 280:2, 319:14      312:11, 314:16, 314:21,
   result [12] - 286:4,       Risk [1] - 338:9            Russoniello [2] - 409:8,     316:17, 326:20, 339:10,
    288:14, 298:9, 309:8,     risk [88] - 294:2, 299:6,    409:9                       368:3, 369:22, 385:7,
    330:16, 331:22, 332:3,      304:4, 304:10, 304:20,    RUSSONIELLO [1] -            385:8, 385:10, 385:23
    332:9, 334:25, 336:1,       327:1, 328:23, 335:23,     277:24                     scientist [2] - 314:9,
    384:1, 388:3                339:8, 341:22, 342:18,                                 336:19
   resulted [3] - 326:25,       343:8, 344:9, 344:10,                 S               scientists [7] - 291:24,
    328:22, 338:1               344:16, 345:13, 345:16,   S/Vincent [1] - 409:8        299:4, 315:4, 336:18,
   resulting [2] - 367:18,      346:1, 346:4, 346:7,                                   363:2, 395:5, 397:14
                                                          Saed [37] - 302:20,
    374:10                      346:9, 346:13, 346:15,                                scope [1] - 380:25
                                                           302:22, 303:1, 303:5,
   results [7] - 288:16,        346:23, 347:13, 347:20,                               screen [2] - 321:7,
                                                           305:11, 305:15, 305:22,
    308:5, 308:7, 322:10,       347:21, 348:7, 348:10,                                 362:14
                                                           306:17, 309:18, 309:25,
    383:6, 397:23, 402:22       348:17, 348:23, 349:8,                                screening [1] - 357:7
                                                           310:25, 311:2, 311:6,
   resumed [3] - 316:4,         349:9, 349:10, 349:12,                                search [8] - 320:7, 320:8,
                                                           311:25, 312:18, 312:24,
    362:6, 405:4                349:18, 350:10, 350:19,                                320:11, 321:8, 329:4,
                                                           314:14, 315:4, 325:6,
   retained [1] - 366:23        350:21, 351:13, 352:5,                                 338:12, 339:17, 355:21
                                                           367:10, 369:3, 369:5,
   retrospectively [1] -        352:6, 352:7, 352:10,                                 searched [2] - 321:2,
                                                           369:24, 372:12, 375:4,
    358:11                      352:14, 352:15, 353:1,                                 321:6
                                                           375:10, 376:25, 377:14,
   returned [1] - 364:3         353:5, 353:21, 353:25,                                seated [1] - 279:6
                                                           396:22, 396:23, 396:24,
   review [32] - 283:24,        354:1, 354:12, 354:20,                                second [9] - 285:14,
                                                           396:25, 397:9, 397:13,
    283:25, 300:10, 307:23,     355:9, 356:20, 357:4,                                  299:9, 311:5, 360:15,
                                                           398:16, 399:4, 399:17
    308:17, 313:10, 313:11,     357:5, 357:11, 357:15,                                 370:19, 370:25, 379:19,
                                                          Saed's [27] - 303:12,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 154 of 158 PageID:
                                  104590

                                                                                                                 430
    379:22, 381:19               375:3, 376:17               Shih's [4] - 299:18,         single [10] - 285:3,
   secondary [1] - 335:3        separate [1] - 353:17         299:24, 300:8, 392:4         289:17, 290:2, 296:3,
   secondly [1] - 310:6         separating [1] - 405:23      short [2] - 311:14, 404:6     303:18, 336:18, 343:15,
   Secondly [1] - 405:14        seq [1] - 311:14             show [12] - 295:17,           343:18, 354:9, 366:16
   section [8] - 343:12,        sequence [1] - 285:9          307:16, 342:3, 353:10,      site [1] - 395:5
    345:8, 350:5, 351:9,        sequencing [2] - 289:19,      359:5, 363:8, 375:25,       sits [1] - 336:5
    353:8, 369:11, 371:21,       311:14                       376:10, 383:19, 391:25,     situation [1] - 325:16
    379:19                      sequitur [2] - 365:4,         392:1, 396:20               six [5] - 284:13, 314:11,
   SECTION [1] - 409:3           365:9                       showed [2] - 299:10,          340:2, 359:5, 360:5
   see [43] - 287:10,           serious [3] - 366:17,         383:11                      size [1] - 294:22
    290:17, 290:23, 291:3,       366:21, 367:3               showing [1] - 390:18         SKADDEN [1] - 277:20
    291:21, 291:22, 297:18,     seriously [4] - 303:4,       shown [8] - 284:20,          skepticism [4] - 293:8,
    298:22, 299:1, 306:14,       366:6, 366:15, 377:6         296:7, 297:20, 301:3,        354:3, 354:6, 354:10
    307:8, 317:19, 326:9,       serous [20] - 290:17,         307:12, 367:8, 378:9,       skin [1] - 335:21
    329:5, 335:11, 338:19,       291:7, 291:8, 291:11,        403:21                      skip [1] - 296:19
    345:10, 346:20, 347:22,      291:13, 297:25, 298:2,      shows [2] - 385:10,          SKOV-3 [9] - 309:21,
    349:24, 350:6, 350:11,       298:4, 310:6, 310:9,         403:9                        309:23, 310:2, 310:6,
    351:9, 358:2, 358:4,         346:7, 346:22, 346:24,      Shukla [1] - 310:11           367:21, 367:22, 368:3,
    358:6, 358:17, 360:12,       347:9, 368:14, 393:7,       Shukla's [1] - 311:17         368:8, 368:13
    362:24, 365:10, 366:16,      393:8, 393:11, 394:3,       sickness [1] - 380:22        SLATE [1] - 277:20
    371:16, 376:9, 379:22,       394:10                      side [3] - 321:24, 375:10,   SLE [3] - 400:21, 401:1,
    388:6, 388:17, 392:2,       served [1] - 329:1            375:12                       401:3
    394:22, 395:14, 399:16,     service [1] - 319:16         sides [5] - 368:11,          slide [14] - 280:24,
    402:17, 402:22, 406:14      seven [4] - 358:25,           368:12, 375:8, 375:9,        281:8, 281:15, 283:24,
   seeing [5] - 327:24,          359:5, 360:5, 378:25         394:8                        284:20, 287:4, 287:11,
    356:3, 360:9, 360:10,       several [15] - 291:22,       signalling [7] - 280:8,       288:16, 290:17, 290:23,
    389:21                       295:9, 300:20, 327:21,       282:4, 289:13, 291:5,        291:3, 291:21, 293:10,
   seem [2] - 373:2, 375:4       342:15, 344:10, 347:13,      373:15, 373:25, 374:25       331:19
   Sekido [1] - 379:12           352:4, 352:9, 369:17,       signals [6] - 280:9,         slides [6] - 280:15,
   select [1] - 321:14           373:6, 386:25, 402:4,        287:13, 287:14, 287:15,      386:17, 386:18, 386:22,
   selected [3] - 321:14,        405:22, 405:23               287:22                       386:23, 389:2
    321:18, 326:8               SEYFARRTH [1] - 278:8        signature [3] - 298:5,       slight [1] - 351:15
   selective [1] - 306:12       share [1] - 327:9             298:6, 298:7                sloppy [1] - 308:20
   self [1] - 287:15            Sharko [3] - 281:23,         signatures [5] - 298:16,     slow [2] - 349:2, 355:3
   self-destruct [1] - 287:15    285:24, 408:8                386:24, 386:25, 387:1,      slower [1] - 378:2
   Sellers [10] - 345:2,        SHARKO [24] - 277:18,         389:15                      small [6] - 294:23, 349:5,
    346:4, 346:25, 348:24,       279:8, 279:17, 284:4,       significance [3] - 293:5,     349:8, 403:5, 403:25
    349:3, 349:6, 350:15,        284:7, 286:1, 294:9,         304:18, 309:21              smoke [2] - 342:19,
    353:19, 354:13, 357:10       299:15, 301:13, 301:19,     significant [5] - 305:7,      358:12
   Sellers' [2] - 353:7,         301:24, 302:4, 302:18,       305:9, 311:21, 345:13,      smokers [2] - 336:8,
    355:11                       315:13, 317:19, 328:24,      402:23                       358:14
   semi [1] - 307:10             330:2, 362:17, 362:21,      significantly [1] - 311:22   smoking [5] - 335:15,
   semi-transformed [1] -        380:24, 392:24, 404:6,      signs [1] - 388:16            342:14, 342:15, 357:15,
    307:10                       405:7, 407:6                similar [3] - 291:9,          357:17
   seminal [1] - 382:24         Sharko's [2] - 398:7,         299:10, 371:25              SNP [2] - 304:14, 305:5
   send [2] - 287:22, 364:6      398:23                      similarly [1] - 375:24       SNPs [27] - 303:17,
   senior [1] - 345:2           SHAW [1] - 278:8             simple [1] - 396:9            303:18, 303:19, 303:22,
   sense [3] - 335:6,           Shih [15] - 299:9, 299:20,   simplify [1] - 330:13         303:23, 304:1, 304:2,
    336:16, 339:9                300:14, 303:12, 386:3,      simply [5] - 306:19,          304:5, 304:10, 304:15,
   sensitive [2] - 373:4,        386:6, 386:8, 386:17,        310:19, 339:24, 399:5,       304:17, 304:19, 304:23,
    375:6                        386:22, 387:24, 389:1,       399:16                       305:1, 305:2, 305:3,
   sentence [6] - 344:20,        392:12, 394:25, 396:16,     sine [3] - 292:19, 324:1,     305:12, 305:15, 305:22,
    353:8, 372:12, 372:13,       396:22                       396:2                        306:18, 368:25, 369:14,
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 155 of 158 PageID:
                                  104591

                                                                                                                431
    370:12, 370:14, 371:2,      stand [1] - 400:3             297:25, 298:1, 298:16,        351:14, 351:20, 351:22,
    371:3                       standard [8] - 297:18,        298:25, 299:5, 300:15,        353:10, 354:1, 354:7,
   solely [1] - 365:18           307:7, 316:14, 317:4,        386:23, 388:2, 389:13,        355:1, 355:6, 355:8,
   somatic [6] - 336:25,         317:23, 377:20, 398:21       389:15, 390:14, 390:25,       357:25, 358:1, 358:5,
    337:3, 337:4, 337:8,        stands [3] - 297:25,          391:1, 391:11, 391:16,        362:13, 362:14, 363:6,
    340:14                       324:12, 353:12               391:25, 392:13, 393:7,        363:8, 363:10, 363:12,
   someone [3] - 325:17,        start [4] - 279:7, 310:15,    395:1                         376:22, 391:25, 395:9,
    379:14, 382:21               315:18, 364:16              still [8] - 337:23, 349:8,     395:10, 402:18, 402:22,
   sometimes [2] - 297:19,      starting [1] - 345:20         350:3, 362:24, 367:22,        403:22
    331:12                      starts [2] - 299:19,          367:24, 376:23, 394:11       study [62] - 280:7,
   sorry [4] - 314:4, 323:23,    358:21                      stimulated [2] - 330:23,       282:16, 297:10, 299:5,
    349:3, 371:15               STATE [1] - 277:7             401:7                         299:9, 299:11, 300:8,
   sort [5] - 292:19, 294:24,   state [10] - 288:9, 343:4,   stimulus [1] - 309:7           305:11, 314:17, 320:2,
    309:7, 324:11, 327:22        354:3, 354:5, 358:12,       STOLLER [1] - 277:15           328:16, 339:22, 342:11,
   sound [4] - 316:18,           369:5, 369:17, 370:13,      stomach [1] - 288:8            342:12, 345:21, 351:3,
    342:23, 344:24, 402:12       374:19, 402:1               strategy [1] - 358:5           351:4, 358:2, 358:6,
   South [1] - 279:22           statement [24] - 332:18,     street [1] - 390:7             358:11, 358:18, 360:8,
   space [2] - 379:25,           339:5, 346:15, 347:12,      STREET [1] - 277:7             360:9, 360:10, 363:14,
    380:10                       349:15, 350:16, 364:25,     stress [19] - 289:4,           363:15, 363:19, 363:20,
   sparked [2] - 339:25,         365:1, 365:5, 365:7,         310:10, 310:18, 312:2,        367:2, 368:4, 376:3,
    340:5                        369:25, 372:16, 373:21,      312:3, 312:7, 312:12,         378:13, 382:22, 383:3,
   speaker [1] - 281:24          374:4, 376:4, 376:20,        312:16, 312:20, 332:13,       383:11, 383:18, 383:19,
   speakers [1] - 361:1          376:21, 376:23, 378:8,       332:15, 332:19, 332:24,       384:6, 384:7, 384:21,
   speaking [1] - 281:18         381:17, 381:19, 398:11,      373:4, 373:7, 374:6,          384:23, 386:3, 386:6,
   speaks [1] - 327:11           399:10, 404:1                375:6, 375:14                 386:8, 388:14, 389:17,
   specialized [1] - 297:19     statements [1] - 354:11      strictly [2] - 334:23,         389:22, 389:24, 390:24,
   species [16] - 288:18,       states [2] - 343:21,          363:10                        391:3, 391:12, 392:5,
    288:24, 289:2, 289:7,        375:16                      strike [3] - 353:2, 372:24,    392:16, 392:17, 392:18,
    289:8, 289:13, 310:22,      STATES [2] - 277:1,           379:1                         392:22, 392:23, 397:2,
    312:4, 330:7, 330:11,        277:7                       strong [2] - 358:19,           399:11, 399:18, 403:25,
    330:24, 331:15, 331:23,     statistical [5] - 304:18,     394:11                        405:12
    332:12, 373:11, 373:14       304:24, 305:4, 305:6,       strongest [1] - 353:10        studying [2] - 368:8,
   specific [9] - 282:13,        339:9                       strongly [3] - 298:15,         391:11
    303:14, 305:21, 305:22,     statistically [2] - 305:7,    369:1, 369:15                subcategories [1] -
    323:4, 343:17, 344:11,       305:8                       structural [3] - 285:11,       290:16
    344:19, 395:5               statistician [1] - 339:13     285:15, 291:15               subdivided [1] - 290:15
   specifically [5] - 280:7,    stay [3] - 286:7, 334:7,     structure [2] - 285:16,       subject [3] - 290:9,
    317:25, 335:20, 340:13,      334:11                       286:10                        322:19, 355:18
    376:12                      stays [1] - 286:8            students [2] - 282:23,        submission [1] - 327:7
   specimens [1] - 300:5        Steering [1] - 277:16         308:11                       submit [4] - 313:23,
   speculate [1] - 390:2        Stem [1] - 338:10            studied [3] - 305:15,          313:24, 313:25
   speculation [3] - 295:19,    stem [1] - 339:1              350:10, 350:13               submitted [1] - 300:7
    300:23, 378:11              STENOGRAPHIC [1] -           studies [56] - 293:6,         subsets [1] - 356:22
   speeches [1] - 281:21         409:5                        304:7, 304:8, 304:9,         substance [15] - 306:15,
   splinter [1] - 322:25        step [1] - 322:21             305:2, 307:1, 307:2,          306:21, 311:23, 381:10,
   Springs [1] - 281:25         steroidal [2] - 402:6,        307:4, 307:16, 307:18,        382:18, 382:19, 383:3,
   St [1] - 328:12               403:23                       329:8, 329:9, 329:11,         383:21, 384:5, 384:8,
   stable [1] - 298:10          steroidals [1] - 401:16       329:13, 329:16, 329:17,       384:15, 384:20, 384:24,
   stain [1] - 298:12           STIC [9] - 298:15,            341:5, 341:6, 341:17,         384:25, 385:19
   staining [1] - 398:21         390:19, 391:20, 391:21,      341:21, 342:3, 342:4,        substantive [1] - 284:4
   stains [3] - 297:18,          392:2, 392:8, 393:17,        342:7, 342:8, 344:18,        subtype [5] - 346:5,
    297:19, 298:8                395:14, 395:15               347:1, 347:4, 349:20,         351:1, 351:25, 352:21,
                                STICs [21] - 297:24,          350:23, 350:25, 351:2,        405:24
   stamp [1] - 287:1
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 156 of 158 PageID:
                                  104592

                                                                                                                432
   subtypes [5] - 293:7,                   T               tested [7] - 300:4, 308:4,     368:5
    344:19, 346:10, 347:18,                                 332:11, 384:10, 384:13,     throughout [1] - 318:4
                              tab [1] - 356:19
    406:6                                                   384:15, 384:20              timing [1] - 395:23
                              Table [2] - 405:21, 406:2
   successful [2] - 358:3,                                 testified [8] - 279:13,      tissue [3] - 380:2, 386:19
    358:4                     Tagamet [1] - 390:7           301:15, 316:25, 317:2,      Tissues [1] - 338:9
   suffer [1] - 287:17        Talc [1] - 398:1              317:3, 327:4, 333:9,        tissues [1] - 387:17
   suggest [3] - 324:13,      talc [52] - 292:24,           396:1                       title [3] - 320:20, 356:17,
    358:5, 403:2               302:10, 305:21, 307:17,     testify [2] - 310:21,          406:9
                               307:20, 309:25, 310:25,      389:20
   suggested [1] - 300:21                                                               TITLE [1] - 409:3
                               311:7, 311:19, 311:25,      testifying [2] - 400:11
   suggests [1] - 349:4                                                                 titled [6] - 338:8, 339:7,
                               312:15, 315:10, 320:3,
   summarize [2] - 280:24,                                 testimony [9] - 283:13,        345:8, 350:5, 355:22,
                               321:9, 321:23, 321:24,
    291:17                                                  316:12, 340:25, 341:2,        378:16
                               321:25, 322:5, 322:7,
   summary [2] - 287:5,                                     341:4, 362:15, 362:22,      TO [2] - 409:3, 409:4
                               326:25, 328:14, 328:19,
    314:13                                                  381:22                      today [7] - 282:24,
                               328:22, 340:23, 340:24,
   supplemental [1] - 351:6                                testing [4] - 307:5,           283:13, 283:18, 311:13,
                               341:3, 341:7, 341:18,
   supplementary [1] -                                      309:22, 310:4, 391:5          316:16, 356:7, 380:9
                               341:23, 354:20, 354:21,
    356:15                                                 text [1] - 376:4             today's [2] - 380:20,
                               355:7, 355:9, 355:13,
   support [11] - 293:3,                                   thalidomide [2] - 380:23,      381:5
                               359:1, 360:6, 363:22,
    294:7, 294:15, 296:17,                                  381:8                       together [2] - 293:6,
                               371:17, 371:24, 372:1,
    303:6, 312:19, 313:9,                                  THE [63] - 277:1, 277:9,       327:22
                               372:6, 372:14, 381:24,
    353:21, 355:2, 355:6,                                   279:4, 279:5, 284:6,        Tokyo [1] - 282:1
                               382:6, 397:9, 398:8,
    407:1                                                   285:24, 290:13, 290:14,     Tom [1] - 345:2
                               398:19, 398:20, 406:14,
   supported [2] - 326:13,                                  294:12, 299:11, 299:13,     Tomasetti [5] - 337:16,
                               406:24, 407:2
    353:9                                                   299:17, 301:17, 301:22,       337:25, 338:4, 338:8,
                              talcum [8] - 294:1,
   supporting [3] - 295:15,                                 302:2, 302:5, 302:7,          339:21
                               295:22, 296:13, 301:2,
    302:16, 353:25                                          315:16, 315:20, 316:1,      Tomasetti/Vogelstein
                               303:7, 326:1, 363:3,
   supportive [1] - 310:12                                  316:2, 317:16, 317:21,        [1] - 340:4
                               367:13
   supports [1] - 399:11                                    318:11, 323:24, 327:14,     tomorrow [1] - 281:25
                              tanning [2] - 335:22,
   suppressor [4] - 292:5,                                  327:15, 329:2, 330:3,       top [1] - 406:5
                               336:5
    292:11, 292:12, 396:12                                  334:14, 341:15, 341:16,     topic [9] - 283:25, 284:8,
                              team [1] - 282:3
   suppressors [1] - 396:8                                  349:2, 349:14, 349:16,        302:12, 302:19, 314:13,
                              technical [4] - 295:6,
   surface [1] - 326:11                                     355:3, 356:6, 361:6,          325:11, 326:21, 326:22,
                               309:5, 309:13, 309:17
   surgery [1] - 299:7                                      361:7, 362:3, 362:4,          326:24
                              technologies [1] -            362:23, 365:13, 370:4,
   surprise [1] - 329:25                                                                topics [2] - 290:1, 300:24
                               306:23                       370:7, 370:9, 381:2,
   surprised [1] - 400:10                                                               Toronto [1] - 280:21
                              technology [2] - 306:24,      381:6, 393:1, 393:4,
   surprising [1] - 401:7                                                               TP53 [4] - 291:21,
                               306:25                       395:23, 396:22, 396:23,
   surrounding [1] - 287:22                                                               291:23, 291:24, 292:2
                              tegretol [1] - 389:25         404:3, 404:5, 404:8,
   survival [2] - 374:20,                                                               tract [1] - 372:20
                              term [19] - 287:16,           404:9, 405:1, 405:2,
    376:13                                                                              trait [1] - 339:17
                               289:16, 322:17, 326:25,      407:7, 407:10, 409:3,
   SUSAN [1] - 277:18          328:22, 336:5, 336:8,                                    TRANSCRIPT [1] - 409:4
   switch [1] - 290:1                                       409:5                       TRANSCRIPTION [1] -
                               340:23, 341:22, 343:1,      themselves [1] - 387:16
   switching [1] - 300:24      350:20, 354:19, 354:21,                                    409:5
   sworn [1] - 279:13                                      theory [1] - 296:2           transformation [2] -
                               359:1, 360:6, 385:13,       therapeutic [1] - 373:5
   synchronous [1] -           385:14, 393:20, 396:19                                     288:16, 310:10
    395:10                                                 therefore [1] - 302:11       transformed [3] -
                              termed [1] - 396:12
   synopsis [1] - 372:6                                    therein [2] - 316:15,          307:10, 376:1, 376:11
                              terms [1] - 400:16            374:19
   system [19] - 288:4,       Tersigni [1] - 299:16                                     translocation [3] -
    315:11, 322:11, 323:5,                                 thin [1] - 379:23              285:17, 285:20
                              TERSIGNI [1] - 277:19        third [1] - 286:13
    323:11, 323:14, 323:17,   test [13] - 282:18, 295:7,                                translocations [1] -
    323:18, 323:20, 323:22,                                THOMAS [1] - 278:8             286:10
                               307:15, 308:5, 309:18,
    324:2, 324:7, 324:9,                                   THOMPSON [1] - 277:12        transplantation [1] -
                               368:17, 383:3, 383:9,
    331:5, 400:19, 401:6,                                  three [5] - 281:22,            390:10
                               383:19, 383:21, 385:6,
    401:8                                                   284:20, 286:20, 309:9,      transplanted [1] - 291:1
                               385:19
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 157 of 158 PageID:
                                  104593

                                                                                                                 433
   trauma [1] - 343:22            296:25, 297:2, 297:6,        373:5, 402:22              variant [2] - 285:15,
   treat [2] - 354:8, 380:22      307:11, 348:8, 393:14,      undergo [1] - 287:16         291:15
   treated [3] - 311:1,           393:22, 393:24, 393:25,     undergoing [2] - 299:6,     variants [2] - 303:19,
     389:10, 397:10               403:6                        333:22                      303:22
   treating [1] - 319:8          turn [8] - 293:17, 294:8,    undergone [3] - 352:24,     Variation [1] - 338:9
   TRENTON [1] - 277:7            314:13, 343:11, 364:14,      352:25, 353:4              variation [2] - 303:21,
   tried [3] - 289:11, 363:25,    369:10, 375:20, 378:23      underlying [2] - 296:6,      303:24
     392:15                      turning [1] - 397:18          389:9                      variety [1] - 287:11
   trigger [2] - 323:15,         two [22] - 281:11,           undertaken [1] - 382:4      various [2] - 320:24,
     374:25                       281:21, 285:5, 286:18,      unique [1] - 288:7           329:15
   triplicate [1] - 309:1         290:16, 290:20, 309:3,      UNITED [2] - 277:1,         varying [1] - 304:24
   truck [1] - 308:15             309:9, 309:24, 320:13,       277:7                      versus [2] - 293:15,
   true [21] - 306:4, 320:6,      324:3, 330:12, 339:21,      universally [1] - 372:20     339:20
     330:15, 335:2, 343:21,       340:1, 340:2, 368:12,       University [1] - 328:11     vessel [1] - 287:22
     343:24, 363:17, 364:25,      369:24, 370:20, 373:10,     unknown [4] - 363:14,       vessels [1] - 287:23
     365:1, 365:3, 365:4,         375:7, 392:25, 396:8         380:5, 381:13, 384:25      viable [1] - 350:2
     365:5, 365:7, 365:8,        Two [2] - 375:24, 376:8      unless [2] - 284:5,         view [3] - 293:8, 314:21,
     373:17, 376:23, 383:5,      two-hour [1] - 392:25         315:14                      380:13
     396:21, 399:8, 400:10,      Type [27] - 290:16,          unlike [1] - 291:13         viewed [1] - 354:9
     401:5                        290:24, 291:2, 291:6,       unlikely [2] - 296:3,       viewpoints [3] - 317:6,
   trust [1] - 359:19             291:7, 291:13, 291:14,       296:7                       317:9, 380:14
   try [2] - 325:22, 353:2        291:17, 291:21, 291:22,     unpublished [1] - 299:10    Vincent [1] - 409:9
   trying [4] - 322:18,           292:16, 292:19, 292:21,     unrepairable [2] -          VINCENT [1] - 277:24
     349:16, 396:8, 403:25        293:15, 295:25, 296:1,       287:17, 287:18             Virchow [1] - 378:17
   tubal [6] - 297:25,            348:8, 393:14, 393:20,      unrepaired [2] - 337:9,     virtue [1] - 333:14
     352:24, 352:25, 353:4,       393:21, 393:24, 393:25,      340:16                     vitro [1] - 307:6
     353:11, 359:4                394:21, 396:2               unstable [1] - 298:12       vivo [1] - 307:6
   tube [14] - 282:16,           type [6] - 285:14, 304:12,   up [19] - 279:20, 279:21,   Vogelstein [5] - 337:16,
     291:13, 293:21, 353:15,      311:24, 331:1, 331:12,       280:22, 287:25, 299:13,     338:1, 338:5, 338:8,
     355:14, 390:17, 394:4,       332:8                        320:19, 321:7, 321:10,      339:21
     394:10, 394:15, 394:22,     types [23] - 284:12,          325:1, 331:19, 338:23,     VOLUME [1] - 277:5
     394:23, 394:25, 395:2,       284:14, 284:16, 285:6,       359:24, 362:14, 374:17,
     395:20                       287:18, 289:20, 289:22,      376:8, 380:21, 390:18,                 W
   tubes [1] - 395:11             289:23, 290:4, 290:20,       398:13, 403:8
                                  291:9, 293:11, 293:13,                                  Waclaw [1] - 339:7
   tumor [18] - 292:5,                                        updated [1] - 402:19
                                  293:14, 296:4, 297:2,                                   walking [1] - 323:1
     292:10, 292:11, 297:3,                                   USDJ [1] - 277:9
                                  297:4, 309:4, 320:18,                                   wall [1] - 322:25
     297:5, 298:15, 298:24,                                   useful [1] - 304:1
                                  344:12, 387:15, 388:25                                  WASHINGTON [2] -
     307:9, 307:15, 374:24,                                   usual [1] - 286:18
                                 typical [2] - 306:4,                                      277:20, 278:8
     376:2, 377:21, 377:22,                                   uterus [2] - 291:1,
                                  309:11                                                  Washington [1] - 328:11
     392:2, 395:19, 396:8,                                     353:15
                                 typically [7] - 287:12,                                  ways [3] - 287:5, 288:11,
     396:12                                                   utilized [2] - 320:13,
                                  287:19, 287:24, 288:6,                                   309:24
   tumor-associated [1] -                                      326:16
                                  298:12, 309:16, 379:14                                  weak [1] - 294:20
     297:5                                                    utilizing [2] - 338:15,
                                 tyrosine [1] - 282:6                                     website [2] - 304:13,
   tumor-forming [1] -                                         355:21
                                                                                           304:14
     307:15                                                   UV [4] - 306:5, 335:18,
                                             U                                            week [3] - 281:23,
   tumors [33] - 290:16,                                       336:1, 336:3
                                                                                           387:12, 403:11
     290:20, 290:24, 291:3,      U.S [1] - 277:25
                                                                                          weigh [2] - 326:18,
     291:6, 291:7, 291:9,        U.S.C [1] - 409:3                         V
                                                                                           380:18
     291:13, 291:14, 291:18,     unable [1] - 392:12          valid [2] - 384:6, 384:7    weighing [1] - 326:15
     291:21, 291:22, 292:16,     uncommon [1] - 364:6         validated [3] - 307:2,      weight [1] - 407:1
     292:20, 292:21, 293:10,     under [9] - 289:3,            370:24, 385:22             WEIL [1] - 278:5
     293:15, 293:16, 296:1,       291:21, 297:18, 298:25,     value [2] - 305:7, 368:8    welcome [1] - 279:18
     296:4, 296:5, 296:22,        317:23, 331:17, 331:24,     variability [1] - 309:11
Case 3:16-md-02738-FLW-LHG Document 11639 Filed 12/23/19 Page 158 of 158 PageID:
                                  104594

                                                                         434
   well-established [4] -        379:22, 395:7, 398:1,
    347:9, 352:13, 352:19,       401:9
    368:13                      writes [4] - 349:3,
   well-respected [1] -          369:13, 371:21, 372:4
    366:4                       writing [7] - 317:5,
   whence [1] - 391:7            317:10, 363:24, 367:1,
   white [2] - 308:21,           370:16, 371:3, 375:14
    308:23                      written [11] - 283:6,
   white-out [2] - 308:21,       321:23, 325:17, 325:20,
    308:23                       325:25, 326:3, 328:18,
   wide [1] - 304:7              340:1, 377:8, 377:12,
   widely [3] - 339:22,          379:14
    367:23, 392:1               wrote [20] - 300:7,
   WILLIAMS [1] - 277:22         316:14, 331:21, 337:13,
   withdraw [1] - 372:23         340:13, 342:25, 343:6,
   WITNESS [8] - 290:14,         343:13, 343:14, 343:19,
    299:13, 302:7, 327:15,       344:20, 347:5, 365:4,
    341:16, 349:16, 370:9,       365:23, 368:24, 369:20,
    396:23                       371:17, 372:6, 372:9,
   witness [1] - 279:12          395:3
   Witness [1] - 407:9
   WITNESSES [1] - 408:6                     X
   WOLFSON [1] - 277:9          X-rays [1] - 306:5
   woman [11] - 296:24,
    341:4, 348:9, 349:10,                    Y
    352:24, 352:25, 353:3,
                                year [1] - 336:9
    354:16, 356:20, 360:5,
                                years [9] - 283:1, 283:4,
    389:2
                                 283:21, 283:22, 289:19,
   woman's [3] - 297:3,
                                 290:7, 291:10, 308:24,
    297:5, 313:4
                                 339:21
   women [11] - 340:22,
                                yesterday [5] - 287:16,
    350:18, 350:19, 352:6,
                                 314:7, 325:6, 393:5,
    352:14, 357:5, 357:6,
                                 399:4
    357:14, 359:5, 380:22,
                                York [1] - 316:10
    391:17
   word [1] - 331:9
   words [2] - 320:13,
    355:21
   works [5] - 282:4, 282:7,
    319:11, 347:10, 358:7
   world [3] - 280:9, 315:10,
    329:24
   world's [1] - 299:21
   worst [1] - 308:20
   worthy [1] - 328:1
   write [26] - 325:10,
    326:19, 339:16, 344:9,
    345:12, 347:15, 347:24,
    348:14, 350:8, 350:17,
    351:11, 354:7, 356:20,
    363:23, 364:24, 365:7,
    366:20, 372:18, 373:1,
    373:13, 375:23, 376:9,
